Exhibit 10.5

EXECUTION COPY

REPLACEMENT FACILITY AMENDMENT

REPLACEMENT FACILITY AMENDMENT, dated as of June 30, 2015 (this “Amendment”), to
the Credit Agreement, dated as of October 16, 2013 (as amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”), among
TriMas Company LLC (the “Parent Borrower”), TriMas Corporation (“Holdings”), the
subsidiary borrowers party thereto, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”), and the other entities party thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Parent Borrower
and the subsidiary borrowers;

WHEREAS, the Parent Borrower has requested that (i) all of the outstanding Term
Loans (the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) be refinanced and/or replaced with a
new term facility (the “Amended Term Loan Facility”) in accordance with
Section 10.02(d)(ii)(x) of the Credit Agreement by obtaining New Term Loan
Commitments (as defined below), (ii) all of the outstanding Revolving
Commitments (the “Existing Revolving Commitments”; the loans outstanding
thereunder immediately prior to the Effective Date (as defined below), the
“Existing Revolving Loans”, and the Lenders holding such Existing Revolving
Commitments or Existing Revolving Loans, collectively, the “Existing Revolving
Lenders”) be replaced with a new revolving facility (the “Amended Revolving
Facility” and together with the Amended Term Loan Facility, the “Amended
Facilities”) in accordance with Section 10.02(d)(ii)(y) of the Credit Agreement
by obtaining new revolving commitments (the “New Revolving Commitments”; and the
loans thereunder, the “New Revolving Loans”) and (iii) the Credit Agreement be
amended in the form attached hereto as Exhibit A (the “Amended Credit
Agreement”);

WHEREAS, (i) Section 10.02(d)(ii)(x) of the Credit Agreement permits the Parent
Borrower to amend the Credit Agreement, with the written consent of the
Administrative Agent, the Parent Borrower and the Lenders providing Replacement
Term Loans, to refinance the Existing Term Loans with the proceeds of the
Amended Term Loan Facility and (ii) Section 10.02(d)(ii)(y) of the Credit
Agreement permits the Parent Borrower to amend the Credit Agreement, with the
written consent of the Administrative Agent, the Parent Borrower and the Lenders
providing the Replacement Revolving Facility, to replace the Existing Revolving
Commitments and refinance the Existing Revolving Loans with the Amended
Revolving Facility and the proceeds thereof;

WHEREAS, upon the occurrence of the Effective Date, (i) the new term loans under
the Amended Term Loan Facility (such new term loans comprising the Continued
Term Loans and the Additional Term Loans (each as defined below), collectively
the “New Term Loans”) will replace and refinance the Existing Term Loans and
(ii) the New Revolving Commitments and New Revolving Loans will replace and
refinance, as applicable, the Existing Revolving Commitments and the Existing
Revolving Loans;

WHEREAS, upon the occurrence of the Effective Date, the Credit Agreement will be
deemed amended in the form of the Amended Credit Agreement;

WHEREAS, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC are acting as joint lead arrangers
and joint bookrunners in connection with the transactions contemplated by this
Amendment and the Amended Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment (a “Lender Addendum”) and in connection therewith agrees
(x) to continue all of its Existing Term Loans as New Term Loans (such continued
Term Loans, the “Continued Term Loans” and such Lenders, collectively, the
“Continuing Term Lenders”) and (y) to the terms of the Amended Credit Agreement
will thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement and (ii) agree to continue all of its Existing Term Loans outstanding
on the Effective Date as New Term Loans in a principal amount equal to the
aggregate principal amount of such Existing Term Loans (or such lesser amount as
notified to such Lender by J.P. Morgan Securities LLC (the “Lead Arranger”)
prior to the Effective Date);

WHEREAS, each Existing Revolving Lender that executes and delivers a Lender
Addendum and in connection therewith agrees (x) to continue all of its Existing
Revolving Commitments as New Revolving Commitments (such continued commitments,
the “Continued Revolving Commitments”; and such Lenders, the “Continuing
Revolving Lenders”; and the Continuing Revolving Lenders together with the
Continuing Term Lenders, the “Continuing Lenders”) and (y) to the terms of the
Amended Credit Agreement will thereby (i) agree to the terms of this Amendment
and the Amended Credit Agreement, (ii) agree to continue all of its Existing
Revolving Commitments in a principal amount equal to the aggregate amount of
such Existing Revolving Commitments so continued (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date) and
(iii) agree to make New Revolving Loans from time to time;

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to fund its New Term Loans (such
New Term Loans, the “Additional Term Loans”, and the Lenders of such Additional
Term Loans, collectively, the “Additional Term Lenders”; and the Additional Term
Lenders together with the Continuing Term Lenders, the “New Term Lenders”) and
(y) to the terms of the Amended Credit Agreement will thereby (i) agree to the
terms of this Amendment and the Amended Credit Agreement and (ii) commit to make
Additional Term Loans to the Borrower on the Effective Date as New Term Loans in
a principal amount (not in excess of any such commitment) as is determined by
the Lead Arranger and notified to such Additional Term Lender prior to the
Effective Date;

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Revolving Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to make New Revolving
Commitments (such New Revolving Commitments, the “Additional Revolving
Commitments”, and the loans thereunder, the “Additional Revolving Loans”, and
the Lenders of such Additional Revolving Commitments and Additional Revolving
Loans, the “Additional Revolving Lenders”, and the Additional Revolving Lenders
together with the Additional Term Lenders, the “Additional Lenders”; and the
Additional Revolving Lenders together with the Continuing Revolving Lenders, the
“New Revolving Lenders”) to the terms of the Amended Credit Agreement will
thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement, (ii) commit to make Additional Revolving Commitments to the Borrower
on the Effective Date as New Revolving Commitments in an amount as is determined
by the Lead Arranger and notified to such Additional Revolving Lender prior to
the Effective Date and (iii) agree to make Additional Revolving Loans from time
to time;

WHEREAS, upon the occurrence of the Effective Date, (i) the proceeds of the New
Term Loans will be used by the Parent Borrower to repay in full the outstanding
principal amount of the Existing Term Loans that are not continued as New Term
Loans by Continuing Term Lenders and (ii) subject to the provisions of
Section 2.06(d) of the Amended Credit Agreement, the proceeds of the New
Revolving Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Revolving Loans;

 

2



--------------------------------------------------------------------------------

WHEREAS, the Continuing Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to (i) in the case of New Term Lenders,
continue their Existing Term Loans as New Term Loans and/or to make New Term
Loans, as the case may be, (ii) in the case of New Revolving Lenders, continue
their Existing Revolving Commitments as New Revolving Commitments and/or make
New Revolving Commitments, as the case may be, and make New Revolving Loans from
time to time and (iii) agree to the terms of this Amendment and the Amended
Credit Agreement; and

WHEREAS, the Parent Borrower, the Administrative Agent and the New Lenders are
willing to agree to this Amendment and the Amended Credit Agreement on the terms
set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. New Term Loans and New Revolving Commitments.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Effective Date) of its Existing Term
Loans as a New Term Loan on the date requested by the Parent Borrower to be the
Effective Date in a principal amount equal to such Continuing Term Lender’s New
Term Loan Commitment (as defined below), (ii) each Additional Term Lender agrees
to make a New Term Loan on such date to the Parent Borrower in a principal
amount equal to such Additional Term Lender’s New Term Loan Commitment and
(iii) each New Term Lender agrees to the terms of this Amendment and the Amended
Credit Agreement.

(b) Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Effective Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date requested by the
Parent Borrower to be the Effective Date in a principal amount equal to such
Continuing Revolving Lender’s New Revolving Commitment (as defined below),
(ii) each Additional Revolving Lender agrees to provide New Revolving
Commitments on and after such date to the Parent Borrower and the Foreign
Subsidiary Borrowers in a principal amount equal to such Additional Revolving
Lender’s New Revolving Commitment and (iii) each New Revolving Lender agrees to
the terms of this Amendment and the Amended Credit Agreement.

(c) For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and a New Term Lender and/or a New Revolving Lender, as the case may
be, as of the Effective Date by executing and delivering to the Administrative
Agent, on or prior to the Effective Date, a Lender Addendum in its capacity as a
New Term Lender and/or a New Revolving Lender, as the case may be. The Parent
Borrower shall give notice to the Administrative Agent of the proposed Effective
Date not later than one Business Day prior thereto, and the Administrative Agent
shall notify each New Lender thereof. For the avoidance of doubt, (w) the
Existing Term Loans of a Continuing Term Lender must be continued in whole and
may not be continued in part unless approved by the Lead Arranger, (x) the
Existing Revolving Commitments of a Continuing Revolving Lender must be
continued in whole and may not be continued in part unless approved by the Lead
Arranger, (y) each Additional Term Lender must be reasonably acceptable to the
Administrative Agent (it being understood and agreed that the

 

3



--------------------------------------------------------------------------------

Administrative Agent’s execution of a signature page hereto shall be deemed to
constitute approval of each Additional Term Lender that is a party hereto) and
(z) each Additional Revolving Lender must be reasonably acceptable to the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, each
Issuing Bank and each Swingline Lender (it being understood and agreed that each
such Person’s execution of a signature page hereto shall be deemed to constitute
approval of each Additional Revolving Lender that is a party hereto).

(d) Each Additional Term Lender will make its New Term Loan on the Effective
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.06 of the Amended Credit Agreement, an amount equal to its New Term
Loan Commitment. The “New Term Loan Commitment” of (i) any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Effective Date (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Effective Date), which shall be
continued as an equal principal amount of New Term Loans, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Effective Date. The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term Loan.

(e) The New Revolving Commitments of each New Revolving Lender will be available
to the Parent Borrower and the Foreign Subsidiary Borrowers (including, with
respect to New Revolving Lenders that are Foreign Currency Lenders, for Foreign
Currency Loans in accordance with the Amended Credit Agreement) on the Effective
Date. The “New Revolving Commitment” of (i) any Continuing Revolving Lender will
be the amount of its Existing Revolving Commitment as set forth in the Register
as of the Effective Date (or such lesser amount as notified to such Lender by
the Lead Arranger prior to the Effective Date), which shall be continued as an
equal amount of New Revolving Commitments and (ii) of any Additional Revolving
Lender will be such amount (not exceeding any commitment offered by such
Additional Revolving Lender) allocated to it by the Lead Arranger and notified
to it on or prior to the Effective Date. The Commitments of the New Revolving
Lenders are several, and (subject to Section 2.22 of the Amended Credit
Agreement) no such Lender will be responsible for any other such Lender’s
failure to make or acquire its New Revolving Loans.

(f) The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Effective Date is subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment.

(g) On and after the Effective Date, each reference in the Amended Credit
Agreement to (i) “Term Loans” shall be deemed a reference to the New Term Loans
contemplated hereby, (ii) “Revolving Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (iii) “Revolving Loans”
shall be deemed a reference to the New Revolving Loans contemplated hereby,
except in each case as the context may otherwise require. Notwithstanding the
foregoing, except as set forth in Section 2(k) of this Amendment, the provisions
of the Credit Agreement with respect to indemnification, reimbursement of costs
and expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender in respect of such Lender’s Existing Term Loans and each Existing
Revolving Lender in respect of such Lender’s Existing Revolving Commitments and
Existing Revolving Loans.

(h) On the Effective Date, all Existing Revolving Loans shall be deemed repaid
and (to the extent set forth in the Borrowing Request requesting Revolving Loans
to be made on the Effective Date) reborrowed as New Revolving Loans in
accordance with Section 2.06(d) of the Amended Credit Agreement.

 

4



--------------------------------------------------------------------------------

(i) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.

(j) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Lead Arranger, (i) any Lender with Existing Term Loans
that all or any portion of which are not continued as Continued Term Loans as
contemplated hereby (“Non-Continued Term Loans”) shall, automatically upon
receipt of the amount necessary to purchase the portion of such Lender’s
Existing Term Loans constituting Non-Continued Term Loans, at par, and pay all
accrued interest thereon, be deemed to have assigned such Non-Continued Term
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith and (ii) any Lender with Existing Revolving
Commitments that all or any portion of which are not continued as Continued
Revolving Commitments as contemplated hereby (“Non-Continued Revolving
Commitments”) shall, automatically upon receipt of the amount necessary to
purchase, at par, the portion of such Lender’s Existing Revolving Commitments
constituting Non-Continued Revolving Commitments and any related outstanding
revolving loans in connection therewith and pay all accrued interest and fees
thereon, be deemed to have assigned such Non-Continued Revolving Commitments and
related outstanding revolving loans pursuant to a form of Assignment and
Assumption and, accordingly, no other action by the Lenders, the Administrative
Agent or the Loan Parties shall be required in connection therewith.

(k) Each Lender party hereto and the Parent Borrower agree that (a) any amounts
payable to any Continuing Term Lender pursuant to Section 2.16 of the Credit
Agreement are hereby waived and (b) with respect to any payment or deemed
payment of Existing Revolving Loans on the Effective Date, any amounts payable
pursuant to Section 2.16 of the Credit Agreement as a result of such payment or
deemed payment are hereby waived by each Continuing Revolving Lender.

SECTION 3. Effective Date. This Amendment (subject to Section 4), and the
obligation of each New Term Lender to make or acquire by continuation New Term
Loans and the obligation of each New Revolving Lender to provide New Revolving
Commitments and make New Revolving Loans, shall become effective as of the date
(the “Effective Date”) on which the conditions set forth in Section 4.04 of the
Amended Credit Agreement have been satisfied.

SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants to each of the Lenders and the Administrative Agent that (i) the
Transactions (as defined in the Amended Credit Agreement) to be entered into by
each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action and (ii) this Amendment has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 5. Amendment to Credit Agreement. Effective as of the Effective Date:
(a) the Credit Agreement is hereby amended and restated in its entirety in the
form of the Amended Credit Agreement set forth as Exhibit A hereto and (b) the
schedules to the Credit Agreement are amended and restated in their entirety in
the form appended to the Amended Credit Agreement. All exhibits to the Credit
Agreement, in the forms thereof immediately prior to the Effective Date, will
continue to be exhibits to the Amended Credit Agreement mutatis mutandis.

 

5



--------------------------------------------------------------------------------

SECTION 6. Effect of Amendment.

6.1. Except as expressly set forth herein and in the Amended Credit Agreement,
neither this Amendment nor the Amended Credit Agreement shall by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, or alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and affect. The Parent Borrower and
each other Loan Party acknowledges and agrees that all of the Liens and security
interests created and arising under any Loan Document remain in full force and
effect and continue to secure its Obligations (as such term is defined giving
effect to this Amendment), unimpaired, uninterrupted and undischarged,
regardless of the effectiveness of this Amendment, except as provided in the
Amended Credit Agreement (including, without limitation, Section 10.20 thereof).
Nothing herein shall be deemed to entitle the Parent Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
Except as expressly set forth herein or in the Amended Credit Agreement
(including, without limitation, Section 10.20 thereof), nothing in this
Amendment shall be deemed to be a novation of any obligations under the Credit
Agreement or any other Loan Document.

6.2. On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

6.3. Except as expressly provided herein or in the Amended Credit Agreement, the
Amended Facilities shall be subject to the terms and provisions of the Amended
Credit Agreement and the other Loan Documents.

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.2. Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

7.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

7.4. Amendments. This Amendment may be amended, modified or supplemented only by
a writing signed by the Required Lenders (as defined in the Amended Credit
Agreement) and the Parent Borrower; provided that any amendment or modification
that would require the consent of all Lenders or all affected Lenders if made
under the Amended Credit Agreement shall require the consent of all Lenders (as
defined in the Amended Credit Agreement) or all affected Lenders (as defined in
the Amended Credit Agreement), as applicable.

7.5. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

6



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

TRIMAS COMPANY LLC, as Parent Borrower By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary TRIMAS CORPORATION By:

/s/ Robert J. Zalupski

Name: Robert J. Zalupski Title: Chief Financial Officer ARMINAK & ASSOCIATES,
LLC By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary NI INDUSTRIES, INC.
By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary ARROW ENGINE COMPANY
By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary NORRIS CYLINDER
COMPANY By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary

 

Signature Page to Amendment



--------------------------------------------------------------------------------

RIEKE-ARMINAK CORP. By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary RIEKE CORPORATION By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary COMPAC CORPORATION By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary RIEKE LEASING CO.,
INCORPORATED By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary INNOVATIVE MOLDING By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary LAMONS GASKET COMPANY
By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary MARTINIC ENGINEERING,
INC. By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary

 

Signature Page to Amendment



--------------------------------------------------------------------------------

MAC FASTENERS, INC. By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary TRIMAS INTERNATIONAL
HOLDINGS LLC By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary MONOGRAM AEROSPACE
FASTENERS, INC. By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary TRIMAS UK AEROSPACE
HOLDINGS LIMITED By:

/s/ David J. Pritchett

Name: David J. Pritchett Title: Director AEROSPACE FINANCE HOLDINGS LLC By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary ALLFAST FASTENING
SYSTEMS, LLC By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary

 

Signature Page to Amendment



--------------------------------------------------------------------------------

ALLFAST INTERNATIONAL SALES CORP. By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Vice President & Secretary RIEKE-LAMONS NEDERLAND
HOLDINGS B.V. By:

/s/ Willem Zanting

Name: Willem Zanting Title: Director A By:

/s/ Joshua A. Sherbin

Name: Joshua A. Sherbin Title: Director B

 

Signature Page to Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Fronting Lender, as an
Issuing Bank and as a Swingline Lender By:

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President J.P. MORGAN EUROPE LIMITED, as Foreign
Currency Agent By:

/s/ Belinda Lucas

Name: Belinda Lucas Title: Associate

 

Signature Page to Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Swingline Lender By:

/s/ Nicole Swigert

Name: Nicole Swigert Title: Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

JPMorgan Chase Bank, N.A.

 

Executing as a Continuing Term Lender: By:

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President For any institution requiring a second
signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

JPMorgan Chase Bank, N.A.

 

Executing as a Continuing Revolving Lender: By:

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President For any institution requiring a second
signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Bank of America, N.A.

 

Executing as a Continuing Term Lender: By:

/s/ Gregory J. Bosio

Name: Gregory J. Bosio Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Bank of America, N.A.

 

Executing as a Continuing Revolving Lender: By:

/s/ Gregory J. Bosio

Name: Gregory J. Bosio Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Bank of America, N.A.

 

Executing as an Additional Revolving Lender: By:

/s/ Gregory J. Bosio

Name: Gregory J. Bosio Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Wells Fargo Bank, National Association

 

Executing as a Continuing Term Lender: By:

/s/ John Brady

Name: John Brady Title: Managing Director

For any institution requiring a second signature line:

By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Wells Fargo Bank, National Association

 

Executing as a Continuing Revolving Lender: By:

/s/ John Brady

Name: John Brady Title: Managing Director For any institution requiring a second
signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Bank of Montreal

 

Executing as a Continuing Term Lender: By:

/s/ Thomas Hasenauer

Name: Thomas Hasenauer Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Bank of Montreal

 

Executing as a Continuing Revolving Lender: By:

/s/ Thomas Hasenauer

Name: Thomas Hasenauer Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Citizens Bank, N.A.

 

Executing as a Continuing Term Lender: By:

/s/ Megan Livingston

Name: Megan Livingston Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Citizens Bank, N.A.

 

Executing as a Continuing Revolving Lender: By:

/s/ Megan Livingston

Name: Megan Livingston Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Citizens Bank, N.A.

 

Executing as an Additional Revolving Lender: By:

/s/ Megan Livingston

Name: Megan Livingston Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

MUFG Union Bank, N.A. f/k/a Union Bank, N.A.

 

Executing as a Continuing Term Lender: By:

/s/ Michael Gardner

Name: Michael Gardner Title: Director

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

MUFG Union Bank, N.A.

 

Executing as an Additional Term Lender: By:

/s/ Michael Gardner

Name: Michael Gardner Title: Director



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

MUFG Union Bank, N.A. f/k/a Union Bank, N.A.

 

Executing as a Continuing Revolving Lender: By:

/s/ Michael Gardner

Name: Michael Gardner Title: Director

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

MUFG Union Bank, N.A.

 

Executing as an Additional Revolving Lender: By:

/s/ Michael Gardner

Name: Michael Gardner Title: Director



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Branch Banking & Trust Company

 

Executing as a Continuing Term Lender: By:

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Branch Banking & Trust Company

 

Executing as an Additional Term Lender: By:

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Branch Banking & Trust Company

 

Executing as a Continuing Revolving Lender: By:

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Branch Banking & Trust Company

 

Executing as an Additional Revolving Lender: By:

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as a Continuing Term Lender: By:

/s/ Suzannah Valdivia

Name: Suzannah Valdivia Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as an Additional Term Lender: By:

/s/ Suzannah Valdivia

Name: Suzannah Valdivia Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as a Continuing Revolving Lender: By:

/s/ Suzannah Valdivia

Name: Suzannah Valdivia Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK National Association

 

Executing as a Continuing Term Lender: By:

/s/ Jeffrey S. Johnson

Name: Jeffrey S. Johnson Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK National Association

 

Executing as a Continuing Revolving Lender: By:

/s/ Jeffrey S. Johnson

Name: Jeffrey S. Johnson Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK National Association

 

Executing as an Additional Revolving Lender: By:

/s/ Jeffrey S. Johnson

Name: Jeffrey S. Johnson Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

HSBC Bank USA, National Association

 

Executing as a Continuing Term Lender: By:

/s/ Gregory R. Duval

Name: Gregory R. Duval Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

HSBC Bank USA, National Association

 

Executing as a Continuing Revolving Lender: By:

/s/ Gregory R. Duval

Name: Gregory R. Duval Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

HSBC Bank USA, National Association

 

Executing as an Additional Revolving Lender: By:

/s/ Gregory R. Duval

Name: Gregory R. Duval Title: Senior Vice President For any institution
requiring a second signature line: By:

 

Name: Title:



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

DEUTSCHE BANK AG NEW YORK BRANCH

 

Executing as a Continuing Revolving Lender: By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President For any institution requiring a
second signature line: By:

/s/ Michael Shannon

Name: Michael Shannon Title: Vice President

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

The Huntington National Bank

 

Executing as a Continuing Term Lender: By:

/s/ Steven J. McCormack

Name: Steven J. McCormack Title: Sr. Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

The Huntington National Bank

 

Executing as a Continuing Revolving Lender: By:

/s/ Steven J. McCormack

Name: Steven J. McCormack Title: Sr. Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

The Northern Trust Company

 

Executing as a Continuing Term Lender: By:

/s/ Wicks Barkhausen

Name: Wicks Barkhausen Title: Second Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

The Northern Trust Company

 

Executing as a Continuing Revolving Lender: By:

/s/ Wicks Barkhausen

Name: Wicks Barkhausen Title: Second Vice President For any institution
requiring a second signature line: By:

 

Name: Title:

x CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

Comerica Bank

 

Executing as a Continuing Term Lender: By:

/s/ Nicole Swigert

Name: Nicole Swigert Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS TERM LOANS



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of June 30, 2015
(the “Amendment”) to the Credit Agreement dated as of October 16, 2013 (as
amended, supplemented or otherwise modified through the date of the Amendment,
the “Credit Agreement”), among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation (“Holdings”), the subsidiary borrowers party thereto, the
lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

Comerica Bank

 

Executing as a Continuing Revolving Lender: By:

/s/ Nicole Swigert

Name: Nicole Swigert Title: Vice President For any institution requiring a
second signature line: By:

 

Name: Title:

¨ CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

[see attached]



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of October 16, 2013,

among

TRIMAS CORPORATION,

TRIMAS COMPANY LLC,

The Subsidiary Term Borrowers Party Hereto,

The Foreign Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN EUROPE LIMITED,

as Foreign Currency Agent,

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, N.A.NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BANK OF MONTREAL,

BBVA COMPASS

KEYBANK NATIONAL ASSOCIATION 

and 

RBS CITIZENS, N.A.,

and

as Documentation Agents

BMO HARRISMUFG UNION BANK, N.A.,

and

DEUTSCHE BANK AG NEW YORK BRANCH

as ManagingCo-Documentation Agents

As Amended as of June 30, 2015

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     3739   

SECTION 1.03

 

Terms Generally

     3740   

SECTION 1.04

 

Accounting Terms; GAAP

     3740    ARTICLE II    THE CREDITS   

SECTION 2.01

 

Commitments

     3840   

SECTION 2.02

 

Loans and Borrowings

     3841   

SECTION 2.03

 

Requests for Borrowings

     3942   

SECTION 2.04

 

Swingline Loans

     4143   

SECTION 2.05

 

Letters of Credit

     4245   

SECTION 2.06

 

Funding of Borrowings

     4851   

SECTION 2.07

 

Interest Elections

     4953   

SECTION 2.08

 

Termination and Reduction of Commitments

     5054   

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

     5155   

SECTION 2.10

 

Amortization of Term Loans

     5256   

SECTION 2.11

 

Prepayment of Loans

     5357   

SECTION 2.12

 

Fees

     5559   

SECTION 2.13

 

Interest

     5660   

SECTION 2.14

 

Alternate Rate of Interest

     5761   

SECTION 2.15

 

Increased Costs

     5862   

SECTION 2.16

 

Break Funding Payments

     5964   

SECTION 2.17

 

Taxes

     6064   

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     6367   

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     6569   

SECTION 2.20

 

Designation of Foreign Subsidiary Borrowers

     6670   

SECTION 2.21

 

Incremental Facilities

     6671   

SECTION 2.22

 

Defaulting Lenders

     6974   

SECTION 2.23

 

Extensions

     7176   

SECTION 2.24

 

Foreign Currency Participations; Conversion of Foreign Currency Loans

     7378   

SECTION 2.25

 

Currency Fluctuations

     7580   

SECTION 2.26

 

Illegality

     80    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     7681   

SECTION 3.02

 

Authorization; Enforceability

     7681   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     7681   

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     7682   

SECTION 3.05

 

Properties

     7782   

SECTION 3.06

 

Litigation and Environmental Matters

     7783   

SECTION 3.07

 

Compliance with Laws and Agreements

     7883   

SECTION 3.08

 

Investment Company Status

     7883   

SECTION 3.09

 

Taxes

     7883   

SECTION 3.10

 

ERISA

     7883   

SECTION 3.11

 

Disclosure

     7884   

SECTION 3.12

 

Subsidiaries

     7984   

SECTION 3.13

 

Insurance

     7984   

SECTION 3.14

 

Labor Matters

     7984   

SECTION 3.15

 

Solvency

     7984   

SECTION 3.16

 

Senior Indebtedness

     7985   

SECTION 3.17

 

Security Documents

     7985   

SECTION 3.18

 

Federal Reserve Regulations

     8086   

SECTION 3.19

 

Anti-Corruption Laws and Sanctions

     8086    ARTICLE IV    CONDITIONS   

SECTION 4.01

 

Closing Date

     8186   

SECTION 4.02

 

Each Credit Event

     8288   

SECTION 4.03

 

Credit Events Relating to Foreign Subsidiary Borrowers

     8388   

SECTION 4.04

 

Conditions to the Restatement Date

     89    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

 

Financial Statements and Other Information

     8391   

SECTION 5.02

 

Notices of Material Events

     8592   

SECTION 5.03

 

Information Regarding Collateral

     8593   

SECTION 5.04

 

Existence; Conduct of Business

     8693   

SECTION 5.05

 

Payment of Obligations

     8693   

SECTION 5.06

 

Maintenance of Properties

     8694   

SECTION 5.07

 

Insurance

     8694   

SECTION 5.08

 

Casualty and Condemnation

     8794   

SECTION 5.09

 

Books and Records; Inspection and Audit Rights

     8794   

SECTION 5.10

 

Compliance with Laws

     8795   

SECTION 5.11

 

Use of Proceeds and Letters of Credit

     8795   

SECTION 5.12

 

Additional Subsidiaries

     8895   

SECTION 5.13

 

Further Assurances

     8895   

SECTION 5.14

 

Ratings

     88Post-Restatement Date Matters           96   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

 

Indebtedness; Certain Equity Securities

     8996   

SECTION 6.02

 

Liens

     9199   

SECTION 6.03

 

Fundamental Changes

     93101   

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     94101   

SECTION 6.05

 

Asset Sales

     95103   

SECTION 6.06

 

Sale and Leaseback Transactions

     96104   

SECTION 6.07

 

Hedging Agreements

     97104   

SECTION 6.08

 

Restricted Payments; Certain Payments of Indebtedness

     97105   

SECTION 6.09

 

Transactions with Affiliates

     99107   

SECTION 6.10

 

Restrictive Agreements

     99107   

SECTION 6.11

 

Amendment of Material Documents

     100108   

SECTION 6.12

 

Interest Expense Coverage Ratio

     100108   

SECTION 6.13

 

Leverage Ratio

     100108   

SECTION 6.14

 

Use of Proceeds

     100108    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE AGENTS   
ARTICLE IX    COLLECTION ALLOCATION MECHANISM   

SECTION 9.01

 

Implementation of CAM

     106113   

SECTION 9.02

 

Letters of Credit

     106114    ARTICLE X    MISCELLANEOUS   

SECTION 10.01

 

Notices

     107115   

SECTION 10.02

 

Waivers; Amendments

     108116   

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     112120   

SECTION 10.04

 

Successors and Assigns

     113121   

SECTION 10.05

 

Survival

     116124   

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     116125   

SECTION 10.07

 

Severability

     117125   

SECTION 10.08

 

Right of Setoff

     117125   

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     117125   

SECTION 10.10

 

WAIVER OF JURY TRIAL

     118126   

SECTION 10.11

 

Headings

     118126   

SECTION 10.12

 

Confidentiality

     118126   

SECTION 10.13

 

Interest Rate Limitation

     119127   

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 10.14

 

Judgment Currency

     119127   

SECTION 10.15

 

Obligations Joint and Several

     120128   

SECTION 10.16

 

PATRIOT Act

     121129   

SECTION 10.17

 

No Fiduciary Duty

     121129   

SECTION 10.18

 

Parallel Debt

     122130   

SECTION 10.19

 

No Novation

     132   

SECTION 10.20

 

Release of Cequent Group

     132   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES: Schedule 1.01(a) – Existing Letters of Credit Schedule 1.01(b) –
Administrative Schedule Schedule 1.01(c) – Foreign Currency Lenders Schedule
2.01 – Commitments Schedule 3.05 – Real Property Schedule 3.06 – Disclosed
Matters Schedule 3.12 – Subsidiaries Schedule 3.13 – Insurance Schedule 6.01 –
Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing
Investments Schedule 6.05 – Asset Sales Schedule 6.09 – Existing Affiliate
Transactions Schedule 6.10 – Existing Restrictions EXHIBITS: Exhibit A – Form of
Assignment and Assumption Exhibit B – Form of Borrowing Request Exhibit C – Form
of Foreign Subsidiary Borrowing Agreement Exhibit D – Form of Guarantee
Agreement Exhibit E – Form of Indemnity, Subrogation and Contribution Agreement
Exhibit F – Form of Mortgage Exhibit G – Form of Pledge Agreement Exhibit H –
Form of Security Agreement Exhibit I – Form of U.S. Tax Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of October 16, 2013 (this
“Agreement”), as amended as of June 30, 2015, among TRIMAS COMPANY LLC, TRIMAS
CORPORATION, the SUBSIDIARY TERM BORROWERS party hereto, the FOREIGN SUBSIDIARY
BORROWERS party hereto, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and J.P. MORGAN EUROPE LIMITED, as
Foreign Currency Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any Subsidiary of any property, real or personal, that is acquired pursuant
to a Permitted Acquisition, in an aggregate amount not to exceed $75,000,000 at
any time after the ClosingRestatement Date, which property is rented or leased
by the Parent Borrower or such Subsidiary from the purchaser or transferee of
such property, so long as the proceeds from such transaction consist solely of
cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that if
the Adjusted LIBO Rate is less than zero, it shall be deemed to be zero for
purposes of this Agreement.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Schedule” means Schedule 1.01(b) to this Agreement, which
contains administrative information in respect of (i) each Foreign Currency and
each Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Foreign Currency Agent and the Syndication Agents.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be the
LIBO Rate, two Business Days prior to such day for deposits in dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Borrower” has the meaning assigned to such term in Section 2.17(a).

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (a) with respect to any ABR Tranche A Term
Loan or Eurocurrency Tranche A Term Loan, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurocurrency Spread,” as the case
may be, based upon the Leverage Ratio as of the most recent determination date,
(b) with respect to any Incremental Term Loan of any Series, the rate per annum
specified in the Incremental Facility Agreement establishing the Incremental
Term Commitments of such Series, (c) with respect to the Commitment Fees, the
applicable rate per annum set forth under the caption “Commitment Fee Rate”
based upon the Leverage Ratio as of the most recent determination date, (d) with
respect to any Swingline Loan, the applicable rate per annum set forth below
under the caption “ABR Spread” based upon the Leverage Ratio as of the most
recent determination date and (e) with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurocurrency Spread,” as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
for purposes of clauses (a), (c), (d) and (e), until the date of delivery of the
consolidated financial statements pursuant to Section 5.01(b) as of and for the
fiscal quarter ended December 31June 30, 20132015, the Applicable Rate shall be
based on the rates per annum set forth in Category 3:

 

Leverage Ratio

   ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate  

Category 1: Greater than or equal to 3.25 to 1.00

     1.1251.000 %      2.1252.000 %      0.3750.350 % 

Category 2: Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00

     0.8750.750 %      1.8751.750 %      0.3250.300 % 

Category 3: Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

     0.625 %      1.625 %      0.275 % 

Category 4: Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

     0.500 %      1.500 %      0.250 % 

Category 5: Less than 1.50 to 1.00

     0.375 %      1.375 %      0.225 % 

 

-2-



--------------------------------------------------------------------------------

For purposes of the foregoing clauses (a), (c), (d) and (e), (i) the Leverage
Ratio shall be determined as of the end of each fiscal quarter of the Parent
Borrower’s fiscal year based upon Holdings’ consolidated financial statements
delivered pursuant to Section 5.01(a) or (b), and (ii) each change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change and (iii) if the Leverage Ratio determined as of the end of the
applicable fiscal quarter of the Parent Borrower’s fiscal year based upon
Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) is greater than 3.00 to 1.00, the Applicable Rate shall
only be determined pursuant to Category 1 if the Covenant Holiday Period is in
effect (and otherwise shall be determined pursuant to Category 2); provided
that, subject to the proviso below, the Leverage Ratio shall be deemed to be in
Category 21 (A) at any time that an Event of Default has occurred and is
continuing or (B) if Holdings or the Parent Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered;
provided further that the Leverage Ratio shall be deemed to be in Category 1 at
any time that (x) it would otherwise be deemed to be in Category 2 pursuant to
the proviso above and (y) the Covenant Holiday Period is in effect.

“Applicable U.S. Borrower” has the meaning assigned to such term in
Section 2.17(f).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Restatement dDate
hereof; provided that (a) such preferred stock or preferred equity interests
exist at the time such Person becomes a Subsidiary and are not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(b) the aggregate liquidation value of all such outstanding preferred stock and
preferred equity interests shall not exceed $40,000,000 at any time outstanding,
less the aggregate principal amount of Indebtedness incurred and outstanding
pursuant to Section 6.01(a)(x).

 

-3-



--------------------------------------------------------------------------------

“Australian Dollars” means the lawful currency of Australia.

“Available Amount” means, as of any date of determination, an amount equal to:

(a) the sum of (without duplication):

(i) if positive, the Cumulative Retained Excess Cash Flow Amount; and

(ii) the Net Proceeds received by the Parent Borrower after the Restatement Date
from (A) cash contributions (other than from a Subsidiary) to the Parent
Borrower or (B) the issuance and sale of its Equity Interests (other than a sale
to a Subsidiary);

minus

(b) the amount of any investments made after the Restatement Date in reliance on
Section 6.04(s) prior to such date and any prepayments of Indebtedness made
after the Restatement Date in reliance on Section 6.08(b)(vii) prior to such
date;

minus

(c) the portion of Excess Cash Flow not otherwise required to be used to prepay
Term Loans pursuant to Section 2.11(d)) that is used after the Restatement Date
pursuant to Section 6.08(a)(v) or Section 6.08(a)(vii).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and (i) in the case of Eurocurrency Loans denominated
in dollars, as to which a single Interest Period is in effect and (ii) in the
case of Foreign Currency Loans, Loans in a single currency and as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term
Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with Section 2.03 or 2.04, as applicable, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (i)

 

-4-



--------------------------------------------------------------------------------

when used in connection with any Eurocurrency Loan denominated in dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market and (ii) when used in
connection with any Foreign Currency Loan, the term “Business Day” shall also
exclude (x) any day which is not a day for trading by and between banks in
deposits for the applicable currency in the interbank eurocurrency market,
(y) with respect to Foreign Currency Loans denominated in Euros, any day which
is not also a TARGET Day (as determined by the Administrative Agent) and
(z) with respect to Foreign Currency Loans in a Foreign Currency other than
Euros, any day which is not also a day on which banks are open for dealings in
such currency in the Principal Financial Center for the applicable currency.

“Calculation Date” means the last Business Day of each calendar quarter (or any
other day selected by the Administrative Agent); provided that (a) the second
Business Day preceding (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any Foreign Currency in accordance with
rate-setting convention for such currency) (i) the date of each Borrowing of
Foreign Currency Loans or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date,” (b) the date of each Borrowing of
any other Loan made hereunder shall also be a “Calculation Date” and (c) the
date of issuance, amendment, renewal or extension of a Letter of Credit, or any
other date determined by the applicable Issuing Bank, shall also be a
Calculation Date.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article IX.

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 9.01.

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
or (b) an acceleration of the maturity of the Loans pursuant to Article VII
shall occur.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate dollar amount of the
sum, without duplication, of (i) the Specified Obligations (including the Dollar
Equivalent of any Specified Obligations owing in any currency (other than
dollars)) owed to such Lender, (ii) such Lender’s participation in undrawn
amounts of Letters of Credit immediately prior to the CAM Exchange Date and
(iii) such Lender’s Foreign Currency Participating Interest and (b) the
denominator shall be the aggregate dollar amount of the sum, without
duplication, of (i) the Specified Obligations (including the Dollar Equivalent
of any Specified Obligations owing in any currency (other than dollars)) owed to
all the Lenders and (ii) the aggregate undrawn amount of outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn amount of any Letters of
Credit denominated in an LC Foreign Currency) immediately prior to such CAM
Exchange Date; provided that, for purposes of clause (a) above, the Specified
Obligations owed to the Fronting Lender will be deemed not to include any
Fronted Foreign Currency Loans.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) that are (or would be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP other than (x) such additions and expenditures classified as Permitted
Acquisitions and (y) such additions and expenditures made with Net Proceeds from
any casualty or other insured damage or condemnation or similar awards and
(b) Capital Lease Obligations incurred by Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) during such
period.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the ClosingRestatement Date that would
require lease obligations that would have been characterized and accounted for
as operating leases in accordance with GAAP as in effect on the
ClosingRestatement Date to be characterized and accounted for as Capital Lease
Obligations shall be disregarded for purposes hereof.

“Cequent” means Horizon Global Corporation, a Delaware corporation. 

“Cequent Group” means Cequent and its subsidiaries.

“Cequent Related Costs” means reasonably identifiable and factually supportable
non-recurring costs and expenses relating to the formation of Cequent’s
corporate office prior to the Restatement Date.

“Cequent Spin-off” means a “spin-off” transaction with respect to Cequent such
that all of the Equity Interests in Cequent are “spun-off” from the Parent
Borrower ratably to the holders of the Equity Interests in Holdings and Cequent
ceases to be a Subsidiary of the Parent Borrower and becomes a public company.

“Cequent Spin-off Agreement” means the Separation and Distribution Agreement,
dated as of June 30, 2015, by and between Cequent and Holdings. 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.

“Change in Control” means (a) the acquisition by any Person other than Holdings
of any direct Equity Interest in the Parent Borrower, (b) the acquisition of
beneficial ownership, directly or indirectly, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Commission
thereunder), of Equity Interests representing more than 35% of either the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings, (d) the board of directors of Holdings shall cease to
consist of a majority of Continuing Directors or (e) the occurrence of any
change in control (or similar event, however denominated) with respect to
Holdings or the Parent Borrower under (i) any indenture or other agreement in
respect of Material Indebtedness to which Holdings, the Parent Borrower or any
Subsidiary is a party, (ii) any instrument governing any preferred stock of
Holdings, the Parent Borrower or any Subsidiary having a liquidation value or
redemption value in excess of $10,000,000 or (iii) the Permitted Receivables
Financing.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement dDate hereof, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement dDate hereof or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement dDate hereof;
provided that notwithstanding anything herein to the contrary, (i) the Dodd-

 

-6-



--------------------------------------------------------------------------------

Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, promulgated or
issued.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Incremental Term Loans of any Series, Revolving Loans or Swingline Loans,
(b) any Commitment, refers to whether such Commitment is a Tranche A Term
Commitment, an Incremental Commitment of any Series or a Revolving Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
have beenwere satisfied, which date iswas October 16, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Collateral Agent shall have received from each party thereto (other than
the Collateral Agent) either (i) a counterpart of (A) the Guarantee Agreement,
(B) the Indemnity, Subrogation and Contribution Agreement, (C) the Pledge
Agreement and (D) the Security Agreement in each case duly executed and
delivered on behalf of such Loan Party, or (ii) in the case of any Person that
becomes a Subsidiary Loan Party after the Closing Date, a supplement to each of
the Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement,
the Pledge Agreement and the Security Agreement, in each case in the form
specified therein, duly executed and delivered on behalf of such Subsidiary Loan
Party;

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary
(including the Receivables Subsidiary) owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Pledge Agreement (except that the Loan
Parties shall not be required to pledge more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary, any CFC or any CFC Holdco), it being
understood that this exception shall not limit the application of the Foreign
Security Collateral and Guarantee Requirement) and the Collateral Agent shall
have received certificates or other instruments representing all such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) all Indebtedness of Holdings, the Parent Borrower and each Subsidiary in an
aggregate principal amount that exceeds $500,000 that is owing to any Loan Party
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Pledge Agreement and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank;

 

-7-



--------------------------------------------------------------------------------

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Security Agreement
and the Pledge Agreement, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent or the Required Lenders may reasonably request, but only to
the extent such endorsements are (A) available in the relevant jurisdiction
(provided in no event shall the Collateral Agent request a creditors’ rights
endorsement) and (B) available at commercially reasonable rates, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such abstracts, legal opinions and other documents
as the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided, however, in no
event shall surveys be required to be obtained with respect to any Mortgaged
Property; and

(f) each Loan Party (other than the Foreign Subsidiary Borrowers) shall have
obtained all consents and approvals required to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” means a Tranche A Term Commitment, an Incremental Term Commitment
of any Series, a Revolving Commitment or any combination thereof (as the context
requires).

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, plus (iv) interest-equivalent costs associated with any
Permitted Receivables Financing or Specified Vendor Receivables Financing,
whether accounted for as interest expense or loss on the sale of receivables,
minus (b) the sum of, without duplication, (i) interest income of

 

-8-



--------------------------------------------------------------------------------

Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) to the extent included in such consolidated interest
expense for such period, noncash amounts attributable to amortization of
financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of debt discounts or accrued interest payable in kind for such
period, plus (iv) to the extent included in such consolidated interest expense
for such period, all financing fees incurred in connection with the
Transactions.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Permitted Receivables Financing or Specified Vendor
Receivables Financing for such period, whether accounted for as interest expense
or loss on the sale of receivables, and all Preferred Dividends, (vi) all
extraordinary losses during such period that are either noncash or relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of Holdings, the
Parent Borrower or any of the Subsidiaries, (viii) the aggregate amount of
deferred financing expenses for such period, (ix) all other noncash expenses or
losses of Holdings, the Parent Borrower or any of the Subsidiaries for such
period (excluding any such charge that constitutes an accrual of or a reserve
for cash charges for any future period), (x) any nonrecurring fees, expenses or
charges realized by Holdings, the Parent Borrower or any of the Subsidiaries for
such period related to any offering of Equity Interests or incurrence of
Indebtedness, whether or not consummated, (xi) (A) fees, costs and expenses in
connection with the Transactions and the Cequent Spin-off and (B) any Cequent
Related Costs; provided that the amount added back pursuant to this clause
(xi) cannot exceed $25,000,000 in the aggregate over the term of this Agreement;
provided, further, that any such fees, costs, expenses or Cequent Related Costs
that are actually paid for by the Cequent Group after giving effect to the
Cequent Spin-off (and not by a Loan Party) shall not be permitted to be added
back pursuant to this clause (xi), (xii) any nonrecurring costs and expenses
arising from the integration of any business acquired pursuant to any Permitted
Acquisition consummated after the ClosingRestatement Date not to exceed
$15,000,000 in any fiscal year and $40,000,000 in the aggregate, (xiii) any
nonrecurring expenses or similar costs relating to cost savings projects,
including restructuring and severance expenses, not to exceed $40,000,000 in the
aggregate from and after January 1, 2013the Restatement Date; provided that no
more than $15,000,000 may be counted in any fiscal year commencing on or after
January 1, 20132015, (xiv) net losses from discontinued operations, not to
exceed in any fiscal year $10,000,000, (xv) losses associated with the
prepayment of leases (whether operating leases or capital leases) outstanding on
January 1, 20132015 from discontinued operations, and (xvi) losses or charges
associated with asset sales otherwise permitted hereunder not to exceed in the
aggregate $10,000,000, minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, (i) any extraordinary gains for
such period and (ii) any gains realized from the retirement of Indebtedness
after the ClosingRestatement Date, all determined on a consolidated basis in
accordance with GAAP. If the Parent Borrower or any Subsidiary has made any
Permitted Acquisition or Significant Investment or any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 6.05 during the relevant period for determining the Leverage Ratio or
the Senior Secured Net Leverage Ratio and the Interest Expense Coverage Ratio,
Consolidated EBITDA for the relevant period shall be calculated only for
purposes of determining the Leverage Ratio, the Senior Secured Net Leverage
Ratio and the Interest Expense Coverage Ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets (and, in each case, any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in

 

-9-



--------------------------------------------------------------------------------

connection with such acquisition are repaid with excess cash balances when
available) had occurred on the first day of the relevant period for determining
Consolidated EBITDA; provided that with respect to any Significant Investment,
(x) any pro forma adjustment made to Consolidated EBITDA shall be in proportion
to the percentage ownership of the Parent Borrower or such Subsidiary, as
applicable, in the Subject Person (e.g. if the Parent Borrower acquires 70% of
the Equity Interests of the Subject Person, a pro forma adjustment to
Consolidated EBITDA shall be made with respect to no more than 70% of the EBITDA
of the Subject Person) and (y) pro forma effect shall only be given to such
Significant Investment if the Indebtedness of the Subject Person is included in
Total Indebtedness for purposes of calculating the Leverage Ratio and the Senior
Secured Net Leverage Ratio and the Subject Person is included as a Subsidiary in
the calculation of Consolidated Cash Interest Expense for purposes of
calculating the Interest Expense Coverage Ratio, in each case in proportion to
the percentage ownership of the Parent Borrower or such Subsidiary, as
applicable, in such Subject Person. Any such pro forma calculations may include
operating and other expense reductions and other adjustments for such period
resulting from any Permitted Acquisition, or sale, transfer, lease or other
disposition of assets that is being given pro forma effect to the extent that
such operating and other expense reductions and other adjustments (a) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Parent Borrower in
consultation with the Administrative Agent.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Parent Borrower or a Significant Investment) in which any other
Person (other than the Parent Borrower or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Parent Borrower or any of the Subsidiaries during such period,
(b) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Parent
Borrower or any Subsidiary and (c) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income.

“Consolidated Total Assets” means total assets of Holdings and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Holdings.

“Continuing Directors” means the directors of Holdings on the ClosingRestatement
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
at least 66-2/3% of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Holiday Acquisition” means a Permitted Acquisition for which (i) the
cash consideration in respect of such acquisition is $50,000,000 or more and
(ii) the Parent Borrower delivers to the Administrative Agent an officers’
certificate designating such Permitted Acquisition as thea “Covenant Holiday
Acquisition”; provided that in no event shall there be more than onetwo Covenant
Holiday Acquisitions.

“Covenant Holiday Period” means the period of four consecutive fiscal quarters
commencing on the first day of the fiscal quarter in which the consummation of
thea Covenant Holiday Acquisition occurs; provided that, if applicable, the two
Covenant Holiday Periods shall be separated by a period of at least two full
fiscal quarters during which no Covenant Holiday Period is in effect.

 

-10-



--------------------------------------------------------------------------------

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit, Swingline Loans or Fronted Foreign Currency Loans or (iii) to pay to the
Administrative Agent, Foreign Currency Agent, the Issuing Bank, the Swingline
Lenders, the Fronting Lender any other Lender or any Loan Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Administrative Agent, the Foreign Currency Agent, the Issuing Bank, the
Swingline Lenders, the Fronting Lender, any other Lender, Holdings, the Parent
Borrower or any Loan Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Foreign Currency Agent or any Loan Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit, Swingline Loans and Fronted Foreign Currency
Loans; provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon such Person’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Designated Asset Sale” means a sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of
Holdings, the Parent Borrower or any Subsidiary that is designated (within three
Business Days of consummation of such sale, transfer or other disposition) by
the Parent Borrower, by written notice to the Administrative Agent, as the
“Designated Asset Sale”; provided that (a) at the time of designation of the
Designated Asset Sale and after giving pro forma effect to such asset sale,
transfer or other disposition, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the Borrower shall be in compliance with the
Leverage Ratio set forth in Section 6.13, and (b) there shall not be more than
one Designated Asset Sale.

“Designated Business” means any or all of the businesses, operations and assets
of the Parent Borrower (including all assets used in or reasonably related to
the Designated Business) identified by the Parent Borrower as the “Designated
Business” in an officer’s certificate (the “Designated Business Certificate”)
that collectively represent less than (a) 33% of Consolidated EBITDA for the
most recently ended four fiscal quarters of Holdings for which financial
statements are available immediately preceding the date of declaration of a sale
of a Designated Business, determined on a pro forma basis as if any

 

-11-



--------------------------------------------------------------------------------

acquisitions, mergers, consolidations and/or dispositions occurring during such
four fiscal quarter period had occurred on the first day of such period and
(b) 33% of the Consolidated Total Assets of Holdings as of the end of the most
recent fiscal quarter of Holdings for which financial statements are available
immediately preceding the date on which a sale of a Designated Business is
consummated, determined on a pro forma basis as if any acquisitions, mergers,
consolidations and/or dispositions occurring subsequent to the end of such
fiscal quarter and prior to the date on which the sale of such Designated
Business had been consummated, as of the end of such fiscal quarter; provided
that at the time of a sale of a Designated Business, such Designated Business
may include Permitted Investments reasonably required to operate such business
in the ordinary course, as determined in good faith by the Parent Borrower or
such other cash as may represent the proceeds of a financing that is solely
recourse to the Designated Business and entered into in connection with the sale
of a Designated Business; provided further that the Parent Borrower may only
provide one Designated Business Certificate.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Equivalent” means, with respect to an amount denominated in any currency
other than dollars, the equivalent in dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date and, with respect to any
amount denominated in dollars, such amount.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Loan Party” means any Loan Party, other than thea Loan Party that is a
Foreign Subsidiary Borrowers.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Parent Borrower commencing with the fiscal year ending December 31,
20142016, the ECF Percentage shall be reduced to 0% if the Leverage Ratio as of
the last day of such fiscal year is no greater than 3.00 to 1.00.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

 

-12-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Parent Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Euro” means the single currency of participating member states of the European
Union.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) the excess, if any, of the Net Proceeds received during such fiscal year by
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) in respect of any Prepayment Events over (x) amounts
permitted to be reinvested pursuant to Section 2.11(c) and (y) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.11(c) in respect of
such Net Proceeds; plus

(c) depreciation, amortization and other noncash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus

 

-13-



--------------------------------------------------------------------------------

(d) the sum of (i) the amount, if any, by which Net Working Capital (adjusted to
exclude changes arising from Permitted Acquisitions and Significant Investments)
decreased during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred revenues and other consolidated accrued long-term
liability accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) increased during such fiscal year plus
(iii) the net amount, if any, by which the consolidated accrued long-term asset
accounts of Holdings, the Parent Borrower and its consolidated Subsidiaries
(including the Receivables Subsidiary) (adjusted to exclude changes arising from
Permitted Acquisitions) decreased during such fiscal year; minus

(e) the sum of (i) any noncash gains included in determining such consolidated
net income (or loss) for such fiscal year plus (ii) the amount, if any, by which
Net Working Capital (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) (adjusted to
exclude changes arising from Permitted Acquisitions) decreased during such
fiscal year plus (iv) the net amount, if any, by which the consolidated accrued
long-term asset accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) increased during such fiscal year; minus

(f) the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by Holdings, the Parent Borrower or
any of its consolidated Subsidiaries (including the Receivables Subsidiary)
prior to the end of such fiscal year; provided that to the extent any such
Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than the amount deducted with respect hereto) within 90 days
after such fiscal year, the amount (or such portion of the amount) thereof shall
be added back to Excess Cash Flow for the subsequent period (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments
(except to the extent financed by incurring Long-Term Indebtedness or through
the use of the Available Amount); minus

(g) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by Holdings, the Parent Borrower and its consolidated Subsidiaries (including
the Receivables Subsidiary) during such fiscal year, excluding (i) Indebtedness
in respect of Revolving Loans (except to the extent the Revolving Commitments
are permanently reduced in the amount of and at the time of any such payment)
and Letters of Credit, (ii) Term Loans prepaid pursuant to Section 2.11(c) or
(d) and (iii) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness or through the use of the Available
Amount; minus

(h) the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Parent Borrower,
commencing with the fiscal year ending December 31, 20132016.

 

-14-



--------------------------------------------------------------------------------

“Exchange Rate” means, with respect to any currency (other than dollars) on any
date, the rate at which such currency may be exchanged into dollars, as set
forth on such date on the relevant Reuters currency page at or about 11:00 A.M.,
London time, on such date. In the event that such rate does not appear on any
Reuters currency page, the “Exchange Rate” with respect to such currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Applicable Borrower or, in the absence of such agreement, such “Exchange
Rate” shall instead be the Administrative Agent’s spot rate of exchange in the
interbank market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about 10:00 A.M., Local Time, on
such date for the purchase of dollars with such currency, for delivery two
Business Days later (or such other Business Day as the Administrative Agent
shall deem applicable with respect to any currency); provided, that if at the
time of any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Swap Obligation” means with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Applicable Borrower hereunder or under any
other Loan Document, (a) income or franchise taxes imposed on (or measured by)
its net or overall gross income (or net worth or similar Taxes imposed in lieu
thereof) by the United States of America, or by any other jurisdiction as a
result of such recipient being organized in or having its principal office in or
applicable lending office in such jurisdiction, or as a result of any other
present or former connection (other than a connection arising solely from this
Agreement or any other Loan Document ) between such recipient and such
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Parent Borrower under Section 2.19(b)), any United
States withholding Taxes resulting from any law in effect (x) at the time such
Non-U.S. Lender becomes a party to this Agreement or, with respect to any
additional position in any Loan acquired after such Non-U.S. Lender becomes a
party hereto, at the time such additional position is acquired by such Non-U.S.
Lender or (y) at the time such Non-U.S. Lender designates a new lending office,
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, immediately prior to designation of a new lending office (or
assignment), to receive additional amounts from an Applicable Borrower with
respect to such United States withholding Tax pursuant to Section 2.17(a),
(d) any United States withholding Tax imposed pursuant to FATCA, (e) any
withholding Tax that is attributable to a recipient’s failure to comply with
Section 2.17(g) and (f) any Taxes resulting from a reallocation of obligations
by operation of the CAM.

“Existing Credit Agreement” means the Credit Agreement, dated as of June 21,
2011, among, inter alia, the Borrower, Holdings, the subsidiary borrowersOctober
16, 2013 (and as amended by the Incremental Facility Agreement and Amendment
dated as of October 17, 2014), among TriMas

 

-15-



--------------------------------------------------------------------------------

Company LLC, TriMas Corporation, the other loan parties party thereto, the
lenders party thereto from time to time and, JPMorgan Chase Bank, N.A., as
administrative agent, as amended and restated on October 12, 2012, and as
further amended, restated, amended and restated, or otherwise modified prior to
the date and collateral agent, and the other agents party theretof.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the ClosingRestatement Date,
which are listed on Schedule 1.01(a).

“Existing Revolving Commitments” means “Revolving Commitments” outstanding under
the Existing Credit Agreement immediately prior to the Restatement Date.

“Existing Revolving Lender” means a “Revolving Lender” under the Existing Credit
Agreement immediately prior to the Restatement Date.

“Existing Revolving Loans” means “Revolving Loans” outstanding under the
Existing Credit Agreement immediately prior to the Restatement Date.

“Existing Term Loans” means “Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Restatement Date.

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the Restatement
dDate of this Agreement or any amended or successor provision that is
substantively comparable and not materially more onerous to comply with, and, in
each case, any regulations or official interpretations thereof, and (ii) any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date this Agreement or any amended or successor provision as described in clause
(i) above.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Parent Borrower, as
applicable.

“Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and any
additional currencies determined after the ClosingRestatement Date by mutual
agreement of the Parent Borrower or any Foreign Subsidiary Borrower, as the case
may be, the applicable Foreign Currency Lenders and the Administrative Agent;
provided each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into dollars and
available in the London interbank deposit market.

 

-16-



--------------------------------------------------------------------------------

“Foreign Currency Agent” means J.P. Morgan Europe Limited, as foreign currency
agent with respect to the Foreign Currency Loans, together with any of its
successors.

“Foreign Currency Lenders” means the Fronting Lender and, with respect to any
Foreign Currency, each other Lender as may be designated in writing by the
Parent Borrower as a Foreign Currency Lender with respect to such Foreign
Currency which agrees in writing to act as such in accordance with the terms
hereof and are reasonably acceptable to the Administrative Agent (which Foreign
Currency Lenders, as of the ClosingRestatement Date, are listed on Schedule
1.01(c)), or any of their respective affiliates, in each case in their
capacities as the lenders of Foreign Currency Loans pursuant to Section 2.01(a).

“Foreign Currency Loan Participants” means, with respect to each Foreign
Currency Loan, the collective reference to all Revolving Lenders other than the
Foreign Currency Lenders with respect to such Foreign Currency Loan.

“Foreign Currency Loans” means Revolving Loans denominated in any Foreign
Currency.

“Foreign Currency Participation Fee” has the meaning assigned to such term in
Section 2.12(e).

“Foreign Currency Participating Interest” has the meaning assigned to such term
in Section 2.24(a).

“Foreign Currency Revolving Exposure” means, with respect to any Revolving
Lender at any time, the sum of (a) the LC Exposure of such Lender in respect of
Letters of Credit denominated in LC Foreign Currencies and (b) such Lender’s
Applicable Percentage of the Dollar Equivalent of the aggregate principal amount
of Foreign Currency Loans outstanding at such time.

“Foreign Currency Sublimit” means $75,000,000.

“Foreign Obligations” means any Obligations owing by any Foreign Subsidiary
Borrower.

“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:

(a) the Collateral Agent shall have received from the applicable Foreign
Subsidiary Borrower and its subsidiaries a counterpart of each Foreign Security
Document relating to the assets (including the Equity Interests of its
subsidiaries) of such Foreign Subsidiary Borrower, excluding assets as to which
the Collateral Agent shall determine in its reasonable discretion, after
consultation with the Parent Borrower, that the costs and burdens of obtaining a
security interest are excessive in relation to the value of the security
afforded thereby;

(b) all documents and instruments (including legal opinions) required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created over the assets specified in clause
(a) above and perfect such Liens to the extent required by, and with priority
required by, such Foreign Security Documents, shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording;

 

-17-



--------------------------------------------------------------------------------

(c) such Foreign Subsidiary Borrower and its subsidiaries shall become a
guarantor of the obligations under the Loan Documents of other Foreign
Subsidiary Borrowers, if any, under a guarantee agreement reasonably acceptable
to the Collateral Agent, in either case duly executed and delivered on behalf of
such Foreign Subsidiary Borrower and such subsidiaries, except that such
guarantee shall not be required if the Collateral Agent shall determine in its
reasonable discretion, after consultation with the Parent Borrower, that the
benefits of such a guarantee are limited and such limited benefits are not
justified in relation to the burdens imposed by such guarantee on the Parent
Borrower and its Subsidiaries; and

(d) such Foreign Subsidiary Borrower shall have obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of such Foreign Security Documents, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.

“Foreign Security Documents” means any agreement or instrument entered into by
any Foreign Subsidiary Borrower that is reasonably requested by the Collateral
Agent providing for a Lien over the assets (including shares of other
Subsidiaries) of such Foreign Subsidiary Borrower.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the
Parent Borrower organized under the laws of Australia, England and Wales, any
member nation of the European Union or any other nation in Europe reasonably
acceptable to the Collateral Agent that becomes a party to this Agreement
pursuant toin accordance with the requirements set forth in Section 2.20.

“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the
form of Exhibit C.

“Fronted Foreign Currency Loans” means the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Applicable Percentage of outstanding Foreign Currency
Loans).

“Fronting Lender” means JPMorgan Chase Bank, N.A.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or

 

-18-



--------------------------------------------------------------------------------

indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, made by Holdings, the Parent Borrower and the Subsidiary Loan
Parties party thereto in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” means TriMas Corporation, a Delaware corporation.

“Impacted Currency” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”.

“Impacted Lender” has the meaning assigned to such term in Section 2.26. 

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(a)(xx).

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, if any, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series or
Incremental Revolving Commitments and effecting such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.21.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and

 

-19-



--------------------------------------------------------------------------------

Section 2.21, to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Exposure under
such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything to the contrary in this
paragraph, the term “Indebtedness” shall not include (a) agreements providing
for indemnification, purchase price adjustments or similar obligations incurred
or assumed in connection with the acquisition or disposition of assets or
capital stock and (b) trade payables and accrued expenses in each case arising
in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E,
among the Parent Borrower, the Subsidiary Loan Parties party thereto and the
Collateral Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2013June 1, 2015, relating to the Parent Borrower and the
Transactions.

 

-20-



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert
or continue a Revolving Loan or Tranche A Term Borrowing in accordance with
Section 2.07.

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated
Cash Interest Expense and (ii) Preferred Dividends, in each case for the period
of four consecutive fiscal quarters then ended.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Parent Borrower, a Subsidiary Term Borrower or
a Foreign Subsidiary Borrower, as the case may be, may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time and with respect to any Impacted Currency
for any Impacted Interest Period, the rate per annum (rounded to the same number
of decimal places as the applicable Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBORapplicable Screen Rate (for the longest
period (for which the LIBORsuch Screen Rate is available for the
applicableImpacted cCurrency) that is shorter than the Impacted Interest Period
and (b) the LIBORapplicable Screen Rate (for the shortest period (for which the
LIBORsuch Screen Rate is available for the applicableImpacted cCurrency) that
exceeds the Impacted Interest Period, in each case, at such time.as of the
Specified Time on the Quotation Day. When determining the rate for a period
which is less than the shortest period for which the applicable Screen Rate is
available, such Screen Rate for purposes of clause (a) above shall be deemed to
be (i) if the Impacted Currency is dollars, the overnight rate for dollars
determined by the Administrative Agent from such service as the Administrative
Agent may select and (ii) otherwise, the Overnight LIBO Rate.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
such issuance). 

 

-21-



--------------------------------------------------------------------------------

“Issuing Bank” means any of JPMCB, Bank of America, N.A. or Wells Fargo Bank,
National Association, each in its capacity as thean issuer of Letters of Credit
hereunder, and itstheir respective successors in such capacity as provided in
Section 2.05(i). TheAny Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of thesuch Issuing Bank and in
each such case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. In the event that there
is more than one Issuing Bank at any time, rReferences herein and in the other
Loan Documents to the Issuing Bank shall be deemed to refer to the Issuing Bank
in respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires. Notwithstanding the foregoing, each institution listed on
Schedule 1.01(a) shall be deemed to be an Issuing Bank with respect to the
Existing Letters of Credit issued by it.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning assigned to such term in Section 10.14.

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 10.14.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (including the aggregate Dollar Equivalent of
the undrawn amount of all outstanding Letters of Credit denominated in LC
Foreign Currencies) at such time plus (b) the aggregate amount of all LC
Disbursements (including the Dollar Equivalent of the amount of LC Disbursements
made in LC Foreign Currencies) that have not yet been reimbursed by or on behalf
of the Parent Borrower at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time (including, for the avoidance of doubt, such Revolving Lender’s Applicable
Percentage of the Dollar Equivalent of the total LC Exposure denominated in an
LC Foreign Currency); provided that at any time that any tranche of Revolving
Commitments has terminated or been expired and there is LC Exposure outstanding
under such tranche of Revolving Commitments, the LC Exposure of any Revolving
Lender under such tranche of Revolving Commitments at any time shall be an
amount equal to its percentage of the total LC Exposure under such tranche
represented by such Lender’s Revolving Commitment most recently in effect,
giving effect to any assignments.; provided, further, that for all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
outstanding in the amount so remaining available to be drawn. 

“LC Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and
any additional currencies determined after the ClosingRestatement Date by mutual
agreement of the Parent Borrower or any Foreign Subsidiary Borrower, as the case
may be, the Issuing Bank and the Administrative Agent; provided that each such
currency is a lawful currency that is readily available, freely transferable and
not restricted, able to be converted into dollars and available in the London
interbank deposit market.

“LC Reserve Account” has the meaning assigned to such term in Section 9.02(a).

“LC Sublimit” means $75,000,00040,000,000.

 

-22-



--------------------------------------------------------------------------------

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders and the Fronting Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder as of the ClosingRestatement Date for all purposes of the Loan
Documents.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date less the aggregate amount of Net Proceeds of the sale of the
Designated Business deposited in the Segregated Account pending Reinvestment
(provided that in calculating Consolidated EBITDA for the applicable period, pro
forma adjustment is made to give effect to the sale of the Designated Business)
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of Holdings most recently
ended prior to such date for which financial statements are available).

“LIBO Rate” means (a) with respect to any Eurocurrency Borrowing denominated in
any currency other than Euro and Australian Dollars for any Interest Period, the
rateLondon interbank offered rate as administered by the ICE Benchmark
Administration appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page of such Service, or any successor or substitute screen provided
by Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in the applicable currency
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement ofas of the Specified Time on the
Quotation Day for such Interest Period (or, in the case of any Eurocurrency
Borrowing denominated in Pounds Sterling, on the first day of such Interest
Period), as the rate for deposits in the applicable currency with a maturity
comparable to such Interest Period (the “LIBOR Screen Rate”), (b) with respect
to any Eurocurrency Borrowing denominated in Euro for any Interest Period, the
rate appearing on the Reuters Screen EURIBOR01 Page (it being understood that
this rate is the Euro interbank offered rate (known as the “EURIBOR Rate”)
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”)) at approximately
11:00 a.m., London time, two TARGET Days prior to the commencement ofas of the
Specified Time on the Quotation Day for such Interest Period, as the rate for
deposits in Euro with a maturity comparable to such Interest Period (the
“EURIBOR Screen Rate”) and (c) with respect to any Eurocurrency Borrowing
denominated in Australian Dollars for any Interest Period, the average bid rate
appearing on the Reuters Screen BBSY page at approximately 11:00 a.m., Sydney
time, on the first Businessas of the Specified Time on the Quotation Day offor
such Interest Period for a term equivalent to such Interest Period. In (the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to (i) any such Eurocurrency Borrowing in dollars for
any Interest Period for which the LIBO Rate as determined by clause (a) above is
not“AUD Screen Rate” and together with the

 

-23-



--------------------------------------------------------------------------------

LIBOR Screen Rate and the Euribor Screen Rate, the “Screen Rates” and each a
“Screen Rate”). If for any reason the applicable Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the relevant currency (the “Impacted Currency”), then the “LIBO
Rate” shall be the Interpolated Rate (subject to Section 2.14) at such time and
(ii) any such Eurocurrency Borrowing in a Foreign Currency for such Interest
Period shall be agreed by the Administrative Agent, the applicable Foreign
Currency Lenders and the Borrower. Notwithstanding the foregoing, if the LIBO
Rate determined pursuant to the foregoing isanything to the contrary in this
Agreement, if any Screen Rate or Interpolated Rate shall be less than zero, such
Screen rRate or Interpolated Rate, as applicable, shall be deemed to be zero for
purposes of this Agreement.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).

“Loan Documents” means this Agreement, the Replacement Facility Amendment, any
Incremental Facility Agreement, any Foreign Subsidiary Borrowing Agreement, the
Security Documents and the promissory notes, if any, executed and delivered
pursuant to Section 2.09(e).

“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers and the other Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to Foreign Currency Loans and Letters of
Credit denominated in Euros or Pounds Sterling, local time in London, (b) with
respect to Foreign Currency Loans denominated in currencies other than Euros and
Pounds Sterling and Letters of Credit denominated in LC Foreign Currencies other
than Euros and Pounds Sterling, local time in the Principal Financial Center for
the applicable currency and (c) with respect to any other Loans, local time in
New York City.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole, (b) the ability of any Loan Party in any material
respect to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

-24-



--------------------------------------------------------------------------------

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

“Material Indebtedness” means (a) obligations in respect of the Permitted
Receivables Financing and (b) any other Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Parent Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the Tranche A Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series, the Revolving
Maturity Date or the scheduled maturity date in respect of any Extended Term
Loans or Extended Revolving Commitments, as the context requires.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Minimum Tranche Amount” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be substantially in the
form of Exhibit F with such changes as are necessary under applicable local law.

“Mortgage Amendment” has the meaning assigned to such term in Section 4.04(f). 

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by
Holdings, the Parent Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by Holdings, the Parent Borrower and

 

-25-



--------------------------------------------------------------------------------

the Subsidiaries, and the amount of any reserves established by Holdings, the
Parent Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the 24-month period immediately
following such event and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of
Holdings or the Parent Borrower) to the extent such liabilities are actually
paid within such applicable time periods. Notwithstanding anything to the
contrary set forth above, (x) the proceeds of any sale, transfer or other
disposition of receivables (or any interest therein) pursuant to any Permitted
Receivables Financing or any Specified Vendor Receivables Financing shall be
deemed to not constitute Net Proceeds and (y) the proceeds of the Designated
Asset Sale in an amount not to exceed the amount of Restricted Payments
permitted to be made on the date of designation of the Designated Asset Sale
pursuant to Section 6.08(a)(viii) shall be deemed to not constitute Net
Proceeds.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-U.S. Lender” means a Lender or Issuing Bank that is not a U.S. Person.

“Obligations” has the meaning assigned to such term in the Security Agreement.

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of Treasury.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight LIBO Rate” means, with respect to any Loans or overdue amount in
respect thereof, the rate of interest per annum at which overnight deposits in
the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parallel Debt Foreign Obligations” has the meaning assigned to such term in
Section 10.18(b).

“Parallel Debt U.S. Obligations” has the meaning assigned to such term in
Section 10.18(a).

“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.

 

-26-



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the Restatement dDate of execution of this Agreement or in a
business reasonably related thereto and (c) immediately after giving effect
thereto, (i) (other than with respect to Limited Conditionality Acquisitions) no
Default has occurred and is continuing or would result therefrom, (ii) all
transactions related thereto are consummated in all material respects in
accordance with applicable laws, (iii) all of the Equity Interests (other than
Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Sections 5.12 and
5.13 have been taken, (iv) (other than with respect to Limited Conditionality
Acquisitions) the Leverage Ratio, on a pro forma basis after giving effect to
such acquisition and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements are available, as if
such acquisition (and any related incurrence or repayment of Indebtedness) had
occurred on the first day of the relevant period (provided that any acquisition
that occurs prior to the first testing period under Section 6.13 shall be deemed
to have occurred during such first testing period), is at least 0.25 less than
is otherwise required pursuant to Section 6.13 at the time of such event,
(v) any Indebtedness or any preferred stock that is incurred, acquired or
assumed in connection with such acquisition shall be in compliance with
Section 6.01 and (vi) the Parent Borrower has delivered to the Administrative
Agent an officers’ certificate to the effect set forth in clauses (a), (b) and
(c)(i) through (v) above, together with all relevant financial information for
the Person or assets to be acquired; provided further that no Limited
Conditionality Acquisition shall become effective unless (i) no Default or Event
of Default shall have occurred and be continuing as of the date of entry into
the Limited Conditionality Acquisition Agreement, (ii) on the date of
effectiveness of the Limited Conditionality Acquisition Agreement, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of such date and (iii) on the date
of effectiveness of the Limited Conditionality Acquisition Agreement and
assuming such Incremental Term Loans were made on such date, the Leverage Ratio
of Holdings, on a pro forma basis after giving effect to such acquisition, is at
least 0.25 less than is otherwise required pursuant to Section 6.13 on such
date.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

-27-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings, the Parent Borrower or any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by Holdings, the Parent Borrower or any of the Subsidiaries are located,
other than any Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of Holdings, the Parent Borrower and the
Subsidiaries, taken as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law; and

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

-28-



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a Subsidiary or (b) any Person that is a Foreign
Subsidiary, in an aggregate amount not to exceed $125,000,000 (provided that
such amount shall be increased to (x) $175,000,000 so long as the Leverage Ratio
is less than 3.75 to 1.00 and (y) $250,000,000 so long as the Leverage Ratio is
less than 3.00 to 1.00).

“Permitted Receivables Documents” means the Receivables Purchase Agreement, the
Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted Receivables Financing.

“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to
the Receivables Subsidiary pursuant to the Receivables Purchase Agreement and
(b) the sale or pledge of such accounts receivable (or participations therein)
by the Receivables Subsidiary to certain purchasers pursuant to the Receivables
Transfer Agreement.

“Permitted Tax Distribution” means

(a) with respect to any taxable period during which the Parent Borrower is
treated as a disregarded entity for U.S. federal income tax purposes and/or any
of its Subsidiaries is a member of a consolidated, unitary, combined or similar
tax group in which Holdings or Holdings’ direct or indirect parent is the common
parent, distributions by the Parent Borrower to Holdings

 

-29-



--------------------------------------------------------------------------------

to pay the portion of such consolidated, unitary combined or similar tax
liability that is attributable to the taxable income of the Parent Borrower and
its Subsidiaries; provided, however, that the amount of such aggregate amount of
payments that would be made pursuant to this clause (a) in respect of any
taxable period does not exceed the actual tax liability of such consolidated,
unitary, combined or similar tax group and

(b) with respect to any taxable period during which Holdings is treated as a
partnership for U.S. federal income tax purposes and the Parent Borrower is
treated as a disregarded entity or partnership for U.S. federal income tax
purposes, distributions by the Parent Borrower to Holdings to pay the portion of
the tax liability of Holdings’ direct or indirect owners that is attributable to
the taxable income of the Parent Borrower (determined as if the Parent Borrower
were a taxpayer), in an aggregate amount equal to the product of (y) the taxable
income of the Parent Borrower allocable to Holdings for such period less the
cumulative amount of net taxable loss of the Parent Borrower allocated to
Holdings for all prior taxable periods beginning after the Restatement dDate
hereof (determined as if such periods were one combined period) to the extent
such prior net losses are of a character (i.e., ordinary or capital) that would
have allowed such losses to be offset against the current period’s income and
(z) the highest combined marginal federal and applicable state and/or local
income tax rate applicable to the Parent Borrower for the taxable period in
question (taking into account the deductibility of state and local income taxes
(subject to applicable limitations) for U.S. federal income tax purposes).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans or Incremental
Term Loans; provided that, (i) such refinancing Indebtedness, if secured, is
secured only by the Collateral on a pari passu or junior basis with the
Obligations under this Agreement (provided that the Permitted Term Loan
Refinancing Indebtedness shall not consist of bank loans that are secured on a
pari passu basis with the Obligations under this Agreement), (ii) no Subsidiary
that is not originally obligated with respect to repayment of the Indebtedness
being refinanced is obligated with respect to the refinancing Indebtedness,
(iii) the weighted average life to maturity of the refinancing Indebtedness
shall be no shorter than the remaining weighted average life to maturity of the
Terms Loans being refinanced, (iv) the maturity date in respect of the
refinancing Indebtedness shall not be earlier than the maturity date in respect
of the Indebtedness being refinanced, (v) the principal amount of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness so refinanced except by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
refinancing, (vi) the Indebtedness being so refinanced is paid down on a
dollar-for-dollar basis by such refinancing Indebtedness (other than by the
Additional Permitted Amount), (vii) the terms of any such refinancing
Indebtedness (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in
Parent Borrower’s reasonable judgment, then-existing market terms and conditions
and (2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such refinancing Indebtedness than those applicable to the
Indebtedness being refinanced (in each case, including with respect to mandatory
and optional prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
refinancing Indebtedness; provided further that any such refinancing
Indebtedness may contain, without any Lender’s consent, additional covenants or
events of default not otherwise applicable to the Indebtedness being refinanced
or covenants more restrictive than the covenants applicable to the Indebtedness
being refinanced, in each case prior to the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Indebtedness, so long
as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants and (viii) such refinancing Indebtedness,
if secured, shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

-30-



--------------------------------------------------------------------------------

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of
Holdings other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)),
(c) such Indebtedness shall not have any financial maintenance covenants,
(d) such Indebtedness shall not have a definition of “Change of Control” or
“Change in Control” (or any other defined term having a similar purpose) that is
materially more restrictive than the definition of Change of Control set forth
herein and (e) such Indebtedness, if subordinated in right of payment to the
Obligations, shall be subject to subordination and intercreditor provisions that
are, in the Administrative Agent’s reasonable judgment, customary under
then-existing market convention.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid with respect to preferred stock of Holdings.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of Holdings, the Parent Borrower
or any Subsidiary, other than dispositions described in clauses (a), (b), (c),
(d), (f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $50,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Parent Borrower or any Subsidiary having a book value or
fair market value in excess of $1,000,000, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

(c) the incurrence by Holdings, the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a).

 

-31-



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Financial Center” means, with respect to any Foreign Currency, the
principal financial center where such currency is cleared and settled, as
determined by the Administrative Agent.

“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred equity interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash distributions in respect thereof prior to the
Latest Maturity Date in effect as of the date of issuance of such Indebtedness
and (ii) that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (A)(x) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (y) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Holdings Preferred Stock or (z) become redeemable at
the option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is 365
days after the Latest Maturity Date in effect at the time of the issuance
thereof and (B) provide holders thereunder with any rights upon the occurrence
of a “change of control” event prior to the repayment of the Obligations and
termination of the Commitments under the Loan Documents, (b) with respect to
which Holdings has delivered a notice to the Administrative Agent that it has
issued preferred stock or preferred equity interest in lieu of incurring
(x) Permitted Acquisition Subordination Notes or (y) Indebtedness permitted by
clause (xii) under Section 6.01(a), with such notice specifying to which of such
Indebtedness such preferred stock or preferred equity interest applies; provided
that (i) the aggregate liquidation value of all such preferred stock or
preferred equity interest issued pursuant to this clause (b) shall not exceed at
any time the dollar limitation related to the applicable Indebtedness hereunder,
less the aggregate principal amount of such Indebtedness then outstanding and
(ii) the terms of such preferred stock or preferred equity interests (x) shall
provide that upon a default thereof, the remedies of the holders thereof shall
be limited to the right to additional representation on the board of directors
of Holdings and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $25,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of Holdings.

“Quotation Day” means with respect to the determination of the Adjusted LIBO
Rate for any Interest Period for Eurocurrency Loans, the day on which quotations
would ordinarily be given by prime banks in the London interbank market for
deposits in such currency for delivery on the first day of such Interest Period
for such Interest Period; provided, that if quotations would ordinarily be given
on more than one date, the Quotation Day for such Interest Period shall be the
last of such dates. On the Restatement Date, the Quotation Day in respect of any
Interest Period (i) for dollars is customarily the day which is two Business
Days prior to the first day of such Interest Period, (ii) for Euros is
customarily the day which is two TARGET Days prior to the first day of such
Interest Period and (iii) for Pounds Sterling and Australian Dollars is
customarily the day which is the first day of such Interest Period. 

“Receivables Purchase Agreement” means (a) the Amended and Restated Receivables
Purchase Agreement dated as of December 29, 2009 among the Receivables
Subsidiary, Holdings and the Subsidiaries party thereto, related to the
Permitted Receivables Financing, as may be amended, supplemented or otherwise
modified to the extent permitted by Section 6.11 and (b) any agreement replacing
such Receivables Purchase Agreement, provided that (subject to the proviso
below) such replacing agreement contains terms that are substantially similar to
such Receivables Purchase Agreement and that are otherwise no more adverse to
the Lenders than the applicable terms of such Receivables Purchase Agreement;
provided further that the aggregate amount of all receivables financings
pursuant to the Receivables Purchase Agreement shall not exceed $125,000,000 at
any time outstanding.

 

-32-



--------------------------------------------------------------------------------

“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.

“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated as of the December 29, 2009, among the Receivables Subsidiary, Holdings
and the purchasers party thereto, relating to the Permitted Receivables
Financing, as may be amended, supplemented or otherwise modified to the extent
permitted by Section 6.11 and (b) any agreement replacing such Receivables
Transfer Agreement, provided that such replacing agreement contains terms that
are substantially similar to such Receivables Transfer Agreement and that are
otherwise no more adverse to the Lenders than the applicable terms of such
Receivables Transfer Agreement.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment” has the meaning assigned to such term in Section 2.11(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replaced Term Loans” has the meaning assigned to such term in Section 10.02(d).

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 10.02(d). 

“Replacement Facility Amendment” means that certain Replacement Facility
Amendment, dated as of June 30, 2015. 

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 10.02(d).

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(d).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

“Reset Date” has the meaning assigned to such term in Section 2.25(a).

 

-33-



--------------------------------------------------------------------------------

“Restatement Date” means the date on which the conditions precedent set forth in
Section 4.04 have been satisfied, which date is June 30, 2015.

“Restatement Date Dividend” has the meaning assigned to such term in Section
6.01(a)(xxi).

“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary (including the Receivables Subsidiary), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary).

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Period.

“Revolving Availability Period” means the period from and including the
ClosingRestatement Date to but excluding the earlier of the Revolving Maturity
Date and the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Swingline Loans and Foreign Currency Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Revolving Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 and (c) increased or assumed pursuant to an Incremental Facility
Agreement. The amount of each Revolving Lender’s Revolving Commitment as of the
ClosingRestatement Date is set forth on Schedule 2.01 or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments on the
ClosingRestatement Date is $575,000,000500,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the aggregate outstanding principal amount of Revolving Loans
(other than Foreign Currency Loans) held by such Lender, (b) the LC Exposure of
such Lender, (c) the Swingline Exposure of such Lender and (d) such Lender’s
Applicable Percentage of the Dollar Equivalent of the aggregate principal amount
of Foreign Currency Loans outstanding at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

 

-34-



--------------------------------------------------------------------------------

“Revolving Loan” means any Loan made by a Revolving Lender pursuant to
Section 2.01(a)(iii) or 2.01(a)(iv).

“Revolving Maturity Date” means October 16June 30, 20182020.

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Date, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EUEuropean Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”. 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit H, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, each Foreign Security Document entered into pursuant to Section 2.20
and Section 4.03 and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.12 or 5.13 to secure any
of the Obligations.

“Segregated Account” has the meaning assigned to such term in Section 2.11(c).

“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.

“Senior Secured Indebtedness” means Senior Indebtedness that is secured by a
Lien on any asset of Holdings, the Parent Borrower or any of its Subsidiaries.

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of domestic unrestricted cash and domestic unrestricted Permitted
Investments of the Parent Borrower and its Domestic Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of Holdings most recently
ended prior to such date for which financial statements are available).

 

-35-



--------------------------------------------------------------------------------

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Parent Borrower or a
Subsidiary of more than 50% (but less than 100%) of the Equity Interests in a
Person (such Person, the “Subject Person”), so long as such acquisition is
permitted by Section 6.04.

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

“Specified Time” means in respect of Loans denominated in (a) Australian
Dollars, 11:00 a.m., Sydney time and (b) any currency other than Australian
Dollars, 11:00 a.m., London time. 

“Specified Vendor Receivables Financing” means the sale by the Parent Borrower
and certain Subsidiaries (other than Foreign Subsidiaries) of accounts
receivable to one or more financial institutions pursuant to third-party
financing agreements in transactions constituting “true sales”; provided that
the aggregate amount of all such receivables financings shall not exceed
$75,000,000 at any time outstanding.

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to Specified Vendor Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of Holdings, the Parent
Borrower or any Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

-36-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context requires, including the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers. Unless expressly otherwise provided, the term “Subsidiary”
shall not include the Receivables Subsidiary.

“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other than (i) the Foreign Subsidiary Borrowers, (ii) any CFC,
(iii) any CFC Holdco and (iv) any U.S. Holdco) that executes the documents
required by clause (a)(i) or (a)(ii), as applicable, of the Collateral and
Guarantee Requirement, (b) any Subsidiary Term Borrower and (c) any Foreign
Subsidiary Borrower and any other Foreign Subsidiary that executes a guarantee
agreement pursuant to paragraph (c) of the Foreign Security Collateral and
Guarantee Requirement.

“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic
subsidiary of the Parent Borrower listed on the signature page hereof.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be (a) its Applicable Percentage of the total
Swingline Exposure at such time. related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans hereunder, Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, or any additional Swingline Lender designated pursuant to
Section 10.02(d), as the case may be. References herein and in the other Loan
Documents to the Swingline Lender shall be deemed to refer to the Swingline
Lender in respect of the applicable Swingline Loan or to all Swingline Lenders,
as the context requires.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may become obligated to make (i) any payment (other than in the
form of Equity Interests in Holdings) in connection with a purchase by a third
party from a Person other than Holdings, the Parent Borrower or a Subsidiary of
any Equity Interest or Restricted Indebtedness or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that phantom stock or similar plans providing for payments only to
current or former directors, officers, consultants, advisors or employees of
Holdings, the Parent Borrower or the Subsidiaries (or to their heirs or estates)
shall not be deemed to be Synthetic Purchase Agreements.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

-37-



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowers” means the Parent Borrower and the Subsidiary Term Borrowers.

“Term Commitment” means a Tranche A Term Commitment or an Incremental Term
Commitment of any Series.

“Term Lender” means a Lender with outstanding Term Loans or a Term Commitment.

“Term Loan” means a Tranche A Term Loan or an Incremental Term Loan of any
Series.

“Term Loan Obligations” has the meaning assigned to such term in
Section 10.15(a).

“Total Indebtedness” means, as of any date, the sum of, without duplication,
(a) the aggregate principal amount of Indebtedness of Holdings, the Parent
Borrower and the Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP, plus (b) the aggregate “Net Investment” as
defined in Annex A to the Receivables Transfer Agreement, plus (c) the aggregate
principal amount of Indebtedness of Holdings, the Parent Borrower and the
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (c) above, the term “Indebtedness” shall
not include (i) contingent obligations of Holdings, the Parent Borrower or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty unless, without duplication, such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness and
(ii) Indebtedness described in Section 6.01(a)(xi).

“Tranche A Maturity Date” means October 16June 30, 20182020.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the
ClosingRestatement Date, expressed as an amount representing the maximum
principal amount of the Tranche A Term Loan to be made by such Lender hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Tranche A Term Commitment on the Closing Date is set forth on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A Term Commitment, as applicableRestatement Date is the
amount of its “New Term Loan Commitment” as defined in the Replacement Facility
Amendment. The initial aggregate amount of the Lenders’ Tranche A Term
Commitments on the ClosingRestatement Date is $175,000,000275,000,000.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

 

-38-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (b) the refinancing and replacement of the Loans
and Commitments (in each case as defined in the Existing Credit Agreement) under
the Existing Credit Agreement with the Loans and Commitments and delivery of the
Replacement Facility Amendment and the amendment of the Existing Credit
Agreement effected thereby, (b) the borrowing of term loans in an aggregate
principal amount of $275,000,000 and the establishment of revolving commitments
in an aggregate amount of $500,000,000 hereunder and (c) the payment of the fees
and expenses payable in connection with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance). 

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
existing or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.

“U.S. Obligations” means any Obligations owing by the Parent Borrower and any
Subsidiary Term Borrower.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

“Weighted Average Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable discretion of the Administrative Agent as described
below and consistent with generally accepted financial practices), whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Rate), or otherwise; provided that original issue discount and upfront fees
shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “Weighted Average Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees not
generally paid to lenders in connection with such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Tranche A Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing” or a “Tranche
A Term Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and
Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

-39-



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the ClosingRestatement Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Parent Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Parent Borrower or any Subsidiary at “fair value,”
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Tranche A
Term Lender agrees to make a Tranche A Term Loan to the Parent Borrower on the
ClosingRestatement Date in a principal amount not exceeding its Tranche A Term
Commitment, (ii) each Revolving Lender agrees to make Revolving Loans in dollars
to the Parent Borrower and the Foreign Subsidiary Borrowers, as the

 

-40-



--------------------------------------------------------------------------------

case may be, from time to time during the Revolving Availability Period in an
aggregate principal amount at any one time outstanding that, when added (after
giving effect to any application of proceeds of such Revolving Loans to repay
outstanding Swingline Loans) to such Lender’s Revolving Exposure at such time,
does not exceed such Lender’s Revolving Commitment, and (iii) each Foreign
Currency Lender agrees, with respect to any Foreign Currency Loan in a Foreign
Currency for which it is designated a Foreign Currency Lender, to make Foreign
Currency Loans to the Parent Borrower or the Foreign Subsidiary Borrowers, as
the case may be, from time to time during the Revolving Availability Period;
provided that after giving effect to the requested Foreign Currency Loan (and
after giving effect to any application of proceeds of such Foreign Currency Loan
pursuant to Section 2.04), (x) the Foreign Currency Revolving Exposure of all
Revolving Lenders does not exceed the Foreign Currency Sublimit, (y) such
Lender’s Revolving Exposure at such time does not exceed the amount of such
Lender’s Revolving Commitment and (z) the total Revolving Exposure at such time
does not exceed the total Revolving Commitments.

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Parent Borrower and the Foreign Subsidiary Borrowers, as the
case may be, may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan or a Foreign Currency Loan) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Each Foreign Currency Loan shall be made as part of a Borrowing consisting
of Foreign Currency Loans denominated in the same Foreign Currency made by the
applicable Foreign Currency Lenders. With respect to any Borrowing of Foreign
Currency Loans, the Foreign Currency Loan of each applicable Foreign Currency
Lender (other than the Fronting Lender) shall be in an amount equal to its
Applicable Percentage of such Borrowing and the Foreign Currency Loan of the
Fronting Lender shall be in an amount equal to the aggregate amount of such
Borrowing less the amount of the Foreign Currency Loans being made by other
applicable Foreign Currency Lenders and comprising part of such Borrowing.

(c) Subject to Section 2.14, each Loan (other than a Swingline Loan or a Foreign
Currency Loan) shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the Parent Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan and each Foreign Currency Loan shall be a Eurocurrency
Loan. Each Lender at its option may make any Eurocurrency Loan or other
extension of credit hereunder by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan or other extension of credit;
provided that any exercise of such option shall not affect the obligation of the
Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary Borrower, as
the case may be, to repay such Loan in accordance with the terms of this
Agreement.

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing
in dollars, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that a
Eurocurrency Revolving Borrowing may be in an aggregate amount that is equal to
the amount that is required to finance the reimbursement of an LC Disbursement

 

-41-



--------------------------------------------------------------------------------

made in respect of a Letter of Credit denominated in dollars for which a Foreign
Subsidiary Borrower is the applicant or a co-applicant, as contemplated by
Section 2.05(e). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that (i) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments and (ii) an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the amount that is required to
finance the reimbursement of an LC Disbursement made in respect of a Letter of
Credit denominated in dollars for which the Parent Borrower is the applicant or
a co-applicant, as contemplated by Section 2.05(e). Each Borrowing of Foreign
Currency Loans in a particular Foreign Currency shall be in a minimum amount as
set forth on the Administrative Schedule; provided that a Borrowing of Foreign
Currency Loans may be in an aggregate amount that is equal to the amount that is
required to finance the reimbursement of an LC Disbursement made in respect of a
Letter of Credit denominated in an LC Foreign Currency, as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 12 Eurocurrency Borrowings in dollars
outstanding. There shall be no more than six Borrowings of Foreign Currency
Loans outstanding at any time.

(e) Notwithstanding any other provision of this Agreement, none of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable thereto.

SECTION 2.03 Requests for Borrowings.

(a) To request a Tranche A Term Borrowing or Revolving Borrowing (other than a
Borrowing of a Foreign Currency Loan), the Parent Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Parent Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Tranche A Term Borrowing, an
Incremental Term Borrowing of a particular Series or a Revolving Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

-42-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Parent Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this
Section 2.03(a), the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

(b) To request a Foreign Currency Loan, the Parent Borrower shall notify the
Foreign Currency Agent of such request, not later than 12:00 noon, Local Time,
four Business Days prior to the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be hand delivered or sent by
telecopy to the Foreign Currency Agent and such Borrowing Request shall be
signed by the Parent Borrower. Each such written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the amount of Foreign Currency Loans to be borrowed;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Foreign Currency in which such Foreign Currency Loans will be
denominated;

(iv) the length of the initial Interest Period therefor; and

(v) the location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no Interest Period is specified with respect to any requested Borrowing of
Foreign Currency Loans, then the Parent Borrower shall be deemed to have
selected an Interest Period of three months’ duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(b), the
Administrative Agent shall advise each applicable Foreign Currency Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing. On the date of each Borrowing, each applicable Foreign
Currency Lender will make the amount of its share of such Borrowing available to
the Foreign Currency Agent at the applicable office specified on the
Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant Foreign Currency, in the relevant Foreign Currency in
immediately available funds.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Parent Borrower from time to
time during the Revolving Availability Period, each Swingline Lender may, in its
sole discretion, make Swingline Loans in dollars to the Parent Borrower in an
aggregate principal amount at any time outstanding that will not result in
(i) the Revolving Exposure of such Swingline Lender (in its capacity as a
Revolving Lender) exceeding its Revolving Commitment then in effect, (ii) the
aggregate principal amount of outstanding Swingline Loans exceeding $47,500,000
or (iii) the sum of the total Revolving Exposures exceeding the total Revolving
Commitments; provided that theno Swingline Lender shall not be required to make
a

 

-43-



--------------------------------------------------------------------------------

Swingline Loan to refinance an outstanding Swingline Loan. On the earlier of the
Revolving Maturity Date and the last day of each month during the Revolving
Availability Period, the Parent Borrower shall repay any outstanding Swingline
Loans. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Parent Borrower may borrow, prepay and reborrow Swingline
Loans.

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent and the applicable Swingline Lender of such request by
telephone (confirmed by telecopy), not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), and the amount of the requested Swingline Loan and. If the applicable
Swingline Lender. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Parent Borrower. The agrees, in its
discretion to make the applicable Swingline Loan, such Swingline Lender shall
make eachsuch Swingline Loan available to the Parent Borrower by means of a
credit to the general deposit account of the Parent Borrower with thesuch
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Parent Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing.

(c) [Reserved]. 

(cd) TheAny Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of theits Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Revolving Lender’s Revolving
Exposure to exceed such Revolving Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan of
a Swingline Lender acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to thesuch Swingline Lender. Any amounts received by theany Swingline Lender
from the Parent Borrower (or other party on behalf of the Parent Borrower) in
respect of a Swingline Loan after receipt by thesuch Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to thesuch
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not constitute a Loan and
shall not relieve the Parent Borrower of its obligation to repay such Swingline
Loan or of any default in the payment thereof.

 

-44-



--------------------------------------------------------------------------------

(de) If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(k)), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Commitments that will remain in effect after
the occurrence of such maturity date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Parent
Borrower may request the issuance of Letters of Credit for its own account or
the account of a Subsidiary or any Foreign Subsidiary Borrower may request the
issuance of Letters of Credit for its own account or the account of a Subsidiary
of such Foreign Subsidiary Borrower, in each case in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that the
Parent Borrower or a Foreign Subsidiary Borrower, as the case may be, shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary that is not a Foreign Subsidiary Borrower). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Parent Borrower or any Foreign Subsidiary
Borrower, as the case may be, to, or entered into by the Parent Borrower or any
Foreign Subsidiary Borrower, as the case may be, with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Upon satisfaction of the conditions specified in Section 4.01 and 4.02
on the Closing Date, eachFor the avoidance of doubt, the Existing Letters of
Credit will, automatically and without any action on the part of any Person, be
deemed to be ashall continue to be Letters of Credit issued hereunder for all
purposes ofoutstanding under this Agreement and the other Loan
Documentsimmediately after giving effect to the Restatement Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (i) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (ii) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section) (iii) the
currency in which such Letter of Credit is to be denominated (which currency
shall be dollars or an LC Foreign Currency), (iv) the amount of such Letter of
Credit, (v) the name and address of the beneficiary thereof and (vi) such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, also shall submit a
letter of credit application on the

 

-45-



--------------------------------------------------------------------------------

Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the LC Sublimit, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) if such Letter of Credit is to be denominated in
an LC Foreign Currency, the Foreign Currency Revolving Exposure of all Revolving
Lenders does not exceed the Foreign Currency Sublimit. Notwithstanding anything
herein to the contrary, Bank of America, N.A., in its capacity as an Issuing
Bank, shall not be required to issue any Letter of Credit denominated in an LC
Foreign Currency, and no Issuing Bank shall be required to issue, amend, renew
or extend any Letter of Credit if, (i) after giving effect to such issuance,
amendment, renewal or extension the LC Exposure in respect of Letters of Credit
issued by such Issuing Bank would exceed $13,333,333, (ii) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the Issuing Bank from issuing the Letter of Credit,
(iii) any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall (x) prohibit, or request that the
Issuing Bank refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular, (y) impose upon the Issuing Bank with respect to
the Letter of Credit any restriction, reserve or capital requirement not in
effect on the Restatement Date and for which the Parent Borrower or any
applicable Foreign Subsidiary Borrower is not otherwise required to compensate
the Issuing Bank hereunder, or (z) impose upon the Issuing Bank any loss, cost
or expense which was not applicable on the Restatement Date, which the Issuing
Bank in good faith deems material to it and which the Parent Borrower or any
applicable Foreign Subsidiary Borrower is not otherwise required to reimburse
the Issuing Bank hereunder, or (iv) the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally. 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date (or, at any time that
there are any Extended Revolving Commitments outstanding, the date that is five
Business Days prior to the latest maturity date in respect of such Extended
Revolving Commitments).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement (including the
Dollar Equivalent of any LC Disbursement made in an LC Foreign Currency) made by
the Issuing Bank and not reimbursed by the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment in respect of an
LC Disbursement (including the Dollar Equivalent of any LC Disbursement made in
an LC Foreign Currency) required to be refunded to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of its Revolving Commitment or all Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

-46-



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall reimburse such LC Disbursement by paying to
the Administrative Agent, in the same currency as such LC Disbursement, an
amount equal to such LC Disbursement, not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time
or London time, on such date, or, if such notice has not been received by the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, prior to such time on such date, then not later than 12:00 noon, New York
City time or London time, on the Business Day immediately following the day that
the Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case
may be, receives such notice; provided that (i) in the case of any such payment
in respect of an LC Disbursement made in dollars, (A) the Parent Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing in
an equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loans or Swingline Loan and (B) such Foreign Subsidiary
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a
Eurocurrency Revolving Borrowing in an equivalent amount and, to the extent so
financed, such Foreign Subsidiary Borrower’s obligation to make such payment in
respect of any LC Disbursement shall be discharged and replaced by the resulting
Eurocurrency Revolving Loans and (ii) in the case of any such payment in respect
of an LC Disbursement made in an LC Foreign Currency, the Parent Borrower or
such Foreign Subsidiary Borrower, as the case may be, may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Borrowing of Foreign Currency
Loans in the same currency and in an equivalent amount and, to the extent so
financed, the obligation of the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, to make such payment shall be discharged and
replaced by the resulting Foreign Currency Loans. If the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, in respect
thereof and such Lender’s Applicable Percentage thereof; provided that,
notwithstanding anything to the contrary contained in this Section 2.05, prior
to demanding any reimbursement from the Revolving Lenders pursuant to this
Section 2.05(e) in respect of any Letter of Credit denominated in an LC Foreign
Currency, the Issuing Bank shall convert the obligations of the Parent Borrower
or applicable Foreign Subsidiary Borrower, as the case may be, under this
Section 2.05(e) to reimburse the Issuing Bank in such currency into an
obligation to reimburse the Issuing Bank in dollars and the dollar amount of the
reimbursement obligation of the Parent Borrower or applicable Foreign Subsidiary
Borrower, as the case may be, shall be computed by the Issuing Bank based upon
the Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof and
specified in such notice to the Revolving Lenders demanding reimbursement;
provided, further, that after such conversion, the reimbursement obligations of
the Parent Borrower or applicable Foreign Subsidiary Borrower, as the case may
be, in respect of the applicable Letter of Credit denominated in an LC Foreign
Currency shall be payable in dollars based upon the Exchange Rate in effect for
the day on which such conversion occurs, as determined in accordance with the
terms hereof. Promptly following receipt of such notice, each Lender shall pay
to the Administrative Agent its Applicable Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the

 

-47-



--------------------------------------------------------------------------------

Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans, Eurocurrency Revolving Loans, Foreign Currency
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The obligation of the Parent Borrower or any Foreign
Subsidiary Borrower to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit
(including honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft), (iv) waiver by
the Issuing Bank of any requirement that exists for the Issuing Bank’s
protection and not the protection of the Parent Borrower or any applicable
Foreign Subsidiary Borrower, or any waiver by the Issuing Bank which does not in
fact materially prejudice the Parent Borrower or any applicable Foreign
Subsidiary Borrower, (v) any payment made by the Issuing Bank in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable, or (ivvi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the obligations of the Parent Borrower or any
Foreign Subsidiary Borrower hereunder. The Parent Borrower or any applicable
Foreign Subsidiary Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Parent Borrower’s or such applicable Foreign
Subsidiary Borrower’s instructions or other irregularity, the Parent Borrower or
such Foreign Subsidiary Borrower, as applicable, will immediately notify the
Issuing Bank. The Parent Borrower and any applicable Foreign Subsidiary Borrower
shall be conclusively deemed to have waived any such claim against the Issuing
Bank and its correspondents unless such notice is given as aforesaid. None of
the Administrative Agent, the Lenders or the Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Parent Borrower or any applicable Foreign Subsidiary Borrower, as the
case may be, to the extent permitted by applicable law) suffered by the Parent
Borrower or any applicable Foreign Subsidiary Borrower, as the case may be, that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties

 

-48-



--------------------------------------------------------------------------------

hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not (i) relieve the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.05(e)) or (ii) relieve any Lender’s obligations to acquire
participations as required pursuant to paragraph (d) of this Section 2.05.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement (i) in
respect of any Letter of Credit denominated in dollars, then, unless the Parent
Borrower or any applicable Foreign Subsidiary Borrower, as the case may be,
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Parent Borrower or any applicable Foreign Subsidiary Borrower, as the case
may be, reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans and (ii) in respect of any Letter of Credit denominated
in an LC Foreign Currency, then, unless the Parent Borrower or any applicable
Foreign Subsidiary Borrower, as the case may be, shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Parent Borrower or any
applicable Foreign Subsidiary Borrower, as the case may be, reimburses such LC
Disbursement, at the rate per annum then applicable to Foreign Currency Loans in
the applicable Foreign Currency with an Interest Period of three months’
duration; provided that, if the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, fails to reimburse such LC Disbursement
when due pursuant to Section 2.05(e), then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of thean Issuing Bank; Additional Issuing Banks. TheAny Issuing
Bank may be replaced at any time by written agreement among the Parent Borrower
(on behalf of itself and the Foreign Subsidiary Borrowers), the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks by written agreement among
the Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers),
the Administrative Agent (whose consent will not be unreasonably withheld) and
the Lender that is to be so appointed. The Administrative Agent shall notify the
Lenders of any such replacement of thean Issuing Bank or any such additional
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the

 

-49-



--------------------------------------------------------------------------------

effective date of any such replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of thean Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such addition and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. If at any time there is
more than one Issuing Bank hereunder, the Parent Borrower (on behalf of itself
and the Foreign Subsidiary Borrowers) may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower or any Foreign
Subsidiary Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be,
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, the undrawn
amount of each outstanding Letter of Credit and the amount of each unreimbursed
LC Disbursements at such time (and in such currency as each such Letter of
Credit is denominated and each such unreimbursed LC Disbursement was made), plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Parent Borrower
or any Foreign Subsidiary Borrower described in clause (h) or (i) of Article
VII. Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Parent Borrower and
the Foreign Subsidiary Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the risk and expense of the Parent
Borrower and the Foreign Subsidiary Borrowers, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Parent Borrower and the
Foreign Subsidiary Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Parent Borrower and
the Foreign Subsidiary Borrowers under this Agreement. If the Parent Borrower or
any Foreign Subsidiary Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits of such amounts (to the
extent not applied as aforesaid) shall be returned to the Parent Borrower or
such Foreign Subsidiary Borrower within three Business Days after all Events of
Default have been cured or waived. If the Parent Borrower is required to provide
an amount of such collateral hereunder pursuant to Section 2.11(b), such amount
plus any accrued interest or realized profits on account of such amount (to the
extent not applied as aforesaid) shall be returned to the Parent Borrower as and
to the extent that, after giving effect to such return, the Parent Borrower
would remain in compliance with Section 2.11(b) and no Default or Event of
Default shall have occurred and be continuing.

(k) If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving

 

-50-



--------------------------------------------------------------------------------

Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(e)) under (and ratably participated in
by Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Parent Borrower shall cash collateralize
any such Letter of Credit in accordance with Section 2.05(j). If, for any
reason, such cash collateral is not provided or the reallocation does not occur,
the Revolving Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit. Except
to the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit shall
be agreed with the Lenders under the extended tranches.

(l) Further Cash Collateralization. In the event and on each occasion that the
total LC Exposure exceeds the LC Sublimit, the Parent Borrower or the Foreign
Subsidiary Borrowers, as the case may be, shall deposit cash collateral in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, in an aggregate amount equal to
such excess in accordance with the provisions of Section 2.05(j). Such amount
plus any accrued interest or realized profits of such amounts (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower or such Foreign
Subsidiary Borrower within three Business days after the first Calculation Date
on which the total LC Exposure no longer exceeds the LC Sublimit.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
(i) Swingline Loans shall be made as provided in Section 2.04 and (ii) Foreign
Currency Loans shall be made as provided in Section 2.03(b). In the case of all
Loans other than Foreign Currency Loans, the Administrative Agent will make such
Loans available to the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, by promptly crediting the amounts so received, in
like funds, to an account of the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, maintained with the Administrative Agent in New
York City, and designated by the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may be, in the applicable Borrowing Request; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank. In the case of Foreign Currency Loans, the Foreign Currency Agent
will make such Loans available to the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, by promptly crediting or disbursing the
aggregate of the amounts received by the Foreign Currency Agent from the Foreign
Currency Lenders, in like funds, to an account of the Parent Borrower or such
Foreign Subsidiary Borrower, as the case may be, designated by the Parent
Borrower or such Foreign Subsidiary Borrower, as the case may be, in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (other than a Borrowing of Foreign
Currency Loans) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the

 

-51-



--------------------------------------------------------------------------------

Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of (x) the Federal Funds Effective Rate and (y) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, the applicable rate shall be determined as specified in clause
(y) above, or (ii) in the case of the Parent Borrower or any Foreign Subsidiary
Borrower, the interest rate applicable to ABR Revolving Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

(c) Unless the Foreign Currency Agent shall have received notice from a Foreign
Currency Lender prior to the proposed date of any Borrowing of Foreign Currency
Loans that such Foreign Currency Lender will not make available to the Foreign
Currency Agent such Foreign Currency Lender’s share of such Borrowing, the
Foreign Currency Agent may assume that such Foreign Currency Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the Parent
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, a
corresponding amount. In such event, if a Foreign Currency Lender has not in
fact made its share of the applicable Borrowing of Foreign Currency Loans
available to the Foreign Currency Agent, then the applicable Foreign Currency
Lender and the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, severally agree to pay to the Foreign Currency Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, to but excluding the
date of payment to the Foreign Currency Agent, at (i) in the case of such
Foreign Currency Lender, a rate determined by the Foreign Currency Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Parent Borrower or any Foreign Subsidiary Borrower, the interest
rate applicable to Foreign Currency Loans in the applicable Foreign Currency
with an Interest Period of three months’ duration. If such Foreign Currency
Lender pays such amount to the Foreign Currency Agent, then such amount shall
constitute such Foreign Currency Lender’s Loan included in such Borrowing.

(d) On the Restatement Date, all Existing Revolving Loans shall be deemed repaid
and the portion thereof requested by the Parent Borrower to be borrowed on the
Restatement Date shall be deemed reborrowed as Revolving Loans hereunder by the
Parent Borrower or the Foreign Subsidiary Borrowers, as the case may be,
provided that each such reborrowed Revolving Loan shall be deemed made in the
same Type and currency as the relevant Existing Revolving Loan (it being
understood that for each tranche of Existing Revolving Loans that were
Eurocurrency Loans, (x) the initial Interest Period for the relevant reborrowed
Eurocurrency Loans shall equal the remaining length of the Interest Period for
such tranche and (y) the Adjusted LIBO Rate for the relevant reborrowed
Eurocurrency Loans during such initial Interest Period shall be the Adjusted
LIBO Rate for such tranche immediately prior to the Restatement Date). Any
Revolving Lenders that are not Existing Revolving Lenders (and any Existing
Revolving Lenders with Revolving Commitments as of the Restatement Date that are
greater than their Existing Revolving Commitments) shall advance funds (in the
relevant currency) to the Administrative Agent on the Restatement Date as shall
be required to repay the portion of the Revolving Loans of Existing Revolving
Lenders such that (A) each Revolving Lender’s share of outstanding Revolving
Loans denominated in dollars on the Restatement Date is equal to its Applicable
Percentage (after giving effect

 

-52-



--------------------------------------------------------------------------------

to the Restatement Date) and (B) each Foreign Currency Lender’s (other than the
Fronting Lender’s) share of outstanding Foreign Currency Loans is equal to its
Applicable Percentage (after giving effect to the Restatement Date) of Foreign
Currency Loans.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, may elect to (i) convert any ABR Borrowing or any Eurocurrency
Borrowing denominated in dollars to a Borrowing of a different Type,
(ii) continue any Borrowing (provided that such Borrowing must be continued in
the same currency) and (iii) in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Parent Borrower,
the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Parent Borrower, the
applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall notify the Administrative Agent of such
election (in the case of any Revolving Loans other than Foreign Currency Loans,
by telephone, and in the case of Foreign Currency Loans, through a written
Interest Election Request delivered by hand or telecopy) by the time that a
Borrowing Request would be required under Section 2.03 if the Parent Borrower,
the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, were requesting a Revolving Borrowing (other than
a Borrowing of Foreign Currency Loans), a Borrowing of Foreign Currency Loans or
a Tranche A Term Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request, and
all such written Interest Election Requests (including with respect to Foreign
Currency Loans) shall be in a form approved by the Administrative Agent and
signed by the Parent Borrower, the applicable Subsidiary Term Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) other than any Interest Election Request made with respect to a Borrowing
of Foreign Currency Loans, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

-53-



--------------------------------------------------------------------------------

If any such Interest Election Request requests (i) a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) but does not specify an
Interest Period, then the Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall be deemed to have selected an Interest Period of one month’s duration or
(ii) a Borrowing of Foreign Currency Loans but does not specify an Interest
Period, then the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, shall be deemed to have selected an Interest Period of three
months’ duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurocurrency Borrowing
(other than a Borrowing of Foreign Currency Loans) is not timely delivered prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If an Interest Election
Request with respect to a Borrowing of Foreign Currency Loans is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of three months’ duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing (other
than a Borrowing of Foreign Currency Loans) shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing of Foreign Currency Loans shall be due and payable on the last day of
the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche A Term Commitments shall
terminate and be automatically and permanently reduced to $0 upon the funding of
the Tranche A Term Loans on the ClosingRestatement Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments of any Class shall
not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class in accordance with Section 2.11,
the sum of the Revolving Exposures of such Class would exceed the total
Revolving Commitments of such Class. Any reduction in the Revolving Commitments
shall be made ratably in accordance with each Revolving Lender’s Revolving
Commitment.

(c) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) shall notify the Administrative Agent of any election to terminate or
reduce the Commitments of any Class under Section 2.08(b) at least three
Business Days prior to the effective date of such termination or

 

-54-



--------------------------------------------------------------------------------

reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
(on behalf of itself and the Foreign Subsidiary Borrowers) pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) may state that such notice is conditioned upon
the effectiveness of other credit facilities or the occurrence of another
transaction, in which case such notice may be revoked by the Parent Borrower (on
behalf of itself and the Foreign Subsidiary Borrowers) (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any reduction of the Commitments shall be permanent.
Each reduction of the Revolving Commitments shall be made ratably among the
Revolving Lenders in accordance with their respective Revolving Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Parent Borrower, each Subsidiary Term Borrower (with respect to Term
Loans made to such Subsidiary Term Borrower) and each Foreign Subsidiary
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent,
in Ddollars, for the account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan (other than any Foreign Currency Loan) of such
Lender on the Revolving Maturity Date, (ii) to the Foreign Currency Agent for
the account of each Foreign Currency Lender the then unpaid principal amount in
the applicable currency of each Foreign Currency Loan of such Foreign Currency
Lender on the Revolving Maturity Date, (iii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iv) to the Swingline Lenders the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Parent Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the applicable currency and the amount
of any principal or interest due and payable or to become due and payable from
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers to each Lender hereunder and (iii) the currency and amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall prepare, execute and deliver to such

 

-55-



--------------------------------------------------------------------------------

Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (d) of this Section, the Term
Borrowers shall repay Tranche A Term Loans on each date set forth below in the
aggregate principal amount set forth opposite such date:

 

Date

  

Amount

 

December 31, 2015

   $ 3,437,500   

March 31, 20142016

   $ 2,187,5003,437,500   

June 30, 20142016

   $ 2,187,5003,437,500   

September 30, 20142016

   $ 2,187,5003,437,500   

December 31, 20142016

   $ 2,187,5003,437,500   

March 31, 20152017

   $ 2,187,5003,437,500   

June 30, 20152017

   $ 2,187,5003,437,500   

September 30, 20152017

   $ 2,187,5003,437,500   

December 31, 20152017

   $ 2,187,5003,437,500   

March 31, 20162018

   $ 2,187,5003,437,500   

June 30, 20162018

   $ 2,187,5003,437,500   

September 30, 20162018

   $ 2,187,5003,437,500   

December 31, 20162018

   $ 2,187,5005,156,250   

March 31, 20172019

   $ 3,281,2505,156,250   

June 30, 20172019

   $ 3,281,2505,156,250   

September 30, 20172019

   $ 3,281,2505,156,250   

December 31, 20172019

   $ 3,281,2505,156,250   

March 31, 20182020

   $ 3,281,2505,156,250   

June 30, 2018

   $ 3,281,250   

September 30, 2018

   $ 3,281,250   

Tranche A Maturity Date

   $ 125,781,250202,812,500   

(b) The Parent Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d) Any mandatory prepayment of a Tranche A Term Borrowing of any Class shall be
applied to reduce the subsequent scheduled repayments of the Borrowings of such
Class to be made pursuant to this Section ratably. Any optional prepayment of a
Tranche A Term Borrowing of any Class shall be applied to the scheduled
repayments of the Borrowings of such Class as directed by the Parent Borrower.

(e) Prior to any repayment of any Tranche A Term Borrowings of any Class
hereunder, the Parent Borrower (on behalf of itself and the applicable
Subsidiary Term Borrower) shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Tranche A Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

 

-56-



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans.

(a) The Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, as the case may be, shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

(b) In the event and on each occasion that (i) the sum of the Revolving
Exposures exceeds the total Revolving Commitments, the Parent Borrower and the
Foreign Subsidiary Borrowers, as the case may be, shall prepay Revolving Loans
and/or Swingline Loans (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess, (ii) the sum of
the Foreign Currency Revolving Exposures exceeds the Foreign Currency Sublimit,
the Parent Borrower or the Foreign Subsidiary Borrowers, as the case may be,
shall prepay Foreign Currency Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess or (iii) the
aggregate Dollar Equivalent of the aggregate outstanding principal amounts of
Foreign Currency Loans exceeds an amount equal to 105% of the Foreign Currency
Sublimit, the Parent Borrower shall, or shall cause any applicable Foreign
Subsidiary Borrower, without notice or demand, immediately to prepay such of the
outstanding Foreign Currency Loans in an aggregate principal amount such that,
after giving effect thereto, the aggregate Dollar Equivalents of the outstanding
principal amounts of Foreign Currency Loans does not exceed the Foreign Currency
Sublimit.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Parent Borrower or any Subsidiary in respect of any
Prepayment Event, the Parent Borrower (on behalf of itself and, in the case of
Term Loans, the Subsidiary Term Borrowers) shall, within three Business Days
after such Net Proceeds are received, prepay Tranche A Term Borrowings in an
aggregate amount equal to such Net Proceeds; provided that (i) in the case of
any event described in clause (a) of the definition of the term Prepayment Event
(other than (x) sales, transfers or other dispositions pursuant to
Section 6.05(j) in excess of $50,000,000 and (y) any sales pursuant to
Section 6.05(k)), if Holdings or the Parent Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that Holdings, the Parent Borrower and the Subsidiaries,
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 365 days after receipt of such Net Proceeds, to
acquire real property, equipment or other tangible assets to be used in the
business of the Parent Borrower and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied; and (ii) in the case of any sales pursuant to
Section 6.05(k), if Holdings or the Parent Borrower shall deliver, within such
three Business Days, to the Administrative Agent a certificate of a Financial
Officer to the effect that Holdings, the Parent Borrower and the Subsidiaries,
intend to apply the Net Proceeds from such sale (or a portion thereof specified
in such certificate), within 365 days after receipt of such Net Proceeds, to

 

-57-



--------------------------------------------------------------------------------

acquire real property, equipment or other tangible assets to be used in the
business of the Parent Borrower and the Subsidiaries (any such acquisition, a
“Reinvestment”; “Reinvested” shall have a corollary meaning), and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds in respect of
such event (or the portion of such Net Proceeds specified in such certificate,
if applicable) so long as such funds are placed in a segregated account pledged
to the Lenders (pursuant to terms reasonably satisfactory to the Administrative
Agent) (the “Segregated Account”) pending the Reinvestment, except (A) to the
extent any such Net Proceeds therefrom have not been so Reinvested by the end of
such 365 day period (or, if committed to be Reinvested pursuant to a binding
agreement by the end of such 365 day period, within 180 days of such
commitment), a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so Reinvested or (B) to the extent any such Net
Proceeds therefrom are not placed in (or are removed from) the Segregated
Account prior to the Reinvestment, prepayment shall be required in an amount
equal to the Net Proceeds that have not been (or are no longer) segregated and
pledged to the Lenders.provided, further that prepayments of Tranche A Term
Borrowings otherwise required by this Section 2.11(c) shall not be required to
the extent the applicable Net Proceeds were actually used to make prepayments of
Tranche A Term Borrowings (as defined in the Existing Credit Agreement) pursuant
to Section 2.11(c) of the Existing Credit Agreement. 

(d) Following the end of each fiscal year of the Parent Borrower, commencing
with the fiscal year ending December 31, 20142016, the Parent Borrower (on
behalf of itself and, in the case of Term Loans, the Subsidiary Term Borrowers)
shall prepay Tranche A Term Borrowings in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year. Each prepayment pursuant to
this paragraph shall be made within 95 days after the end of such fiscal year.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section.

(f) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall notify the Administrative Agent (and,
(A) in the case of prepayment of a Foreign Currency Loan, the Foreign Currency
Agent and (B) in the case of prepayment of a Swingline Loan, the Swingline
Lenders), by (x) in the case of Revolving Loans (other than Foreign Currency
Loans) or Swingline Loans, by telephone (confirmed by telecopy) and (y) in the
case of Foreign Currency Loans, by telecopy, of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing (other than a Borrowing of
Foreign Currency Loans), not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment, (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment and (iv) in the case of prepayment of a Foreign Currency Loan, not
later than the time set forth for the relevant Foreign Currency on the
Administrative Schedule. Each such notice shall be irrevocable and shall specify
(i) whether the prepayment is of Eurocurrency Loans denominated in dollars,
Foreign Currency Loans (and if Foreign Currency Loans are to be prepaid, the
Foreign Currency in which such Loans are denominated) or ABR Loans, (ii) the
prepayment date, (iii) the principal amount of each Borrowing or portion thereof
to be prepaid and (iv) in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall

 

-58-



--------------------------------------------------------------------------------

be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

(g) In the event of any mandatory prepayment of Term Loans made at a time when
Term Loans of more than one Class remain outstanding, the Parent Borrower shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Term Loan Borrowings if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Term Loan Borrowings if so
provided in the applicable Extension Offer. In the event of any optional
prepayment of Term Loans made at a time when Term Loans of more than one Class
remain, the Parent Borrower shall select the Term Loans to be prepaid so that
the aggregate amount of such prepayment is allocated among the Term Loans and
each Series of Incremental Term Loans then outstanding based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Borrowings of Tranche A Term Loans if so provided in the
applicable Incremental Facility Agreement and (y) the amounts so allocable to
any tranche of Extended Term Loans may be applied to other Borrowings of Tranche
A Term Loans if so provided in the applicable Extension Offer.

SECTION 2.12 Fees.

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
ClosingRestatement Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the ClosingRestatement Date. All Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) (i) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) agrees to pay (A) to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurocurrency Revolving Loans made by such Lender on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
ClosingRestatement Date to but excluding the later of the date on which (x) such
Lender’s Revolving Commitment terminates and (y) such Lender ceases to have any
LC Exposure, and (B) to the Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the ClosingRestatement Date to but
excluding the later of the date on which (x) all Revolving Commitments terminate
and (y) the date on which there ceases to be any LC Exposure, as well as the
Issuing Bank’s

 

-59-



--------------------------------------------------------------------------------

standard fees with respect to the issuance, administration, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder;
provided that in each case, notwithstanding anything to the contrary contained
in this Agreement, for purposes of calculating any fee in respect of a Letter of
Credit in respect of any Business Day, the Administrative Agent shall convert
the amount available to be drawn under any Letter of Credit denominated in an LC
Foreign Currency into an amount of dollars based upon the Exchange Rate.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the ClosingRestatement Date; provided that all such fees in respect
of Letters of Credit shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Parent Borrower and the Administrative Agent.

(d) The Parent Borrower agrees to pay to the Foreign Currency Agent, for the
account of the Fronting Lender, at the applicable office of the Foreign Currency
Agent set forth on the Administrative Schedule, a fronting fee with respect to
each Fronted Foreign Currency Loan for the period from and including the date of
the Borrowing of such Foreign Currency Loan to but excluding the date of
repayment thereof computed at a rate of 0.25% per annum on the average daily
principal amount of such Fronted Foreign Currency Loan outstanding during the
period for which such fee is calculated. Such fronting fee shall be payable
quarterly in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the ClosingRestatement Date.

(e) With respect to any Foreign Currency Loan, the Parent Borrower shall pay to
the Administrative Agent, for the account of the applicable Foreign Currency
Loan Participants, a participation fee (the “Foreign Currency Participation
Fee”) for the period from and including the date of the Borrowing of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin with respect to Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average daily
principal amount of such Fronted Foreign Currency Loans outstanding during the
period for which such fee is calculated, which fee shall be paid in dollars
based on the Dollar Equivalent thereof. Such fee shall, with respect to each
Foreign Currency Loan, be payable in arrears on each Interest Payment Date to
occur after the making of such Foreign Currency Loan and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the ClosingRestatement Date.

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

-60-



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate; provided that each Fronted Foreign Currency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate for such day.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Parent Borrower, the Subsidiary Term
Borrowers or the Foreign Subsidiary Borrowers, as the case may be, hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount
payable (A) with respect to any Loan other than a Foreign Currency Loan, 2% plus
the rate applicable to ABR Revolving Loans and (B) with respect to any Foreign
Currency Loan, 2% plus the rate otherwise applicable to such Loan.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate and interest computed on
Foreign Currency Loans made in Pounds Sterling and Australian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class or currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period or for the applicable currency; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
of the applicable Class that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and the Lenders of the applicable Class by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) and such Lenders that the
circumstances giving rise to such notice no longer exist, then (i) any Interest
Election Request that requests the conversion of any Borrowing to, or

 

-61-



--------------------------------------------------------------------------------

continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) any Eurocurrency Borrowing (other than a Borrowing of Foreign Currency
Loans) that is requested to be continued, shall be converted to an ABR Borrowing
on the last day of the Interest Period applicable thereto, (iii) any Foreign
Currency Loans requested to be made on the first day of such Interest Period
shall not be made and (iv) any outstanding Foreign Currency Loans (or any
outstanding Foreign Currency Loans in the affected Foreign Currency, as
applicable) shall be due and payable on the last day of the Interest Period
applicable thereto.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender or the Issuing Bank to any Taxes on its loans, loan
principal, Letters of Credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes otherwise indemnifiable under Section 2.17 and
(B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

-62-



--------------------------------------------------------------------------------

(c) If by reason of any Change in Law subsequent to the ClosingRestatement Date,
disruption of currency or foreign exchange markets, war or civil disturbance or
similar event, the funding of any Foreign Currency Loan in any relevant Foreign
Currency or the funding of any Foreign Currency Loan in any relevant Foreign
Currency to an office located other than in New York shall be impossible or, in
the reasonable judgment of the Fronting Lender such Foreign Currency is no
longer available or readily convertible into dollars, or the Dollar Equivalent
of such Foreign Currency is no longer readily calculable, then, at the election
of the Fronting Lender, no Foreign Currency Loans in the relevant currency shall
be made or any Foreign Currency Loan in the relevant currency shall be made to
an office of the Foreign Currency Agent located in New York, as the case may be,
until such time as, in the reasonable judgment of the Fronting Lender, the
funding of Foreign Currency Loans in the relevant Foreign Currency is possible,
the funding of Foreign Currency Loans in the relevant Foreign Currency to an
office located other than in New York is possible, the relevant Foreign Currency
is available and readily convertible into Ddollars or the Dollar Equivalent of
the relevant Foreign Currency Loan is readily calculable, as applicable.

(d) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than dollars and/or at a place of payment other than New York and
if, by reason of any Change in Law subsequent to the ClosingRestatement Date,
disruption of currency or foreign exchange markets, war or civil disturbance or
similar event, payment of such Obligations in such currency or such place of
payment shall be impossible or, in the reasonable judgment of the Fronting
Lender, such Foreign Currency is no longer available or readily convertible to
dollars, or the Dollar Equivalent of such Foreign Currency is no longer readily
calculable, then, at the election of any affected Lender, the Parent Borrower
(on behalf of itself and the Foreign Subsidiary Borrowers) shall make payment of
such Loan in dollars (based upon the Exchange Rate in effect for the day on
which such payment occurs, as determined by the Administrative Agent in
accordance with the terms hereof) and/or in New York or (ii) if any Foreign
Currency in which Loans are outstanding is redenominated then, at the election
of any affected Lender, such affected Loan and all obligations of the Parent
Borrower or any applicable Foreign Subsidiary Borrower in respect thereof shall
be converted into obligations in dollars (based upon the Exchange Rate in effect
on such date, as determined by the Administrative Agent in accordance with the
terms hereof), and, in each case, the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) shall indemnify the Lenders, against any
currency exchange losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

(e) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and shall be
conclusive absent manifest error. The Parent Borrower, the applicable Subsidiary
Term Borrowers or the applicable Foreign Subsidiary Borrowers, as the case may
be, shall pay such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(f) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
none of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower pursuant to
Section 2.19, then, in any such event, the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and shall be conclusive absent manifest error. The Parent
Borrower, the applicable Subsidiary Term Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower (the
“Applicable Borrower”) or the Administrative Agent shall be required to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Applicable Borrower or the Administrative Agent shall make such deductions and
(iii) the Applicable Borrower or the Administrative Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Applicable
Borrower,

 

-64-



--------------------------------------------------------------------------------

hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Applicable Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Applicable Borrower to a Governmental Authority, the Applicable Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting or expanding the obligation of the Applicable
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) or the Administrative Agent
as will permit such payments to be made without withholding, or at a reduced
rate of, withholding. If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10
Business Days after such expiration, obsolescence or inaccuracy) notify the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

(i) Without limiting the generality of the foregoing, with respect to any Loan
made to the Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary
Borrower that is or deemed a U.S. Person (the “Applicable U.S. Borrower”), any
Lender shall, to the extent it is legally eligible to do so, deliver to the
Applicable U.S. Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Applicable U.S. Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under

 

-65-



--------------------------------------------------------------------------------

any Loan Document, the applicable IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, the applicable IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) the applicable IRS
Form W-8BEN or W-8BEN-E and (2) a certificate substantially in the form of
Exhibit I (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Applicable U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicable U.S. Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Applicable U.S. Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Applicable U.S. Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Applicable U.S. Borrower or the Administrative Agent
as may be necessary for the Applicable U.S. Borrower or the Administrative
Agent, to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the Restatement dDate of this Agreement.

 

-66-



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such indemnifying party, upon
the request of such indemnified party, agrees to repay to such indemnified party
the amount paid to such indemnified party pursuant to the previous sentence
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to such Governmental Authority. Nothing contained in this
Section 2.17(g) shall require any indemnified party to make available its Tax
returns or any other information relating to its Taxes which it deems
confidential to the indemnifying party or any other Person.

(h) For purposes of Section 2.17, the term “Lender” includes any Issuing Bank.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Date, the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Documents as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall make each payment (other than any
payment in respect of the principal or interest on, or the fronting fee with
respect to, the Foreign Currency Loans or reimbursement of LC Disbursements made
in LC Foreign Currencies) required to be made by it hereunder or under any other
Loan Document (whether of principal, interest or fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise), on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without set-off or counterclaim. The Parent Borrower (on behalf
of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
shall make each payment in respect of the principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans or reimbursement of LC
Disbursements made in LC Foreign Currencies, in each case, required to be made
by it hereunder or under any other Loan Document, on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to the time for payment for
the relevant currency set forth on the Administrative Schedule), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent or Foreign Currency Agent, as applicable, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments (other than payments on account of principal
or interest on, or the fronting fee with respect to, Foreign Currency Loans and
reimbursements of LC Disbursements made in LC Foreign Currencies) shall be made
to the Administrative Agent at its offices at 383 Madison Avenue, New York, New
York, except that payments to be made directly to the Issuing Bank or Swingline
Lenders as expressly provided herein shall be so made and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. All payments on account of principal or
interest on, or the fronting fee with respect to, Foreign Currency Loans and
reimbursements of LC Disbursements made in LC Foreign Currencies shall be made
to the Foreign Currency Agent, for the account of the applicable

 

-67-



--------------------------------------------------------------------------------

Foreign Currency Lenders (or, with respect to the fronting fee, the Fronting
Lender) at the office set forth on the Administrative Schedule. The
Administrative Agent or the Foreign Currency Agent, as applicable, shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Subject to Section 9.01, all payments (including
prepayments) to be made by the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) hereunder and
under each other Loan Document, whether on account of principal, interest, fees
or otherwise (other than payments in respect of the principal or interest on, or
the fronting fee with respect to, the Foreign Currency Loans or reimbursement of
LC Disbursements made in LC Foreign Currencies) shall be made in dollars.
Subject to Section 9.01 and other than as set forth in Section 2.05 or
Section 2.24(d), all payments (including prepayments) to be made by the Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) hereunder or under each other Loan Document on account of
principal or interest on, or the fronting fee with respect to, the Foreign
Currency Loans and reimbursements of LC Disbursements made in LC Foreign
Currencies shall be made in the relevant Foreign Currency. To the extent
prohibited by applicable law, as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Loan
Party shall be applied to any Excluded Swap Obligations of such Loan Party.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche A Term Loans or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Tranche A Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche A Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche A Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Parent Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower, as the case may be, rights

 

-68-



--------------------------------------------------------------------------------

of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Parent Borrower, such Subsidiary Term
Borrower or such Foreign Subsidiary Borrower in the amount of such
participation.

(d) Unless the Administrative Agent or Foreign Currency Agent, as applicable,
shall have received notice from the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) prior to the
date on which any payment hereunder is due to (a) the Administrative Agent for
the account of the Lenders or the Issuing Bank or (b) the Foreign Currency Agent
for the account of the Foreign Currency Lenders, the Fronting Lender or the
Issuing Bank that the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, as the case may be, will not make such payment, the
Administrative Agent or Foreign Currency Agent, as applicable, may assume that
the Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower, as the case may be, has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Foreign Currency Lenders, the Fronting Lender or the Issuing Bank, as the
case may be, the amount due. In such event, if the Parent Borrower, such
Subsidiary Term Borrower or such Foreign Subsidiary Borrower, as the case may
be, has not in fact made such payment due to (i) the Administrative Agent, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) the Foreign
Currency Agent, then each of the Foreign Currency Lenders, the Fronting Lender
or the Issuing Bank, as the case may be, severally agrees to repay to the
Foreign Currency Agent forthwith on demand the amount so distributed to such
Foreign Currency Lenders, Fronting Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Foreign Currency Agent, at a rate
determined by the Foreign Currency Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(cd), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent or Foreign Currency Agent, as applicable, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent or Foreign Currency Agent, as
applicable, for the account of such Lender to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

-69-



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder (or, in the case of a
Revolving Lender, becomes a Defaulting Lender), then the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Parent Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lenders),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20 Designation of Foreign Subsidiary Borrowers.. (a) The Parent
Borrower may at any time and from time to time, with the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
designate any Foreign Subsidiary as a Foreign Subsidiary Borrower, by delivery
to the Administrative Agent of a Foreign Subsidiary Borrowing Agreement executed
by such Foreign Subsidiary and the Parent Borrower, and upon such consent and
such delivery (together with the delivery of the applicable Foreign Security
Documents and the satisfaction of the Foreign Security Collateral and Guarantee
Requirement), such Foreign Subsidiary shall for all purposes of this Agreement
and the other Loan Documents be a Foreign Subsidiary Borrower until the Parent
Borrower shall terminate such designation pursuant to a termination agreement
satisfactory to the Administrative Agent, whereupon such Foreign Subsidiary
shall cease to be a Foreign Subsidiary Borrower and a party to this Agreement
and any other applicable Loan Documents; provided, however, no Foreign
Subsidiary may be designated a Foreign Subsidiary Borrower if any Lender may not
legally lend to such Foreign Subsidiary or other arrangements have not been made
that are reasonably acceptable to such Lender. Notwithstanding the preceding
sentence, but subject to Section 10.04(a), no such termination will become
effective as to any Foreign Subsidiary Borrower at a time when any principal of
or interest on any Loan to such Foreign Subsidiary Borrower is outstanding. The
Administrative Agent shall notify the Revolving Lenders at least five Business
Days prior to granting such consent and, if any Revolving Lender notifies the
Administrative Agent within five Business Days that it is not permitted by
applicable requirements of law or any of its organizational policies to make
Revolving Loans to, or participate in Letters of Credit for the account of, the
relevant Foreign Subsidiary, shall withhold such consent or shall give such
consent only upon effecting changes to the provisions of this Article II as are
contemplated by paragraph (b) of this Section 2.20 that will ensure that such
Revolving Lender is not required to make Revolving Loans to, or participate in
Letters of Credit for the account of, such Foreign Subsidiary. As soon as
practicable upon receipt of a Foreign Subsidiary Borrowing Agreement, the
Administrative Agent shall send a copy thereof to each Lender.

(b) In order to accommodate (i) the designation of a Foreign Subsidiary as a
Foreign Subsidiary Borrower or (ii) extensions of credit to a Foreign Subsidiary
Borrower, in each case, where one or more Revolving Lenders are able and willing
to lend Revolving Loans to, and participate in Letters of Credit issued for the
account of, such Foreign Subsidiary, but other Revolving Lenders are not so able
and willing, the Administrative Agent shall be permitted, with the consent of
the Parent Borrower, to effect such changes to the provisions of this Article II
as it reasonably believes are appropriate in order for such provisions to
operate in a customary and usual manner for “multiple-currency” syndicated
lending agreements to a limited liability company and certain of its foreign
subsidiaries, all with the intention of providing procedures for the Revolving
Lenders who are so able and willing to extend credit to such Foreign
Subsidiaries and for the other Revolving Lenders not to be required to do so.
Prior to effecting any such changes, the Administrative Agent shall give all
Revolving Lenders at least three Business Days’ notice thereof and an
opportunity to comment thereon.

 

-70-



--------------------------------------------------------------------------------

SECTION 2.21 Incremental Facilities.

(a) The Parent Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Revolving Availability Period, the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Commitments; provided that, at the time of (and after giving
effect to) the establishment of any Incremental Revolving Commitments or
Incremental Term Commitments, the aggregate amount of all Incremental Revolving
Commitments and Incremental Term Commitments established pursuant to this
Section 2.21, together with the aggregate amount of all Incremental Equivalent
Debt previously (or substantially simultaneously) incurred pursuant to
Section 6.01(a)(xx), shall not exceed the greater of (A) $300,000,000 and (B) an
amount such that, after giving effect to the making of such Incremental
Revolving Commitments (and assuming any such Incremental Revolving Commitments
are fully drawn) and Incremental Term Loans and the making of any other
Indebtedness incurred substantially simultaneously therewith, the Senior Secured
Net Leverage Ratio, calculated on a pro forma basis, is no greater than 2.50 to
1.00. Each such notice shall specify (A) the date on which the Parent Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person that the Parent Borrower proposes to become an
Incremental Lender, if such Person is not then a Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, the Issuing Bank and the Swingline Lenders).

(b) The terms and conditions of any Incremental Revolving Commitment and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term
Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche A Term Commitments and the Tranche
A Term Loans; provided that (i) the interest rate margins with respect to any
Incremental Term Loans shall be as agreed by the Borrower and the lenders in
respect thereof, (ii) any Incremental Term Loan shall have terms, in Parent
Borrower’s reasonable judgment, customary for a term loan under then-existing
market convention, (iii) subject to clause (ii) above, the amortization schedule
with respect to any Incremental Term Loans shall be as agreed by the Borrower
and the lenders in respect thereof, provided that the weighted average life to
maturity of any Incremental Term Loans

 

-71-



--------------------------------------------------------------------------------

shall be no shorter than the remaining weighted average life to maturity of the
Tranche A Terms Loans, (iv) no Incremental Term Maturity Date with respect to
Incremental Term Loans shall be earlier than the later of (1) the Tranche A
Maturity Date and (2) the Latest Maturity Date then in effect with respect to
Extended Term Loans, (v) except as set forth above, the Incremental Term Loans
shall be treated no more favorably than the Tranche A Term Loans (in each case,
including with respect to mandatory and voluntary prepayments); provided that
the foregoing shall not apply to covenants or other provisions applicable only
to periods after the Latest Maturity Date in effect immediately prior to the
establishment of such Incremental Term Loans; provided further that any
Incremental Term Loans may add additional covenants or events of default not
otherwise applicable to the Tranche A Term Loans or covenants more restrictive
than the covenants applicable to the Tranche A Term Loans in each case prior to
the Latest Maturity Date in effect immediately prior to the establishment of
such Incremental Facility so long as all Lenders receive the benefits of such
additional covenants, events of default or more restrictive covenants, (vi) to
the extent the terms applicable to any Incremental Term Loans are inconsistent
with the terms applicable to the Tranche A Term Loans (except, in each case, as
otherwise permitted pursuant to this paragraph (b)), such terms shall be
reasonably satisfactory to the Administrative Agent, and (vii) any Incremental
Facility shall have the same Guarantees as, shall rank pari passu with respect
to the Liens on the Collateral and in right of payment with the Loans (except to
the extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably, in which case such
Incremental Term Loans shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent). Any
Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have identical terms and conditions, and any Incremental Term
Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement. Notwithstanding the foregoing, in no event shall
there be more than seven maturity dates in respect of the Credit Facilities
(including any Extended Term Loans, Extended Revolving Commitments, Replacement
Term Loans or Replacement Revolving Facilities).

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Holdings, the Parent
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Parent Borrower has
determined, in good faith, that limited conditionality is reasonably necessary
(any such acquisition, a “Limited Conditionality Acquisition”) as to which
conditions (i) through (iii) below shall not apply) no Incremental Commitments
shall become effective unless (i) no Default or Event of Default shall have
occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of such date, (iii) after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof
(and assuming in the case of any Incremental Revolving Commitments to be made on
the date of effectiveness thereof that such Incremental Revolving Commitments
are fully drawn), Holdings and the Parent Borrower shall be in pro forma
compliance with the financial covenants set forth in Sections 6.12 and 6.13,
(iv) the Parent Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Commitments and the related
transactions under this Section, and (v) the other conditions, if any, set forth
in the applicable Incremental Facility Agreement are satisfied; provided further
that no Incremental Term Loans in respect of a Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the
definitive acquisition documentation in respect of such Limited Conditionality
Acquisition (the “Limited Conditionality Acquisition Agreement”), (ii) on the
date of effectiveness of the

 

-72-



--------------------------------------------------------------------------------

Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct on
and as of such date and (iii) on the date of effectiveness of the Limited
Conditionality Acquisition Agreement and assuming such Incremental Term Loans
were made on such date, Holdings and the Parent Borrower shall be in pro forma
compliance with the financial covenants set forth in Sections 6.12 and 6.13.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment.” For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Parent Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Parent Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to paragraph (e) above.

 

-73-



--------------------------------------------------------------------------------

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a).

(b) The Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that (i) no Commitment of a Defaulting Lender may be increased or
extended without such Defaulting Lender’s consent, (ii) no waiver, amendment or
other modification may reduce the amount of principal owing to a Defaulting
Lender without such Defaulting Lender’s consent and (iii) any waiver, amendment
or other modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

(c) If any Swingline Exposure or LC Exposure exists or any Foreign Currency
Loans are outstanding at the time a Revolving Lender becomes a Defaulting Lender
then (i) all or any part of such Swingline Exposure, LC Exposure and Foreign
Currency Participating Interest of such Defaulting Lender (other than the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term) shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of a Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, LC
Exposure and Foreign Currency Participating Interest does not exceed such
Non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time. In the case of any such
reallocation, the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b)(i) and the Foreign Currency Loan
Participants pursuant to Section 2.12(e) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Applicable Percentages.

(d) If the reallocation described in clause (c) above cannot, or can only
partially, be effected, the Parent Borrower shall, within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure, (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (c) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding and (z) third, cash collateralize for the
benefit of the Fronting Lender, the obligations of the Parent Borrower and any
Foreign Subsidiary Borrower corresponding to such Defaulting Lender’s Foreign
Currency Participating Interest (after giving effect to any partial reallocation
pursuant to clause (c) above) for so long as the circumstances giving rise to
such obligation to provide such cash collateral remain relevant (which cash
collateralization requirement shall be satisfied by the Parent Borrower
depositing such cash collateral into an account opened by the Administrative
Agent). In the case of any such cash collateralization, the Parent Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b)(i) (with respect to such Defaulting Lender’s LC Exposure) or
Section 2.12(e) (with respect to such Defaulting Lender’s Foreign Currency
Participating Interest) for so long as such Defaulting Lender’s LC Exposure is
cash collateralized.

(e) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to paragraph (c) or (d) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender that is not a
Defaulting Lender hereunder, all participation fees payable under
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated pursuant to paragraph (c) and (d) above.

 

-74-



--------------------------------------------------------------------------------

(f) If all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither cash collateralized nor reallocated pursuant
to paragraph (c) or (d) above, then, without prejudice to any rights or remedies
of the Fronting Lender or any Revolving Lender that is not a Defaulting Lender
hereunder, all participation fees payable under Section 2.12(e) with respect to
such Defaulting Lender’s Foreign Currency Participating Interest that has not
been reallocated or cash collateralized shall be payable to the Fronting Lender
until and to the extent such Foreign Currency Participating Interest is cash
collateralized and/or reallocated pursuant to paragraph (c) and (d) above.

(g) So long as any Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the Revolving Lenders that are not Defaulting Lenders and/or cash
collateral will be provided by the Parent Borrower in accordance with paragraph
(c) above, and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among Revolving
Lenders that are not Defaulting Lenders in a manner consistent with paragraph
(c) above (and Defaulting Lenders shall not participate therein).

(h) So long as any Lender is a defaulting Lender, the Fronting Lender shall not
be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
Revolving Lenders that are not Defaulting Lenders and/or cash collateral will be
provided by the Parent Borrower in accordance with paragraph (c) above.

(i) In the event that (i) a Lender becomes a Defaulting Lender as a result of
the occurrence of any event described in clause (d) of the definition of the
term “Defaulting Lender” with respect to such Lender’s parent company and for so
long as such event shall continue or (ii) the Swingline Lenders, the Issuing
Bank or the Fronting Lender has a good faith belief that any Revolving Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lenders shall not
be required to fund any Swingline Loan, the Issuing Bank shall not be required
to issue, amend, renew or extend any Letter of Credit, and the Fronting Lender
shall not be required to fund any Fronted Foreign Currency Loan, unless the
Swingline Lenders, the Issuing Bank or the Fronting Lender, as the case may be,
shall have entered into arrangements with Holdings and the Parent Borrower or
such Revolving Lender satisfactory to the Swingline Lenders, the Issuing Bank or
the Fronting Lender, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

(j) In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
Parent shall have occurred following the Restatement dDate hereof and for so
long as such Bankruptcy Event shall continue or (y) the Swingline Lenders, the
Issuing Bank or the Fronting Lender has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lenders
shall not be required to fund any Swingline Loan, the Issuing Bank shall not be
required to issue, amend, renew or extend any Letter of Credit, and the Fronting
Lender shall not be required to fund any Fronted Foreign Currency Loan, unless
the Swingline Lenders, the Issuing Bank or the Fronting Lender, as the case may
be, shall have entered into arrangements with Holdings and the Parent Borrower
or such Revolving Lender satisfactory to the Swingline Lenders or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

(k) In the event that the Administrative Agent, the Parent Borrower, the Issuing
Bank, the Fronting Lender and the Swingline Lenders each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of (i) the
Revolving Loans of the other Revolving Lenders (other than Swingline Loans and
(other than in the case of any Defaulting Lender that is a Foreign Currency
Lender) Foreign Currency Loans) as the Administrative shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage and (ii) the Foreign Currency Participating
Interests of the other Revolving Lenders as the Administrative shall determine
may be necessary in order for such Lender to hold such in Foreign Currency
Participating Interests accordance with its ratable share thereof.

 

-75-



--------------------------------------------------------------------------------

SECTION 2.23 Extensions.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower to all Lenders of Tranche A Term Loans with a like maturity date or
Revolving Commitments with a like maturity date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Tranche A Term Loans or Revolving Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, the Parent Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Tranche A Term Loans and/or Revolving
Commitments and otherwise modify the terms of such Tranche A Term Loans and/or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Tranche A Term Loans and/or Revolving Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Tranche A Term Loans) (each, an “Extension,” and each group of
Tranche A Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Tranche A Term Loans and the original
Revolving Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Parent Borrower and
set forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (x) subject to
the provisions of Sections 2.04(de) and 2.05(k) to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exist Extended Revolving Commitments with a longer maturity
date, all Swingline Loans and Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their Applicable Percentage of the Revolving Commitments (and except as provided
in Sections 2.04(de) and 2.05(k), without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
scheduled maturity date of the non-Extended Revolving Commitments) and (y) at no
time shall there be Revolving Commitments hereunder (including

 

-76-



--------------------------------------------------------------------------------

Extended Revolving Commitments and any original Revolving Commitments) which
have more than three different maturity dates, (iii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iv), (v), and (vi), be determined between the Parent
Borrower and set forth in the relevant Extension Offer), the Tranche A Term
Loans of any Tranche A Term Lender that agrees to an extension with respect to
such Tranche A Term Loans extended pursuant to any Extension (the “Extended Term
Loans”) shall have the same terms as the tranche of Tranche A Term Loans subject
to such Extension Offer, (iv) the final maturity date of any Extended Term Loans
shall be no earlier than the maturity date of the Tranche A Term Loans from
which they were converted and the amortization schedule applicable to Tranche A
Term Loans pursuant to Section 2.10(a) for periods prior to the Tranche A
Maturity Date may not be increased, (v) the weighted average life of any
Extended Term Loans shall be no shorter than the remaining weighted average life
of the Tranche A Term Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Tranche A Term Loans hereunder (except for repayments required upon the
scheduled maturity date of the non-Extended Term Loans), in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Tranche A Term Loans (calculated on the face amount thereof) in
respect of which Tranche A Term Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Tranche A
Term Loans offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Tranche A Term Loans of such Tranche A Term Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Tranche A Term Lenders have accepted such Extension Offer, (viii) if
the aggregate amount of Revolving Commitments in respect of which Revolving
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Parent Borrower pursuant to such Extension Offer, then the
Revolving Loans of such Revolving Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Lenders have
accepted such Extension Offer, (ix) all documentation in respect of such
Extension shall be consistent with the foregoing, (x) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Parent Borrower and
(xi) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent. Notwithstanding the foregoing, in no event shall there be
more than seven maturity dates in respect of the Credit Facilities (including
any Extended Term Loans, Extended Revolving Commitments, Replacement Term Loans
or Replacement Revolving Facilities).

(b) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Parent Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and may be waived by the Parent Borrower) of Tranche
A Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.11 and 2.18) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

 

-77-



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lenders,
which consent shall, in each case, not be unreasonably withheld or delayed. All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

SECTION 2.24 Foreign Currency Participations; Conversion of Foreign Currency
Loans.

(a) With respect to each Foreign Currency Loan in any Foreign Currency, the
Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Fronting Lender, on the terms and
conditions hereinafter stated, for such Foreign Currency Loan Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign Currency in which such Lender is a Foreign Currency Loan Participant, an
undivided interest (a “Foreign Currency Participating Interest”), in an amount
equal to such Foreign Currency Loan Participant’s Applicable Percentage of the
outstanding principal amount of such Foreign Currency Loan (it being understood
that such calculation shall be made in respect of the outstanding principal
amount of such Foreign Currency Loan, and not the portion thereof constituting a
Fronted Foreign Currency Loan), in the Fronting Lender’s obligations and rights
under such Fronted Foreign Currency Loan made hereunder. Each Revolving Lender
that is a Foreign Currency Loan Participant with respect to any Foreign Currency
unconditionally and irrevocably agrees with the Fronting Lender that, solely
upon the occurrence of an event set forth in Section 2.24(d)(i) or (ii), such
Revolving Lender shall pay to the Fronting Lender upon demand an amount equal to
(i) in the case of an event set forth in Section 2.24(d)(i) with respect to a
Foreign Currency Loan for which such Revolving Lender is a Foreign Currency Loan
Participant, the Dollar Equivalent of such Foreign Currency Loan Participant’s
Applicable Percentage of the amount of such payment which is not so paid as
required under this Agreement and (ii) in the case of an event set

 

-78-



--------------------------------------------------------------------------------

forth in Section 2.24(d)(ii), the Dollar Equivalent of such Revolving Lender’s
Applicable Percentage of the Foreign Currency Loans then outstanding in any
Foreign Currency in which such Revolving Lender is a Foreign Currency Loan
Participant.

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to the Fronting Lender pursuant to Section 2.24(a) or Section 2.24(d) is not
made available to the Fronting Lender when due, such Foreign Currency Loan
Participant shall pay to the Fronting Lender, on demand, such amount with
interest thereon at a rate equal to the greater of the daily average Overnight
LIBO Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Foreign Currency Loan Participant makes such amount immediately available to the
Fronting Lender. If such amount is not made available to the Fronting Lender by
such Foreign Currency Loan Participant within three Business Days of such due
date, the Fronting Lender shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans under
the Revolving Facility, on demand. A certificate of the Fronting Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this Section shall be conclusive absent manifest error.

(c) Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.24(a) in respect of any Fronted Foreign Currency
Loan, the Fronting Lender receives any payment related to such Foreign Currency
Loan (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Fronting Lender or the Administrative Agent,
on behalf of the Fronting Lender), or any payment of interest on account
thereof, the Fronting Lender will, within three Business Days after receipt
thereof, distribute to such Foreign Currency Loan Participant its pro rata share
thereof (and hereby directs the Administrative Agent to remit such pro rata
share to such Foreign Currency Loan Participant out of any such payment received
by the Administrative Agent for the account of the Fronting Lender (it being
understood that any such payment shall be made in dollars and the Fronting
Lender or Administrative Agent, as applicable, shall convert any such amounts
received by it in a currency other than dollars into the Dollar Equivalent
thereof for purposes of such payment)); provided, however, that in the event
that any such payment received by the Fronting Lender shall be required to be
returned by the Fronting Lender, such Foreign Currency Loan Participant shall,
within three Business Days, return to the Fronting Lender the portion thereof
previously distributed by the Fronting Lender to it. If any amount required to
be paid under this paragraph is paid within three Business Days after such
payment is due, the Foreign Currency Loan Participant or Fronting Lender, as the
case may be, which owes such amount shall pay to the Fronting Lender or Foreign
Currency Loan Participant, as the case may be, to which such amount is owed, on
demand, such amount with interest thereon at a rate equal to the greater of the
daily average Overnight LIBO Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Foreign Currency Loan Participant or the Fronting Lender,
as the case may be, makes such amount immediately available to the Fronting
Lender or Foreign Currency Loan Participant, as the case may be. If such amount
is not made available to the Fronting Lender or Foreign Currency Loan
Participant, as the case may be, by such Foreign Currency Loan Participant or
Fronting Lender, as the case may be, within three Business Days of such due
date, the Fronting Lender or Foreign Currency Participant, as the case may be,
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Eurocurrency Loans under the Revolving Facility, on
demand.

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due on a scheduled payment date, on such Business
Day (with respect to principal) and within five Business Days after such date
(with respect to interest) and (y) with respect to a payment due on any other
date, within five Business Days after the Borrower receives notice of such due
date from the Administrative

 

-79-



--------------------------------------------------------------------------------

Agent or Required Lenders, and, in either case, the Fronting Lender shall
deliver to the Administrative Agent and the Borrower a request that the
provisions of this Section 2.24(d) take effect with respect to such Foreign
Currency Loan or (ii) the Commitments shall be terminated or the Loans
accelerated pursuant to Article VII, then (unless such request is revoked by the
Fronting Lender) (x) the obligations of the Borrower in respect of the principal
of and interest on such Fronted Foreign Currency Loan shall without further
action be converted into obligations denominated in dollars based upon the
Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof,
(y) such converted obligations will bear interest at the rate applicable to
overdue Eurocurrency Loans under the Revolving Facility and (z) each applicable
Foreign Currency Loan Participant shall pay the purchase price for its Foreign
Currency Participating Interest in such Foreign Currency Loan by wire transfer
of immediately available funds in dollars to the Administrative Agent in the
manner provided in Section 2.24(a) and (b) (and the Administrative Agent shall
promptly wire the amounts so received to the Fronting Lender). Upon any event
specified in clause (ii) above, the commitments of the Foreign Currency Lenders
to make Foreign Currency Loans pursuant to Section 2.01(a) shall be permanently
terminated. The obligations of the Revolving Lenders to acquire and pay for
their Foreign Currency Participating Interests pursuant to this Section 2.24(d)
shall be absolute and unconditional under any and all circumstances.

SECTION 2.25 Currency Fluctuations.

(a) No later than 11:00 A.M. (London time) on each Calculation Date, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to each applicable Foreign Currency, provided that, upon receipt of
a Borrowing Request pursuant to Section 2.03, the Foreign Currency Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.01(a) with respect to such Borrowing
Request). The Exchange Rates so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 10.14 and any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between dollars and any Foreign Currency.

(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
(i) the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date)
and (ii) the total LC Exposure in currencies other than dollars at such time.

(c) The Administrative Agent shall promptly notify the Parent Borrower, any
applicable Foreign Subsidiary Borrower and the Foreign Currency Lenders of each
determination of an Exchange Rate hereunder.

SECTION 2.26 Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to issue, make, maintain,
fund or charge interest with respect to any extension of credit to any Foreign
Subsidiary Borrower or to give effect to its obligations as contemplated by this
Agreement with respect to any extensions of credit to any Foreign Subsidiary
Borrower, then, upon written notice by such Lender (each such Lender providing
such notice, an “Impacted Lender”) to the Parent Borrower and the Administrative
Agent: 

(a) the obligations of the Lenders hereunder to make extensions of credit to
such Foreign Subsidiary Borrower shall forthwith be (x) suspended until each
Impacted Lender notifies the

 

-80-



--------------------------------------------------------------------------------

Parent Borrower and the Administrative Agent in writing that it is no longer
unlawful for such Impacted Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Foreign Subsidiary
Borrower or (y) to the extent required by law, cancelled;

(b) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower shall repay (or at its option and to
the extent permitted by law, assign to the Parent Borrower) (x) all outstanding
ABR Loans made to such Foreign Subsidiary Borrower within three Business Days or
such earlier period as required by law and (y) all outstanding Eurocurrency
Loans made to such Foreign Subsidiary Borrower on the last day of the then
current Interest Periods with respect to such Eurocurrency Loans or within such
earlier period as required by law; and

(c) if it shall be unlawful for any Impacted Lender to maintain, charge interest
or hold any participation with respect to any Letter of Credit issued on behalf
of such Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower shall
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the LC Exposure with respect to such Letters of Credit within
three Business Days or within such earlier period as required by law.

ARTICLE III

Representations and Warranties

Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself only) and each Foreign Subsidiary Borrower (as to itself only) represents
and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Parent Borrower and its
Subsidiaries (including the Receivables Subsidiary) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each of Holdings and the Parent Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of
Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) or any order of any

 

-81-



--------------------------------------------------------------------------------

Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Holdings, the Parent
Borrower or any of its Subsidiaries (including the Receivables Subsidiary) or
their assets, or give rise to a right thereunder to require any payment to be
made by Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary), except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary), except Liens created under the Loan Documents and Liens
permitted by Section 6.02.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 20122014, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portion of the fiscal year ended on each of March 31, 2013 and June 30,
2013, in each case2015, certified by its chief financial officer (it being
understood that Holdings has furnished the foregoing to the Lenders by the
filing with the Commission Holdings’ annual report on Form 10-K for the fiscal
year ended December 31, 20122014 and a quarterly reports on Form 10-Q for the
fiscal quarters ended March 31, 2013 and June 30, 20132015). Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of Holdings, the Parent Borrower or the
Subsidiaries (including the Receivables Subsidiary) has, as of the
ClosingRestatement Date, any contingent liabilities that would be material to
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole.

(c) Since December 31, 20122014, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of Holdings, the Parent Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business (including its Mortgaged Properties), except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of Holdings, the Parent Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by Holdings, the Parent Borrower or any of its Subsidiaries as of the
ClosingRestatement Date after giving effect to the Transactions.

(d) As of the ClosingRestatement Date, none of Holdings, the Parent Borrower or
any of its Subsidiaries has received written notice of any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.

 

-82-



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Parent Borrower, threatened against or affecting Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary) (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary) (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) Since the Restatement dDate of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the Parent
Borrower and its Subsidiaries (including the Receivables Subsidiary) is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment Company Status. None of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary) is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09 Taxes. Each of Holdings, the Parent Borrower and its Subsidiaries
(including the Receivables Subsidiary) has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) any Taxes that
are being contested in good faith by appropriate proceedings and for which
Holdings, the Parent Borrower or such Subsidiary (including the Receivables
Subsidiaries), as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the ClosingRestatement Date, the
present value of all accumulated benefit obligations of all underfunded

 

-83-



--------------------------------------------------------------------------------

Plans (based on the assumptions used for purposes of the Financial Accounting
Standards Board Accounting Standards Codification Topic No. 715-30) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $20,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11 Disclosure. Each of Holdings and the Parent Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Holdings and the Parent
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time such projections were
prepared.

SECTION 3.12 Subsidiaries. Holdings does not have any subsidiaries other than
the Parent Borrower and the Parent Borrower’s Subsidiaries. Schedule 3.12 sets
forth the name of, and the ownership interest of the Parent Borrower in, each
Subsidiary of the Parent Borrower and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the ClosingRestatement Date.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all material
insurance policies maintained by or on behalf of Holdings, the Parent Borrower
and the Subsidiaries as of the ClosingRestatement Date. As of the
ClosingRestatement Date, all premiums due in respect of such insurance have been
paid.

SECTION 3.14 Labor Matters. As of the ClosingRestatement Date, there are no
strikes, lockouts or slowdowns against Holdings, the Parent Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Parent Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect.
All payments due from Holdings, the Parent Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Parent Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings, the Parent Borrower or such Subsidiary except for those which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Parent Borrower
or any Subsidiary is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the ClosingRestatement Date and immediately following the making of
each Loan made on the ClosingRestatement Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the ClosingRestatement Date.

 

-84-



--------------------------------------------------------------------------------

SECTION 3.16 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under the terms of any Indebtedness that is subordinated in right
of payment to the Obligations.

SECTION 3.17 Security Documents.

(a) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral is delivered to the Collateral Agent and for so long as the
Collateral Agent remains in possession of such Collateral, the security interest
created by the Pledge Agreement shall constitute a perfected first priority
security interest in all right, title and interest of the pledgor thereunder in
such Collateral, in each case prior and superior in right to any other Person.

(b) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 to the Perfection Certificate, the security interest created by
the Security Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such Collateral (other
than the Intellectual Property (as defined in the Security Agreement)), in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02.

(c) When the Security Agreement (or a summary thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
the financing statements referred to in Section 3.17(b) above are appropriately
filed, the security interest created by the Security Agreement shall constitute
a perfected security interest in all right, title and interest of the grantors
thereunder in the Intellectual Property (as defined in the Security Agreement)
in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date), other than with respect to Liens permitted by
Section 6.02.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on all of the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, and when the Mortgages are filed
in the appropriate offices, the Lien created by each Mortgage shall constitute a
perfected Lien on all right, title and interest of the applicable mortgagor in
such Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens permitted by Section 6.02.

(e) Following the execution of any Foreign Security Document pursuant to
Section 4.03, each Foreign Security Document shall be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the applicable collateral

 

-85-



--------------------------------------------------------------------------------

covered by such Foreign Security Document, and when the actions specified in
such Foreign Security Document, if any, are completed, the security interest
created by such Foreign Security Document shall constitute a perfected security
interest in all right, title and interest of the grantors thereunder in such
collateral to the full extent possible under the laws of the applicable foreign
jurisdiction, in each case prior and superior in right to any other Person,
other than with respect to Liens permitted by Section 6.02.

SECTION 3.18 Federal Reserve Regulations.

(a) None of Holdings, the Parent Borrower or any of the Subsidiaries (including
the Receivables Subsidiary) is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or X.

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Holdings, the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the Parent Borrower, its Subsidiaries
and their respective officers and employees and to the knowledge of the Parent
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) Holdings, the
Parent Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Parent Borrower, any agent of
Holdings, the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. Subject to the last sentence of this Section 4.01,
the obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder on the Closing Date shall not become effective and
are subject to the satisfaction of the following conditions: (it being
understood and acknowledged that the Closing Date occurred on October 16, 2013
and that capitalized terms and Section references used in this Section 4.01
shall be used with the meanings assigned thereto in the Existing Credit
Agreement):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Agents shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Cahill Gordon & Reindel LLP, (ii) McDonald Hopkins LLC, (iii) Barnes &
Thornburg LLP, and (iv) Jones & Day in each case in form and substance
reasonably satisfactory to the Administrative Agent. Each of Holdings and the
Parent Borrower hereby requests such counsel to deliver such opinions.

 

-86-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.

(h) The Transactions shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Tranche A Term
Loans on the Closing Date in accordance with applicable law and all other
related documentation in all material respects (without giving effect to any
amendments not approved by the Administrative Agent), and after giving effect to
the Transactions and the other transactions contemplated hereby, none of
Holdings, the Parent Borrower or any of the Subsidiaries shall have outstanding
any shares of preferred stock or any Indebtedness to a Person other than the
Parent Borrower or any Subsidiary, other than (i) Indebtedness incurred under
the Loan Documents and (ii) Indebtedness incurred and outstanding as of the
Closing dDate hereof in compliance with Section 6.01 of this Agreement. The
Liens securing the obligations under the Existing Credit Agreement shall have
been released or shall be released substantially simultaneously with the initial
funding of the Tranche A Term Loans on the Closing Date. Each Lender party
hereto that is also a “Lender” under the Existing Credit Agreement hereby waives
the requirement for advance notice of termination of “Commitments” under the
Existing Credit Agreement and prepayment of any “Loans” outstanding thereunder;
provided such notice of termination and prepayment is delivered on the Closing
Date of this Agreement.

(i) The Lenders shall have received the financial statements referred to in
Section 3.04(a).

 

-87-



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Closing
Date and signed by the chief financial officer of each of Holdings and the
Parent Borrower, certifying that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are solvent.

(k) The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m., New York City time, on October 16, 2013 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than (i) any Revolving Loan made pursuant
to Section 2.04(cd) or Section 2.05(d) and (ii) any continuation or conversion
of a Borrowing pursuant to the terms hereof that does not result in the increase
of the aggregate principal amount of the Borrowings then outstanding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03 Credit Events Relating to Foreign Subsidiary Borrowers. The
obligation of each Lender to make Loans to any Foreign Subsidiary Borrower, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit to any
Foreign Subsidiary Borrower, is subject to the satisfaction of the following
conditions:

(a) With respect to the earlier to occur of the initial Loan made to or the
initial Letter of Credit issued for the account of such Foreign Subsidiary
Borrower:

(i) the Administrative Agent (or its counsel) shall have received such Foreign
Subsidiary Borrower’s Foreign Subsidiary Borrowing Agreement duly executed and
delivered by all parties thereto; and

(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of the transactions
contemplated hereby relating to such

 

-88-



--------------------------------------------------------------------------------

Foreign Subsidiary Borrower and any other legal matters relating to such Foreign
Subsidiary Borrower or its Foreign Subsidiary Borrowing Agreement, all in form
and substance satisfactory to the Administrative Agent and its counsel.; and

(iii) the Administrative Agent and the Lenders shall have received all
documentation and other information relating to such Foreign Subsidiary Borrower
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, in
all cases reasonably satisfactory to the Administrative Agent and the Lenders.

SECTION 4.04 Conditions to the Restatement Date. The obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder on
the Restatement Date are subject to, and shall not become effective until, the
satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received
(i) counterparts of (or written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
signature page) that such party has signed a counterpart of) the Replacement
Facility Amendment, executed by the Parent Borrower, each other Loan Party, the
Administrative Agent, the Fronting Lender, each Issuing Bank, each Swingline
Lender, Persons with aggregate Revolving Commitments of $500,000,000 and Persons
committing therein to make or continue an aggregate principal amount of Term
Loans equal to $275,000,000 and (ii) reasonably satisfactory evidence that
(A) all Existing Term Loans shall have been paid in full or will be paid in full
substantially simultaneously with the effectiveness of this Agreement, or
replaced with Term Loans hereunder and (B) all Existing Revolving Commitments
and Existing Revolving Loans shall be replaced with Revolving Commitments or
Revolving Loans, as applicable, hereunder or otherwise terminated or repaid, as
applicable (and in each case all accrued interest on the Existing Term Loans,
Existing Revolving Loans and Existing Revolving Commitments and other amounts
outstanding in respect thereof shall have been paid in full).

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Date) of each of (i) Cahill Gordon & Reindel LLP, (ii) Barnes & Thornburg LLP
and (iii) Jones Day, in each case in form and substance reasonably satisfactory
to the Administrative Agent. Each of Holdings and the Parent Borrower hereby
requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Parent Borrower, the
authorization of the Transactions and any other legal matters relating to the
Parent Borrower, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document (and for the avoidance of
doubt, including all interest, fees, expenses and other amounts due under the
Existing Credit Agreement).

 

-89-



--------------------------------------------------------------------------------

(f) (i) The Collateral and Guarantee Requirement shall have been satisfied as of
the Restatement Date, (ii) with respect to each Mortgage encumbering each
Mortgaged Property owned or leased by any Loan Party as of the Restatement Date,
the Parent Borrower shall have delivered to the Administrative Agent (A) an
amendment thereof (each, a “Mortgage Amendment”), setting forth such changes as
are reasonably necessary to reflect that the lien securing the Obligations on
the Restatement Date encumbers such Mortgaged Property and to further grant,
preserve, protect and perfect the validity and priority of the security interest
created thereby created and perfected, (B) a datedown/modification endorsement
with respect to each policy of title insurance insuring the interest of the
mortgagee with respect to each such Mortgage and (C) an opinion of local counsel
as to the recordability of the applicable Mortgage Amendment and enforceability
under the applicable local law of the applicable Mortgage, as modified by the
applicable Mortgage Amendment, and such other matters as may be reasonably
requested by the Administrative Agent, each of the foregoing reasonably
satisfactory to the Administrative Agent; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts to satisfy the
requirement set forth in this Section 4.04(f)(ii), such requirement is not
satisfied as of the Restatement Date, the satisfaction of such requirement shall
not be a condition to the obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit hereunder on the Restatement Date (but
shall be required to be satisfied in accordance with Section 5.14) and
(iii) with respect to each Mortgaged Property as of the Restatement Date that is
located in a special flood hazard area, to the extent required by Regulation H
of the Board, the Parent Borrower shall have delivered to the Administrative
Agent (A) a policy of flood insurance that (1) covers any parcel of improved
real property that is encumbered by such Mortgage and is located in a special
flood hazard area, (2) is written in an amount that is reasonably satisfactory
to the Administrative Agent and (3) has a term ending not later than the
maturity of the Indebtedness secured by such Mortgage and (B) confirmation that
the Parent Borrower has received the notice required pursuant to
Section 208.25(i) of Regulation H of the Board. 

(g) The Lenders shall have received the financial statements referred to in
Section 3.04(a).

(h) The Cequent Spin-off shall be consummated substantially simultaneously with
proceeds of the Restatement Date Dividend being applied to repay Existing Term
Loans and Existing Revolving Loans. 

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding. 

 

-90-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower,
each Subsidiary Term Borrower (as to itself only) and each Foreign Subsidiary
Borrower (as to itself only) covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. Holdings or the Parent
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
year of Holdings by the filing of Holdings’ annual report on Form 10-K for such
fiscal year with the Commission to the extent the foregoing are included
therein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal quarter of Holdings by
the filing of Holdings’ quarterly report on Form 10-Q for such fiscal quarter
with the Commission to the extent the foregoing are included therein);

(c) within 90 days after the end of each fiscal year of Holdings (but in any
event no later than two Business Days after any delivery of financial statements
under clause (a) above), or within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of Holdings (but in any event no later
than two Business Days after any delivery of financial statements under clause
(b) above), a certificate of a Financial Officer of Holdings or the Parent
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.12 and 6.13, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of Holdings’ audited financial statements referred to in Section 3.04 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate and (iv) identifying all
Subsidiaries existing on the date of such certificate and indicating, for each
such Subsidiary, whether such Subsidiary is a Domestic Subsidiary (and if so,
whether such Subsidiary is a Subsidiary Loan Party) or a Foreign Subsidiary and
whether such Subsidiary was formed or acquired since the end of the previous
fiscal quarter;

(d) within 90 days after the end of each fiscal year of Holdings, (i) a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained

 

-91-



--------------------------------------------------------------------------------

knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines) and (ii) a certificate of a Financial Officer of
Holdings or the Parent Borrower (A) identifying any parcels of real property or
improvements thereto with a value exceeding $2,000,000 that have been acquired
by any Loan Party since the end of the previous fiscal year, (B) identifying any
changes of the type described in Section 5.03(a) that have not been previously
reported by the Parent Borrower, (C) identifying any Permitted Acquisitions that
have been consummated since the end of the previous fiscal year, including the
date on which each such Permitted Acquisition was consummated and the
consideration therefor, (D) identifying any Intellectual Property (as defined in
the Security Agreement) with respect to which a notice is required to be
delivered under the Security Agreement and has not been previously delivered and
(E) identifying any Prepayment Events that have occurred since the end of the
previous fiscal year and setting forth a reasonably detailed calculation of the
Net Proceeds received from Prepayment Events since the end of such previous
fiscal year;

(e) no later than February 15 of each fiscal year of Holdings (commencing with
the fiscal year ending December 31, 2013), a detailed consolidated budget for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any material revisions of such budget
that have been approved by senior management of Holdings;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Parent Borrower or any Subsidiary with the Commission or with any national
securities exchange, as the case may be (it being understood that the obligation
to furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied to the extent the foregoing are filed with the
Commission); and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events. Holdings and the Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) The Parent Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s legal name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or structure, (iv) in any Loan
Party’s jurisdiction of organization or (v) in any Loan Party’s Federal Taxpayer
Identification Number. The Parent Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

(b) Each year, within 90 days after the end of each fiscal year of Holdings,
Holdings (on behalf of itself and the other Loan Parties) shall deliver to the
Administrative Agent a certificate of a Financial Officer of Holdings
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.04 Existence; Conduct of Business.

(a) Each of Holdings, the Parent Borrower and the Foreign Subsidiary Borrowers
will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names the loss of which would have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.

(b) Holdings and the Parent Borrower will cause all the Equity Interests of the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to be owned,
directly or indirectly, by the Parent Borrower or any Subsidiary, and the
Subsidiary Term Borrowers shall at all times remain a guarantor under the
Guarantee Agreement.

SECTION 5.05 Payment of Obligations. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries (including the Receivables Subsidiary) to, pay
its Indebtedness and other obligations, including Tax liabilities, before the
same shall become delinquent or in default, except (a) those being

 

-93-



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and for which Holdings, the
Parent Borrower, a Subsidiary Term Borrower, or a Foreign Subsidiary Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) to the extent the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect; provided that no amounts received from any Loan Party shall be applied
to Excluded Swap Obligations of such Loan Party.

SECTION 5.06 Maintenance of Properties. Each of Holdings, the Parent Borrower,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each of the Subsidiaries to, keep and maintain all property material
to the conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07 Insurance. Each of Holdings, the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers will, and will cause each of
the Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of its Subsidiaries to, maintain all insurance required to be
maintained pursuant to the Security Documents. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors. The Parent Borrower will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. All insurance policies or certificates (or certified
copies thereof) with respect to such insurance shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Lenders
(including, without limitation, by naming the Collateral Agent as loss payee or
additional insured, as appropriate).

SECTION 5.08 Casualty and Condemnation. The Parent Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of casualty or
other insured damage to any material portion of any Collateral having a book
value or fair market value of $1,000,000 or more or the commencement of any
action or proceeding for the taking of any Collateral having a book value or
fair market value of $1,000,000 or more or any part thereof or interest therein
under power of eminent domain or by condemnation or similar proceeding and
(b) will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09 Books and Records; Inspection and Audit Rights. Each of Holdings,
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers will, and will cause each of the Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each of
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will cause each of the Subsidiaries to, permit
any representatives designated by the

 

-94-



--------------------------------------------------------------------------------

Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.10 Compliance with Laws. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Parent
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by Holdings, the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.11 Use of Proceeds and Letters of Credit. The Parent Borrower and the
Subsidiary Term Borrowers will use the proceeds of the Term Loans on the
ClosingRestatement Date solely to consummate the Transactions. The proceeds of
the Revolving Loans and Swingline Loans will be used only for general corporate
purposes and, to the extent permitted by Section 6.01(a)(i), Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.12 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the ClosingRestatement Date, the Parent Borrower will, within
five Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and, within 30 days (or such longer
period as may be agreed to by the Administrative Agent) after such Subsidiary is
formed or acquired, cause the Collateral and Guarantee Requirement and the
Foreign Security Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, including with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13 Further Assurances.

(a) Each of Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement and the
Foreign Security Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties. Holdings, the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers
also agree to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by the Parent Borrower or any Subsidiary Loan
Party after the ClosingRestatement Date or through the acquisition of a
Subsidiary Loan Party under Section 5.12 (other than, in each case, assets
constituting Collateral under the Security Agreement or the Pledge Agreement
that become subject to the Lien of the Security Agreement or the Pledge
Agreement upon acquisition thereof), the Parent Borrower or, if

 

-95-



--------------------------------------------------------------------------------

applicable, the relevant Subsidiary Loan Party will notify the Administrative
Agent and the Lenders thereof, and, if reasonably requested by the
Administrative Agent or the Required Lenders, the Parent Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

SECTION 5.14 Ratings. Use commercially reasonable efforts to maintain (a) a
long-term public corporate family and/or credit, as applicable, rating of the
Parent Borrower and (b) a credit rating for the Credit Facilities, in each case
from each of Moody’s and S&P. It is understood and agreed that the foregoing is
not an agreement to maintain any specific rating.Post-Restatement Date Matters.
To the extent that the requirements of Section 4.04(f)(ii) are not satisfied on
the Restatement Date, they shall be satisfied within 60 days (or such longer
period as the Administrative Agent may agree to in its sole discretion) after
the Restatement Date.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower, each Subsidiary
Term Borrower (as to itself only) and each Foreign Subsidiary Borrower (as to
itself only) covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) (A) Indebtedness created under the Loan Documents and (B) any Permitted Term
Loan Refinancing Indebtedness;

(ii) (A) the Permitted Receivables Financing, (B) financings in respect of sales
of accounts receivable by a Foreign Subsidiary permitted by Section 6.05(c)(ii)
and (C) the Specified Vendor Receivables Financing;

(iii) Indebtedness existing on the Restatement dDate hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount as specified on such
Schedule 6.01 or result in an earlier maturity date or decreased weighted
average life thereof;

(iv) Permitted Unsecured Debt of the Parent Borrower; provided that the Leverage
Ratio, on a pro forma basis after giving effect to the incurrence of such
Permitted Unsecured Debt and recomputed as of the last day of the most recently
ended fiscal quarter of Holdings for which financial statements are available,
as if such incurrence (and any related repayment of Indebtedness) had occurred
on the first day of the relevant period (provided that any incurrence of
Permitted Unsecured Debt that occurs prior to the first testing period under
Section 6.13 shall be deemed to have occurred during such first testing period),
is at least 0.25 less than is otherwise required pursuant to Section 6.13 at the
time of such event;

 

-96-



--------------------------------------------------------------------------------

(v) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Domestic Loan Party to the Parent Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04;

(vi) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that Guarantees by the Parent Borrower or any Subsidiary Loan Party of
Indebtedness of any Subsidiary that is not a Domestic Loan Party shall be
subject to Section 6.04;

(vii) Guarantees by Holdings, the Parent Borrower or any Subsidiary, as the case
may be, in respect of (A) any Permitted Term Loan Refinancing Indebtedness,
(B) any Incremental Equivalent Debt or (C) any Permitted Unsecured Debt;
provided that none of Holdings, the Parent Borrower or any Subsidiary, as the
case may be, shall Guarantee such Indebtedness unless it also has Guaranteed the
Obligations pursuant to the Guarantee Agreement;

(viii) Indebtedness of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (ix) shall not exceed $60,000,000 at any time outstanding;

(ix) Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;

(x) Indebtedness of any Person that becomes a Subsidiary after the Restatement
dDate hereof; provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (xi) shall not exceed $50,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;

(xi) Indebtedness of Holdings, the Parent Borrower or any Subsidiary in respect
of workers’ compensation claims, self-insurance obligations, performance bonds,
surety appeal or similar bonds and completion guarantees provided by Holdings,
the Parent Borrower and the Subsidiaries in the ordinary course of their
business;

(xii) other unsecured Indebtedness of Holdings, the Parent Borrower or any
Subsidiary in an aggregate principal amount not exceeding $35,000,000 at any
time outstanding, less the liquidation value of any applicable Qualified
Holdings Preferred Stock issued and outstanding pursuant to clause (b) of the
definition of Qualified Holdings Preferred Stock;

(xiii) secured Indebtedness in an aggregate amount not exceeding $130,000,000 at
any time outstanding, in each case in respect of Indebtedness of Foreign
Subsidiaries;

 

-97-



--------------------------------------------------------------------------------

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten days of incurrence;

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii) contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the ordinary
course of business;

(xviii) unsecured guarantees by the Parent Borrower or any Subsidiary Loan Party
of facility leases of any Loan Party;

(xix) Indebtedness of the Parent Borrower or any Subsidiary Loan Party under
Hedging Agreements with respect to interest rates, foreign currency exchange
rates or commodity prices, in each case not entered into for speculative
purposes; provided that if such Hedging Agreements relate to interest rates,
(A) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate; and

(xx) secured or unsecured notes (such notes, “Incremental Equivalent Debt”);
provided that (A) at the time of (and after giving effect to) the incurrence of
any Incremental Equivalent Debt, the aggregate amount of all Incremental
Equivalent Debt, together with the aggregate amount of all Incremental Revolving
Commitments and Incremental Term Commitments previously (or substantially
simultaneously) established, shall not exceed the greater of (1) $300,000,000
and (2) an amount such that, after giving effect to the incurrence of such
Incremental Equivalent Debt and the making of any other Indebtedness incurred
substantially simultaneously therewith (and assuming in the case of any
Incremental Revolving Commitments established substantially simultaneously
therewith that such Incremental Revolving Commitments are fully drawn), the
Senior Secured Net Leverage Ratio, calculated on a pro forma basis, is no
greater than 2.50 to 1.00, (B) the incurrence of such Indebtedness shall be
subject to clauses (i) through (iii) of Section 2.21(c) as if such Incremental
Equivalent Debt were an Incremental Term Loan or Incremental Revolving
Commitment, as applicable, (C) such Indebtedness shall mature no earlier than 91
days after the Latest Maturity Date then in effect, (D) such Incremental
Equivalent Debt shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change of Control set forth herein and
(E) such Incremental Equivalent Debt shall not be subject to a financial
maintenance covenant more favorable to the holders thereof than those contained
in the Loan Documents (other than for periods after the Latest Maturity Date
then in effect).; and

(xxi) Indebtedness incurred by the Cequent Group on the Restatement Date in
order to pay a dividend to the Parent Borrower in accordance with the Cequent
Spin-off Agreement (the “Restatement Date Dividend”), so long as, after giving
effect to the Cequent Spin-off, (x) none of Holdings or any of its Subsidiaries
have any obligations or liabilities in respect of such Indebtedness and (y) the
holders of such Indebtedness have no recourse to Holdings or any of its
Subsidiaries in respect of such Indebtedness. 

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Holdings Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by Holdings, the Parent Borrower or any
Subsidiary.

 

-98-



--------------------------------------------------------------------------------

SECTION 6.02 Liens. None of Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Loan Documents and Liens in respect of any Permitted
Term Loan Refinancing Indebtedness;

(b) Permitted Encumbrances;

(c) Liens in respect of the Permitted Receivables Financing and the Specified
Vendor Receivables Financing;

(d) any Lien on any property or asset of Holdings, the Parent Borrower or any
Subsidiary existing on the Restatement dDate hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of Holdings, the Parent Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Restatement dDate hereof
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Restatement dDate hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Parent Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (viii) of Section 6.01(a), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the

 

-99-



--------------------------------------------------------------------------------

Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Borrower or any
Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 6.05(c)(ii);

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $20,000,000 and (ii) in
respect of all such Liens, $40,000,000, in each case at any time outstanding;

(j) Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the ordinary course of business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness for borrowed money;

(l) licenses or sublicenses of Intellectual Property (as defined in the Security
Agreement) granted by any Company in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Company;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with Investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p) Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Parent Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r) Liens with respect to property or assets of the Parent Borrower or any
Subsidiary securing Incremental Equivalent Debt, provided that such Incremental
Equivalent Debt shall be

 

-100-



--------------------------------------------------------------------------------

secured only by a Lien on the Collateral and on a pari passu or subordinated
basis with the Obligations and shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 6.03 Fundamental Changes.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any other Person to merge
into or consolidate with any of them, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Parent
Borrower in a transaction in which the Parent Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and (if any party to such merger
is a Subsidiary Loan Party) is a Subsidiary Loan Party (provided that, with
respect to any such merger involving the Subsidiary Term Borrowers or the
Foreign Subsidiary Borrowers, the surviving entity of such merger shall be a
Subsidiary Term Borrower or a Foreign Subsidiary Borrower, as the case may be)
and (iii) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Parent Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
Notwithstanding the foregoing, this Section 6.03 shall not prohibit any
Permitted Acquisition.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the Restatement
dDate of execution of this Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than (i) the
ownership of all the outstanding shares of capital stock of the Parent Borrower,
(ii) performing its obligations (A) under the Loan Documents, and (B) under the
Permitted Receivables Financing, (iii) activities incidental thereto and to
Holdings’s’ existence, (iv) activities related to the performance of all its
obligations in respect of the Transactions, (v) performing its obligations under
guarantees in respect of sale and leaseback transactions permitted by
Section 6.06 and (vi) other activities (including the incurrence of Indebtedness
and the issuance of its Equity Interests) that are permitted by this Agreement.
Holdings will not own or acquire any assets (other than shares of capital stock
of the Parent Borrower and the Permitted Investments or incur any liabilities
(other than liabilities imposed by law, including tax liabilities, liabilities
related to its existence and permitted business and activities specified in the
immediately preceding sentence).

(d) The Receivables Subsidiary will not engage in any business or business
activity other than the activities related to the Permitted Receivables
Financing and its existence. The Receivables Subsidiary will not own or acquire
any assets (other than the receivables subject to the Permitted Receivables
Financing) or incur any liabilities (other than the liabilities imposed by law
including tax liabilities, and other liabilities related to its existence and
permitted business and activities specified in the immediately preceding
sentence, including liabilities arising under the Permitted Receivables
Financing).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Parent Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist

 

-101-



--------------------------------------------------------------------------------

any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the Restatement dDate hereof and set forth on
Schedule 6.04;

(c) Permitted Acquisitions;

(d) investments by the Parent Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Pledge Agreement or any applicable Foreign Security
Documents, as the case may be, to the extent required by this Agreement and
(ii) the aggregate amount of investments (excluding any such investments, loans,
advances and Guarantees to such Subsidiaries that are assumed and exist on the
date any Permitted Acquisition is consummated and that are not made, incurred or
created in contemplation of or in connection with such Permitted Acquisition) by
Loan Parties in, and loans and advances by Loan Parties to, and Guarantees by
Loan Parties of Indebtedness of, Subsidiaries that are not Domestic Loan Parties
(or if Domestic Loan Parties, in respect of which the Administrative Agent has
not received the documents required by clause (a) of the definition of
Collateral and Guarantee Requirement) made after the ClosingRestatement Date
shall not at any time exceed $100,000,000;

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by
any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Pledge Agreement or any applicable
Foreign Security Documents, as the case may be, and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (d) above;

(f) Guarantees permitted by Section 6.01(a)(vii);

(g) investments arising as a result of the Permitted Receivables Financing;

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(j) Guarantees by Holdings, the Parent Borrower and the Subsidiaries of leases
entered into by any Subsidiary as lessee; provided that the amount of such
Guarantees made by Loan Parties to Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (d) above;

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

 

-102-



--------------------------------------------------------------------------------

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;

(m) investments in the form of Hedging Agreements permitted under Section 6.07;

(n) investments by the Parent Borrower or any Subsidiary in (i) the capital
stock of a Receivables Subsidiary and (ii) other interests in a Receivables
Subsidiary, in each case to the extent required by the terms of the Permitted
Receivables Financing;

(o) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(p) Permitted Joint Venture and Foreign Subsidiary Investments;

(q) investments, loans or advances in addition to those permitted by clauses
(a) through (p) above not exceeding in the aggregate $100,000,000 at any time
outstanding;

(r) investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in Holdings issued on or after September 1,
2013March 31, 2015 or (ii) with Equity Interests in Holdings; and

(s) investments by the Parent Borrower or any Subsidiary in an aggregate amount
not to exceed the Available Amount.

SECTION 6.05 Asset Sales. None of Holdings, the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
Investments referred to in Section 6.04(h) in the ordinary course of business;

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Domestic Loan Party shall be made in compliance with Section 6.09;

(c) (i) sales of accounts receivable and related assets pursuant to the
Receivables Purchase Agreement, (ii) sales of accounts receivable and related
assets by a Foreign Subsidiary pursuant to customary terms whereby recourse and
exposure in respect thereof to any Foreign Subsidiary does not exceed at any
time $50,000,000 and (iii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing.

(d) the creation of Liens permitted by Section 6.02 and dispositions as a result
thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;

 

-103-



--------------------------------------------------------------------------------

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 6.08;

(h) transfers and dispositions constituting investments permitted under
Section 6.04;

(i) sales, transfers and other dispositions of property identified on Schedule
6.05; and 

(j) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Parent
Borrower (determined as of the end of its most recent fiscal year), including
any Equity Interests owned by it, during any fiscal year of the Parent Borrower;
provided that such amount shall be increased, in respect of the fiscal year
ending on December 31, 2015, and each fiscal year thereafter by an amount equal
to the total unused amount of such permitted sales, transfers and other
dispositions for the immediately preceding fiscal year (without giving effect to
the amount of any unused permitted sales, transfers and other dispositions that
were carried forward to such preceding fiscal year) and (ii) 35% of the
aggregate fair market value of all assets of the Parent Borrower as of the
Restatement Date, including any Equity Interests owned by it, during the term of
this Agreement subsequent to the Restatement Date;

(k) sale of the Designated Business; provided that (i) at the time of and after
giving effect to such sale, Holdings and the Parent Borrower shall be in pro
forma compliance with the financial covenants set forth in Sections 6.12 and
6.13, (ii) at the time of and after giving effect to such sale, no Default or
Event of Default shall have occurred and be continuing and (iii) the Net
Proceeds thereof shall be used to prepay Term Loans in accordance with Section
2.11(c);

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clauses (i) and (j) above shall be for at least 75% cash consideration.

SECTION 6.06 Sale and Leaseback Transactions. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to $20,000,000, so long
as the Capital Lease Obligations associated therewith are permitted by
Section 6.01(a)(viii), (b) in the case of property owned as of or after the
Restatement Date, any such sale of any fixed or capital assets that is made for
cash consideration in an aggregate amount not less than the fair market value of
such fixed or capital assets not to exceed $35,000,000 in the aggregate, in each
case, so long as the Capital Lease Obligations (if any) associated therewith are
permitted by Section 6.01(a)(viii) and (c) any Acquisition Lease Financing.

SECTION 6.07 Hedging Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course

 

-104-



--------------------------------------------------------------------------------

of business and which are not speculative in nature to hedge or mitigate risks
to which the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower or any other Subsidiary is exposed in the conduct of its
business or the management of its assets or liabilities (including Hedging
Agreements that effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or
otherwise)).

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i) Holdings may declare and pay dividends with respect to its Equity Interests
payable solely in additional Equity Interests in Holdings;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii) the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, Restricted Payments, not exceeding $5,000,000 during the
term of this Agreementfrom and after the Restatement Date, in each case pursuant
to and in accordance with stock option plans, equity purchase programs or
agreements or other benefit plans, in each case for management or employees or
former employees of the Parent Borrower and the Subsidiaries;

(iv) the Parent Borrower may make Permitted Tax Distributions to Holdings or any
other direct or indirect equity owners of the Parent Borrower;

(v) the Parent Borrower may pay dividends to Holdings at such times and in such
amounts as shall be necessary to permit Holdings to discharge and satisfy its
obligations that are permitted hereunder (including (A) state and local taxes
and other governmental charges, and administrative and routine expenses required
to be paid by Holdings in the ordinary course of business and (B) cash dividends
payable by Holdings in respect of Qualified Holdings Preferred Stock issued
pursuant to clauses (b) and (c) of the definition thereof; provided that
dividends payable by the Parent Borrower to Holdings pursuant to this clause
(v) in order to satisfy cash dividends payable by Holdings in respect of
Qualified Holdings Preferred Stock issued pursuant to clause (c) of the
definition thereof may only be made after the fiscal year ending December 31,
2013, with Excess Cash Flow not otherwise required to be used to prepay Term
Loans pursuant to Section 2.11(d)) (without duplication of amounts used pursuant
to Section 6.08(a)(vii) or amounts included in the Available Amount and used
pursuant to Sections 6.04(s) or 6.08(b)(vii));

(vi) the Parent Borrower may make payments to Holdings to permit it to make, and
Holdings may make payments permitted by Section 6.09(d); provided that, at the
time of such payment and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and Holdings and the Parent
Borrower are in compliance with Section 6.12; provided, further, that any
payments that are prohibited because of the immediately preceding proviso shall
accrue and may be made as so accrued upon the curing or waiver of such Default,
Event of Default or noncompliance;

(vii) the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, payments in respect of the repurchase, retirement or
other acquisition of

 

-105-



--------------------------------------------------------------------------------

Equity Interests in Holdings using the portion of Excess Cash Flow not subject
to mandatory prepayment pursuant to Section 2.11(d) (without duplication of
amounts used pursuant to Section 6.08(a)(v) or amounts included in the Available
Amount and used pursuant to Sections 6.04(s) or 6.08(b)(vii));

(viii) the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, Restricted Payments; provided that (x) if after giving
effect to such Restricted Payments (and any Indebtedness incurred in connection
therewith), the Leverage Ratio at the time of the making such payments (the date
of the making of such payments, the “RP Date”) would be (1) less than or equal
to 2.25 to 1.00 but greater than 2.00 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the period from
the date 12 months prior to the RP Date through (and including) the RP Date
(such period, the “RP Period”) shall not exceed $125,000,000, (2) less than or
equal to 2.75 to 1.00, but greater than 2.25 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the RP Period
shall not exceed $100,000,000, (3) less than or equal to 3.25 to 1.00 but
greater than 2.75 to 1.00, the aggregate amount of Restricted Payments made
pursuant to this clause (viii) during the RP Period shall not exceed $50,000,000
and (4) greater than 3.25 to 1.00, the aggregate amount of Restricted Payments
made pursuant to this clause (viii) during the RP Period shall not exceed
$25,000,000; provided further that at the time of any payment pursuant to this
clause (viii), no Default or Event of Default shall have occurred and be
continuing.; and

(ix) the Parent Borrower and Holdings may make Restricted Payments necessary in
order to effect the Cequent Spin-off.

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness out of the proceeds of any sale or transfer
of the property or assets securing such Indebtedness;

(v) [reserved];

(vi) payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in Holdings; and

(vii) payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) at the time of such payment and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith, the Leverage Ratio is
not greater than 2.00 to 1.00.

(c) None of Holdings, the Parent Borrower or any Foreign Subsidiary Borrower
will, nor will they permit any Subsidiary to, enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (i) in the case of
any Synthetic Purchase Agreement related to any Equity Interest of Holdings, the
payments required to be made by Holdings are limited to amounts permitted to be
paid under Section 6.08(a), (ii) in the case of any Synthetic Purchase Agreement
related to any Restricted Indebtedness, the payments required to be made by
Holdings, the Parent Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of Holdings, the Parent Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.

 

-106-



--------------------------------------------------------------------------------

SECTION 6.09 Transactions with Affiliates. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 6.08; and

(d) transactions pursuant to agreements in effect on the ClosingRestatement Date
and listed on Schedule 6.09 (provided that this clause (d) shall not apply to
any extension, or renewal of, or any amendment or modification of such
agreements that is less favorable to the Parent Borrower or the applicable
Subsidiaries, as the case may be).

SECTION 6.10 Restrictive Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Holdings, the Parent Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, Permitted Receivables Document or any Specified
Vendor Receivables Financing Document that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Restatement dDate hereof identified
on Schedule 6.10 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements

 

-107-



--------------------------------------------------------------------------------

relating to the sale of a Subsidiary pending such sale; provided, further, that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder and (iv) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

SECTION 6.11 Amendment of Material Documents. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary (including the Receivables Subsidiary) to,
amend, restate, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents, and (b) any Material
Agreement or other agreements (including joint venture agreements), in each case
to the extent such amendment, restatement, modification or waiver is adverse to
the Lenders in any material respect (it being agreed that the addition or
removal of Loan Parties from participation in a Permitted Receivables Financing
or Specified Vendor Receivables Financing shall not constitute an amendment,
modification or waiver of the Receivables Purchase Agreement, Receivables
Transfer Agreement or any Specified Vendor Receivables Financing Document that
is adverse to the Lenders).

SECTION 6.12 Interest Expense Coverage Ratio. Neither Holdings nor the Parent
Borrower will permit the Interest Expense Coverage Ratio, in each case as of the
last day of any period of four consecutive fiscal quarters ending after the
ClosingRestatement Date, to be less than 3.00 to 1.00.

SECTION 6.13 Leverage Ratio. Neither Holdings nor the Parent Borrower will
permit the Leverage Ratio as of the last day of any fiscal quarter ending after
the ClosingRestatement Date to exceed 3.50 to 1.00; provided that during thea
Covenant Holiday Period, neither Holdings nor the Parent Borrower will permit
the Leverage Ratio as of the last day of any fiscal quarter ending during
thesuch Covenant Holiday Period to exceed 4.00 to 1.00.

SECTION 6.14 Use of Proceeds. No Parent Borrower, Subsidiary Term Borrower or
Foreign Subsidiary Borrower will request any Borrowing or Letter of Credit, and
no Parent Borrower, Subsidiary Term Borrower or Foreign Subsidiary Borrower
shall use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to (i) pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) provide cash collateral when and as the
same shall be required by Section 2.05(k);

 

-108-



--------------------------------------------------------------------------------

(b) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower or any Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04(a) (with respect to the existence of
Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower and ownership of the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), 5.04(b) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (x) notice thereof from the
Administrative Agent to the Parent Borrower (which notice will be given at the
request of any Lender) and (y) the date on which the President, a Vice President
or a Financial Officer of the Parent Borrower becomes aware of such failure;

(f) Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal, interest or other payment obligations) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Parent Borrower, any Subsidiary Term Borrower, any
Foreign Subsidiary Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Parent Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

-109-



--------------------------------------------------------------------------------

(i) Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Holdings, the Parent Borrower or any Subsidiary shall become unable, admit
in writing in a court proceeding its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Holdings, the Parent Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on Holdings,
the Parent Borrower and its Subsidiaries;

(m) any Lien covering property having a book value or fair market value of
$1,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Pledge Agreement;

(n) the Guarantee Agreement or any other Loan Document (other than a Security
Document) shall cease to be, or shall have been asserted in writing by any Loan
Party not to be, in full force and effect in accordance with its terms;

(o) the Parent Borrower, Holdings or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower, or the Obligations
of Holdings or any Subsidiary under the Guarantee Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms; or

(p) a Change in Control shall occur;

 

-110-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers), take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers; and in case of any event with respect to the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the each of
the Administrative Agent (it being understood that reference in this Article
VIII to the Administrative Agent shall be deemed to include the Collateral
Agent) and the Foreign Currency Agent as its agent and authorizes each of the
Administrative Agent and the Foreign Currency Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
or the Foreign Currency Agent, as applicable, by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Each of the banks serving as the Administrative Agent and the Foreign Currency
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Foreign Currency Agent, as applicable, and each such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Holdings, the Parent Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
or the Foreign Currency Agent, as applicable, hereunder.

The Administrative Agent and the Foreign Currency Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
and the Foreign Currency Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent and the Foreign Currency Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent and the Foreign Currency Agent shall not have any duty to disclose, and
shall

 

-111-



--------------------------------------------------------------------------------

not be liable for the failure to disclose, any information relating to Holdings,
the Parent Borrower or any of its Subsidiaries that is communicated to or
obtained by the banks serving as Administrative Agent and Foreign Currency Agent
or any of their Affiliates in any capacity. The Administrative Agent shall not
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) and neither the Administrative Agent nor the Foreign Currency
Agent shall be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct. Each of the Administrative Agent
and the Foreign Currency Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by Holdings, the Parent Borrower, a Subsidiary Term Borrower, a Foreign
Subsidiary Borrower or a Lender, and neither the Administrative Agent nor the
Foreign Currency Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Event of
default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Foreign Currency Agent.

Each of the Administrative Agent and the Foreign Currency Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. Each of the Administrative Agent and the Foreign Currency Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Administrative Agent and the Foreign Currency Agent
may consult with legal counsel (who may be counsel for the Parent Borrower, a
Subsidiary Term Borrower or any Foreign Subsidiary Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each of the Administrative Agent and the Foreign Currency Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Foreign Currency
Agent, as applicable. Each of the Administrative Agent, the Foreign Currency
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Administrative Agent, Foreign Currency Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Foreign Currency Agent, as applicable.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers).
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower and, if applicable, the relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower, to appoint a successor
from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the

 

-112-



--------------------------------------------------------------------------------

acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Foreign Currency Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders, the Administrative Agent and the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers). Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Parent Borrower and, if applicable, the relevant
Foreign Subsidiary Borrower, to appoint a successor from among the Lenders. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 10 days after the retiring Foreign Currency
Agent gives notice of its resignation, then the retiring Foreign Currency Agent
may, on behalf of the Lenders and the Administrative Agent, appoint a successor
Foreign Currency Agent. Upon the acceptance of its appointment as Foreign
Currency Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Foreign Currency Agent, and the retiring Foreign Currency Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) to a
successor Foreign Currency Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower (on behalf of
itself and the Foreign Subsidiary Borrowers) and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Foreign
Currency Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Foreign Currency Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Foreign Currency Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Foreign Currency Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01 Implementation of CAM.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII and (ii) the
Lenders shall automatically and without further act (and without regard to the
provisions of Section 10.04) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in

 

-113-



--------------------------------------------------------------------------------

which it shall participate as of such date (including such Lender’s interest in
the Specified Obligations of each Loan Party in respect of each such Credit
Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Specified Obligations of each Loan Party in respect of
each such Credit Facility and each LC Reserve Account established pursuant to
Section 9.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof. Each Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any person that acquires a participation in its interests in any
Credit Facility.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Collateral Agent pursuant to
any Loan Document in respect of the Specified Obligations, and each distribution
made by the Collateral Agent pursuant to any Security Documents in respect of
the Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

SECTION 9.02 Letters of Credit.

(a) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any amount drawn under a Letter
of Credit shall not have been reimbursed either by the Parent Borrower or any
Foreign Subsidiary Borrower, as the case may be, or with the proceeds of a
Revolving Loan, each Revolving Lender shall promptly pay over to the
Administrative Agent, in immediately available funds and in dollars, an amount
equal to such Revolving Lender’s Applicable Percentage (as notified to such
Lender by the Administrative Agent) of such Letter of Credit’s undrawn face
amount (or, in the case of any Letter of Credit denominated in a currency other
than dollars, the Dollar Equivalent thereof) or (to the extent it has not
already done so) such Letter of Credit’s unreimbursed drawing (or, in the case
of any Letter of Credit denominated in a currency other than dollars, the Dollar
Equivalent thereof), together with interest thereon from the CAM Exchange Date
to the date on which such amount shall be paid to the Administrative Agent at
the rate that would be applicable at the time to an ABR Revolving Loan in a
principal amount equal to such amount, as the case may be. The Administrative
Agent shall establish a separate account or accounts for each Revolving Lender
(each, an “LC Reserve Account”) for the amounts received with respect to each
such Letter of Credit pursuant to the preceding sentence. The Administrative
Agent shall deposit in each Revolving Lender’s LC Reserve Account such Lender’s
CAM Percentage of the amounts received from the Revolving Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
LC Reserve Account, and the amounts deposited in each LC Reserve Account shall
be held in such LC Reserve Account until withdrawn as provided in paragraph (b),
(c), (d) or (e) below. The Administrative Agent shall maintain records enabling
it to determine the amounts paid over to it and deposited in the LC Reserve
Accounts in respect of each Letter of Credit and the amounts on deposit in
respect of each Letter of Credit attributable to each Lender’s CAM Percentage.
The amounts held in each Lender’s LC Reserve Account shall be held as a reserve
against the LC Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of the Parent Borrower or the
Foreign Subsidiary Borrowers to pay interest to such Lender, it being agreed
that the reimbursement obligations in respect of Letters of Credit shall arise
only at such times as drawings are made thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the LC Reserve Account of each Revolving Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing
(or in the case of any drawing under a Letter of Credit denominated in

 

-114-



--------------------------------------------------------------------------------

a currency other than dollars, the Dollar Equivalent of such drawing), deposited
in respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Issuing Bank in satisfaction of the reimbursement obligations of
the Revolving Lenders under Section 2.05(e) (but not of the Parent Borrower and
the Foreign Subsidiary Borrowers under Section 2.05(f), respectively). In the
event any Revolving Lender shall default on its obligation to pay over any
amount to the Administrative Agent in respect of any Letter of Credit as
provided in this Section 9.02, the Issuing Bank shall, in the event of a drawing
thereunder, have a claim against such Revolving Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.05(e), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the reimbursement obligations
pursuant to Section 9.01. Each other Lender shall have a claim against such
defaulting Revolving Lender for any damages sustained by it as a result of such
default, including, in the event such Letter of Credit shall expire undrawn, its
CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the LC Reserve
Account of each Revolving Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent and the Issuing
Bank, any Revolving Lender may withdraw the amount held in its LC Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Revolving
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the Issuing Bank on demand, its
CAM Percentage of such drawing.

(e) Pending the withdrawal by any Revolving Lender of any amounts from its LC
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Revolving Lender that has not
withdrawn its CAM Percentage of amounts in its LC Reserve Account as provided in
paragraph (d) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, to the Parent Borrower (on behalf of itself,
Holdings, any Subsidiary Term Borrower and any Foreign Subsidiary Borrower) at
39400 Woodward Avenue, Suite 130, Bloomfield Hills, MI 48304, Attention of
Joshua Sherbin, General Counsel (Telephone No. (248) 631-5450, Telecopy No.
(248) 631-5413),

 

-115-



--------------------------------------------------------------------------------

with a copy to

Jonathan A. Schaffzin, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

(Telecopy No. (212) 269378-54202329);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King (Telecopy:
888-292-9533, Telephone: 312-385-7025);

(c) if to the Foreign Currency Agent, to it at J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy:
44-207-777-2360, Email: loan_and_agency_london@jpmorgan.com);

(d) if to theJPMCB, as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7L2, Chicago, Illinois 60603 (Telecopy:
888-292303-95339732; Telephone: 312-385732-70257982), aAttention of Joyce
KingSusan Thomas, and in the event that there is more than one Issuing Bank, to
such other Issuing Bank at its address (or telecopy number) set forth in its
Administrative Questionnaire;

(e) if to JPMCB, as a Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Joyce King
(Telecopy: 888-292-9533, Telephone: 312-385-7025); and

(f) if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

-116-



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 and Section 2.21, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Parent
Borrower, each Subsidiary Term Borrower (but only to the extent such waiver,
amendment or modification relates to such Subsidiary Term Borrower), each
Foreign Subsidiary Borrower (but only to the extent such waiver, amendment or
modification relates to such Foreign Subsidiary Borrower) and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Term Loan under Section 2.10, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or, fees or other amounts payable hereunder, or reduce or forgive the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment or postpone the scheduled date of expiration of any
Letter of Credit beyond the Revolving Maturity Date, without the written consent
of each Lender affected thereby, (iv) change Section 2.18(a), (b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the percentage set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document (including this Section) specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release Holdings or any Subsidiary Loan Party from its Guarantee
under the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (except as expressly provided in the Security Documents),
(viii) change the order of priority of payments set forth in Section 5.02 of the
Security Agreement or Section 7 of the Pledge Agreement, in each case without
the written consent of each Lender or, (ix) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class or (x) require any Lender to make any extension of credit
hereunder in a currency other than dollars or another currency agreed by such
Lender as a currency in which such Lender will make extensions of credit
available hereunder, without the written consent of such Lender; provided,
further, that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Foreign Currency Agent, the
Fronting Lender, the Issuing Bank or the Swingline Lenders without the prior
written consent of the Administrative Agent, the Foreign Currency Agent, the
Fronting Lender, the Issuing Bank or the Swingline Lenders, as the case may be,
and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of a
particular Class (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by Holdings, the Parent
Borrower, each Subsidiary Term Borrower (but only to the extent such waiver,
amendment or modification relates to such Subsidiary Term Borrower), each
Foreign Subsidiary Borrower (but only to the extent such waiver, amendment or
modification relates to such Foreign Subsidiary Borrower) and requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Parent Borrower, each Subsidiary Term Borrower (but only
to the extent such waiver, amendment or modification relates to such Subsidiary
Term Borrower), each Foreign Subsidiary Borrower (but only to the extent such
waiver, amendment or

 

-117-



--------------------------------------------------------------------------------

modification relates to such Foreign Subsidiary Borrower), the Required Lenders
and the Administrative Agent (and, if their rights or obligations are affected
thereby, the Foreign Currency Agent, the Issuing Bank, the Fronting Lender and
the Swingline Lenders) if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Parent Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Parent Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Foreign Currency Agent, the Fronting Lender, the Issuing
Bank and the Swingline Lenders), which consent shall not be unreasonably
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and Foreign Currency Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts), (c) the Parent
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed Change and (e) if such Non-Consenting Lender is
acting as the Administrative Agent, it will not be required to assign and
delegate its interests, rights and obligations as Administrative Agent under
this Agreement.

(d) Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend, modify or supplement any Loan Document without the consent of any
Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, (ii) this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Parent Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate floors and
optional prepayment or redemption terms and subject to clause (2) below)
reflect, in Parent Borrower’s reasonable judgment, then-existing market terms
and conditions and (2) (excluding pricing, fees and rate floors) are no more
favorable to the lenders providing such Replacement Term Loans than those
applicable to the

 

-118-



--------------------------------------------------------------------------------

Replaced Term Loans (in each case, including with respect to mandatory and
optional prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans;
provided further that any Replacement Term Loans may add additional covenants or
events of default not otherwise applicable to the Replaced Term Loans or
covenants more restrictive than the covenants applicable to the Replaced Term
Loans, in each case prior to the Latest Maturity Date in effect immediately
prior to the establishment of such Replacement Term Loans so long as all Lenders
receive the benefits of such additional covenants, events of default or more
restrictive covenants, (c) the weighted average life to maturity of any
Replacement Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Replaced Terms Loans, (d) the maturity date with respect
to any Replacement Term Loans shall be no earlier than the maturity date with
respect to the Replaced Term Loans, (e) no Subsidiary that is not originally
obligated with respect to repayment of the Replaced Term Loans is obligated with
respect to the Replacement Term Loans, unless such Subsidiary becomes obligated
on a pari passu basis in respect of any other then outstanding Loans and
Commitments, and (f) any Person that the Parent Borrower proposes to become a
lender in respect of the Replacement Term Loans, if such Person is not then a
Lender, must be reasonably acceptable to the Administrative Agent and (y) with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the Revolving Commitments and Revolving Loans (a “Replaced Revolving Facility”)
with a replacement revolving facility hereunder (a “Replacement Revolving
Facility”); provided that (a) the aggregate amount of such Replacement Revolving
Facility shall not exceed the aggregate amount of such Replaced Revolving
Facility plus unpaid accrued interest and premium thereon at such time plus
reasonable fees and expenses incurred in connection with such replacement),
(b) the terms of the Replacement Revolving Facility (1) (excluding pricing, fees
and rate floors and optional prepayment or redemption terms and subject to
clause (2) below) reflect, in Parent Borrower’s reasonable judgment,
then-existing market terms and conditions and (2) (excluding pricing, fees and
rate floors) are no more favorable to the lenders providing such Replacement
Revolving Facility than those applicable to the Replaced Revolving Facility (in
each case, including with respect to mandatory and optional prepayments);
provided that the foregoing shall not apply to covenants or other provisions
applicable only to periods after the Latest Maturity Date in effect immediately
prior to the establishment of such Replacement Revolving Facility; provided
further that any Replacement Revolving Facility may add additional covenants or
events of default not otherwise applicable to the Replaced Revolving Facility or
covenants more restrictive than the covenants applicable to the Replaced
Revolving Facility, in each case prior to the Latest Maturity Date in effect
immediately prior to the establishment of such Replacement Revolving Facility so
long as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (c) the maturity date with respect to any
Replacement Revolving Facility shall be no earlier than the maturity date with
respect to the Replaced Revolving Facility, (d) no Subsidiary that is not
originally obligated with respect to repayment of the Replaced Revolving
Facility is obligated with respect to the Replacement Revolving Facility, unless
such Subsidiary becomes obligated on a pari passu basis in respect of any other
then outstanding Loans and Commitments, and (e) any Person that the Parent
Borrower proposes to become a lender in respect of the Replacement Revolving
Facility, if such Person is not then a Lender, must be reasonably acceptable to
the Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Banks and the Swingline Lenders. Notwithstanding the foregoing, in no
event shall there be more than seven maturity dates in respect of the Credit
Facilities (including any Extended Term Loans, Extended Revolving Commitments,
Replacement Term Loans or Replacement Revolving Facilities) and (iii) the
Administrative Agent, the Borrower and any financial institution may, without
the consent of any other Lender or the Required Lenders, agree to designate such
financial institution as an additional Swingline Lender and, upon such
designation in writing, such additional financial institutions shall become a
Swingline Lender under this Agreement and be subject to all rights, duties and
obligations of a Swingline Lender.

 

-119-



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of one counsel in each applicable
jurisdiction for each of the Agents, in connection with the syndication of the
credit facilities provided for herein, due diligence investigation, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Agents, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including as a result of any conversion of amounts outstanding
hereunder from one currency to another currency as provided hereunder),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by
Holdings, the Parent Borrower or any Subsidiary, or any Environmental Liability
related in any way to Holdings, the Parent Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment. This Section 10.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that any of Holdings, the Parent Borrower, any of the
Subsidiary Term Borrowers or any of the Foreign Subsidiary Borrowers fails to
pay any amount required to be paid by it to the Administrative Agent, the
Foreign Currency Agent, the Fronting Lender, the Issuing Bank or

 

-120-



--------------------------------------------------------------------------------

the Swingline Lenders under paragraph (a) or (b) of this Section (and without
limiting such party’s obligation to do so), each Lender severally agrees to pay
to the Administrative Agent, the Foreign Currency Agent, the Fronting Lender,
the Issuing Bank or the Swingline Lenders, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Foreign Currency Agent, the Fronting Lender, the
Issuing Bank or theany Swingline Lender in its capacity as such; provided
further that to the extent indemnification of (i) the Issuing Bank in respect of
a Letter of Credit, (ii) the Fronting Lender or (iii) the Swingline Lenders is
required pursuant to this Section 10.03(c), such obligation will be limited to
Revolving Lenders only. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, none of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) No director, officer, employee, stockholder or member, as such, of any Loan
Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of the Obligations or their creation; provided that the
foregoing shall not be construed to relieve any Loan Party of its Obligations
under any Loan Document.

(g) For the avoidance of doubt, this Section 9.3 shall not apply to any Taxes,
except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that, subject to Section 10.15(g) (and other than as
contemplated by Section 2.26), none of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more assignees (other than a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its

 

-121-



--------------------------------------------------------------------------------

Commitments and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, a Lender Affiliate or an Approved Fund,
each of the Parent Borrower and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure, Swingline Exposure or Foreign
Currency Participating Interest, the Issuing Bank, the Swingline Lenders and the
Fronting Lender) must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed) (provided that the Parent
Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof), (ii) no assignment of Revolving Loans or Revolving Commitments or,
except as provided in clause (h) of this Section, Term Loans or Term Commitments
may be made to Holdings, the Parent Borrower, any Subsidiary Term Borrower, any
Foreign Subsidiary Borrower or any Affiliate of any of the foregoing,
(iii) except in the case of an assignment to a Lender, a Lender Affiliate or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) in the case of Revolving
Commitments and Revolving Loans, $5,000,000, and (y) in the case of Term Loans,
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consent, (iv) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iv) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans, (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 and (vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further,
that any consent of the Parent Borrower otherwise required under this paragraph
shall not be required if an Event of Default under clauses (a), (h) or (i) of
Article VII has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and Holdings, the Parent Borrower,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
the Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

-122-



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lenders, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Holdings, the Parent Borrower, the Subsidiary Term Borrowers, the
Foreign Subsidiary Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
With respect to any Loan made to an Applicable U.S. Borrower (as defined in
Section 2.17(f)(i)), each Lender that sells a Participation shall, acting solely
for this purpose as an agent of such Applicable U.S. Borrower, as applicable,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or in connection with any income tax audit or other income tax
proceeding of the Applicable U.S. Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower and, to the extent applicable, each relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower. A Participant that
would be a Non-U.S. Lender if it

 

-123-



--------------------------------------------------------------------------------

were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Parent Borrower and, to the extent applicable, each relevant Foreign Subsidiary
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Parent Borrower and, to the extent
applicable, each relevant Foreign Subsidiary Borrower, to comply with
Section 2.17(f) as though it were a Lender.

(g) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Parent Borrower or any of its Subsidiaries at
a price below the par value thereof; provided that any such assignment shall be
subject to the following additional conditions: (1) no Default or Event of
Default shall have occurred and be continuing immediately before and after
giving effect to such assignment, (2) on the date of effectiveness of such
purchase and assignment, there shall be no more than $25,000,000 in aggregate
amount of Revolving Loans outstanding (including, for the avoidance of doubt,
the aggregate Dollar Equivalent amount of Foreign Currency Loans) and Swingline
Loans outstanding, (3) no proceeds of Revolving Loans, Swingline Loans or
Letters of Credit shall be used to fund such purchase and assignment, (4) any
such offer to purchase shall be offered to all Term Lenders of a particular
Class on a pro rata basis, with mechanics to be agreed by the Administrative
Agent and the Parent Borrower, (5) any Loans so purchased shall be immediately
cancelled and retired (provided that any non-cash gain in respect of
“cancellation of indebtedness” resulting from the cancellation of any Loans so
purchased shall not increase Consolidated EBITDA), (6) the Parent Borrower shall
provide, as of the date of its offer to purchase and as of the date of the
effectiveness of such purchase and assignment, a customary representation and
warranty that neither it nor any of its affiliates is in possession of any
material non-public information with respect to the Parent Borrower, its
Subsidiaries or their respective securities and (7) the Parent Borrower and the
applicable purchaser shall waive any right to bring any action against the
Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the avoidance of doubt, in no event shall the Parent Borrower or
any of its Subsidiaries be deemed to be a Lender under this Agreement or any of
the other Loan Documents as a result of an assignment made under this clause
(h).

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Foreign
Currency Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

-124-



--------------------------------------------------------------------------------

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower against any of
and all the obligations of the Parent Borrower, any Subsidiary Term Borrower or
any Foreign Subsidiary Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have;
provided, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Loan Party shall be applied to any Excluded Swap
Obligations of such Loan Party.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may

 

-125-



--------------------------------------------------------------------------------

be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against Holdings, the Parent Borrower, any
of the Subsidiary Term Borrowers, any of the Foreign Subsidiary Borrowers or
their properties in the courts of any jurisdiction.

(c) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Lender
Affiliates and to its and its Lender Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory or quasi-regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower and their
respective obligations, (g) with the consent of the

 

-126-



--------------------------------------------------------------------------------

Parent Borrower or (h) to the extent such Information (i) is publicly available
at the time of disclosure or becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary). For the purposes of this Section, “Information” means
all information received from Holdings, the Parent Borrower or any Subsidiary
(including the Receivables Subsidiary) relating to Holdings, the Parent Borrower
or any Subsidiary (including the Receivables Subsidiary) or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from Holdings, the Parent Borrower or any Subsidiary
(including the Receivables Subsidiary) after the ClosingRestatement Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14 Judgment Currency.

(a) The obligations hereunder of the Parent Borrower, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers and under the other Loan
Documents to make payments in dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than dollars, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or a Lender of the full amount of dollars expressed to be
payable to the Administrative Agent, Collateral Agent or Lender under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against the Parent Borrower, any Subsidiary Term Borrower,
any Foreign Subsidiary Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than dollars (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in dollars, each party hereto agrees, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency, as
of the date immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Parent Borrower, each

 

-127-



--------------------------------------------------------------------------------

Subsidiary Term Borrower and each Foreign Subsidiary Borrower, as the case may
be, covenants and agrees to pay, or cause to be paid, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of dollars
which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial award at the rate of exchange prevailing on the
Judgment Currency Conversion Date.

(c) For purposes of determining the dollar equivalent of the Judgment Currency,
such amounts shall include any premium and costs payable in connection with the
purchase of dollars.

SECTION 10.15 Obligations Joint and Several.

(a) Each Term Borrower agrees that it shall, jointly with the other Term
Borrowers and severally, be liable for all the Obligations (other than with
respect to any Term Borrower, any Swap Obligations of another Loan Party that
would be Excluded Swap Obligations of such Term Borrower if such Term Borrower’s
joint and several liability with respect to such Swap Obligations were treated
as a guarantee for purposes of the definition of “Excluded Swap Obligation”) in
respect of the Term Loans and Term Loan Commitments (the “Term Loan
Obligations”). Each Term Borrower further agrees that the Term Loan Obligations
of the other Term Borrowers may be extended and renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its agreement hereunder notwithstanding any extension or renewal of any Term
Loan Obligation of the other Term Borrowers.

(b) Each Term Borrower waives presentment to, demand of payment from and protest
to the other Term Borrowers of any of the Term Loan Obligations or the other
Term Borrowers of any Term Loan Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The Term
Loan Obligations of a Term Borrower hereunder shall not be affected by (i) the
failure of any Term Lender or the Issuing Bank or the Administrative Agent or
the Collateral Agent to assert any claim or demand or to enforce any right or
remedy against the other Term Borrowers under the provisions of this Agreement
or any of the other Loan Documents or otherwise; (ii) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any of the other Loan Documents or any other agreement; or (iii) the failure of
any Term Lender or the Issuing Bank to exercise any right or remedy against any
other Term Borrower.

(c) Each Term Borrower further agrees that its agreement hereunder constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Term Lender or the Issuing Bank to any
balance of any deposit account or credit on the books of any Term Lender or the
Issuing Bank in favor of any other Term Borrower or any other person.

(d) The Term Loan Obligations of each Term Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Term Loan Obligations of the other Term
Borrowers or otherwise. Without limiting the generality of the foregoing, the
Term Loan Obligations of each Term Borrower hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent, the
Collateral Agent or any Term Lender or the Issuing Bank to assert any claim or
demand or to enforce any remedy under this Agreement or under any other Loan
Document or any other agreement, by any waiver or modification in respect of any
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Term Loan Obligations of the other Term Borrowers or by any
other act or omission which may or might in any manner or to any extent vary the
risk of such Term Borrower or otherwise operate as a discharge of such Term
Borrower as a matter of law or equity.

 

-128-



--------------------------------------------------------------------------------

(e) Each Term Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Term Loan
Obligation of the other Term Borrowers is rescinded or must otherwise be
restored by the Administrative Agent, the Collateral Agent or any Term Lender or
the Issuing Bank upon the bankruptcy or reorganization of any of the other Term
Borrowers or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, the Collateral Agent or any Term Lender or the
Issuing Bank may have at law or in equity against any Term Borrower by virtue
hereof, upon the failure of a Term Borrower to pay any Term Loan Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each other Term Borrower hereby promises to
and will, upon receipt of written demand by the Administrative Agent, forthwith
pay, or cause to be paid, in cash the amount of such unpaid Term Loan
Obligations, and thereupon each Term Lender shall, in a reasonable manner,
assign the amount of the Term Loan Obligations of the other Term Borrowers owed
to it and paid by such Term Borrower pursuant to this Section 10.15 to such Term
Borrower, such assignment to be pro tanto to the extent to which the Term Loan
Obligations in question were discharged by such Term Borrower or make such
disposition thereof as such Term Borrower shall direct (all without recourse to
any Term Lender and without any representation or warranty by any Term Lender).

(g) Notwithstanding any other provision herein, the Parent Borrower shall be
entitled, at any time and in its sole discretion, to designate any Term Borrower
(including itself) to replace any other Term Borrower as a borrower hereunder
with respect to any outstanding Term Loans.

SECTION 10.16 PATRIOT Act. Each Lender hereby notifies Holdings and the Parent
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required, or will be required in the future, to obtain, verify and record
information that identifies Holdings, the Parent Borrower and the other Loan
Parties, which information includes the name and address of Holdings, the Parent
Borrower and the other Loan Parties and other information that will allow such
Lender to identify Holdings, the Parent Borrower and the other Loan Parties in
accordance with the PATRIOT Act.

SECTION 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Parent Borrower, the Foreign
Subsidiary Borrowers and the Subsidiary Term Borrowers, their stockholders
and/or their affiliates. Each of the Parent Borrower, the Foreign Subsidiary
Borrowers and the Subsidiary Term Borrowers agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such borrower, its stockholders or its affiliates, on the other. Each
of the Parent Borrower, the Foreign Subsidiary Borrowers and the Subsidiary Term
Borrowers acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
there under) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the applicable borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any of the Parent Borrower, the
Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any of the Parent
Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of any of
the Parent Borrower, the Foreign Subsidiary Borrowers or the Subsidiary Term
Borrowers, their respective

 

-129-



--------------------------------------------------------------------------------

management, stockholders, creditors or any other Person. Each of the Parent
Borrower, Foreign Subsidiary Borrowers and Subsidiary Term Borrowers
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each of the Parent Borrower, Foreign Subsidiary
Borrowers and Subsidiary Term Borrowers agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such borrower, in connection with such transaction
or the process leading thereto.

SECTION 10.18 Parallel Debt.

(a) Parallel Debt U.S. Obligations.

(i) For the purpose of any Foreign Security Document governed by Dutch law, each
of the Parent Borrower and any Subsidiary Term Borrower hereby irrevocably and
unconditionally undertake to pay as a separate and independent obligation to the
Collateral Agent amounts equal to the aggregate amount from time to time payable
(verschuldigd) to any of the Secured Parties under or pursuant to its U.S.
Obligations (such payment undertaking to the Collateral Agent hereinafter
referred to as the “Parallel Debt U.S. Obligations”). The Parallel Debt U.S.
Obligations will be payable in the currency or currencies of the relevant U.S.
Obligations.

(ii) The Parallel Debt U.S. Obligations will become due and payable (opeisbaar)
immediately upon the Collateral Agent’s first demand, which may be made at any
time, as and when one or more of the U.S. Obligations becomes due and payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt U.S. Obligations constitute undertakings, obligations and
liabilities of the Parent Borrower and any Subsidiary Term Borrower to the
Collateral Agent that are transferable, separate and independent from, and
without prejudice to, the corresponding U.S. Obligations and (B) the Parallel
Debt U.S. Obligations represent the Collateral Agent’s own separate claim to
receive payment of the Parallel Debt U.S. Obligations from the Parent Borrower
and each Subsidiary Term Borrower, it being understood that the amount that is
or may become due and payable by the Parent Borrower and the Subsidiary Term
Borrowers under or pursuant to the Parallel Debt U.S. Obligations from time to
time shall never exceed the aggregate amount that is payable under the U.S.
Obligations from time to time.

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Collateral Agent against the Parent Borrower and each
Subsidiary Term Borrower in respect of the Parallel Debt U.S. Obligations and
the claims of any one or more of the Secured Parties against the Parent Borrower
and each Subsidiary Term Borrower under or pursuant to the U.S. Obligations
payable to such Secured Parties do not constitute common property (een
gemeenschap) within the meaning of Section 3:166 of the Dutch Civil Code (“DCC”)
and that the provisions relating to such common property shall not apply. If,
however, it would be held that such claims of the Collateral Agent and such
claims of any one or more of the Secured Parties do constitute such common
property and such provisions do apply, the parties to this Agreement agree that
this Agreement shall constitute an administration agreement (beheersregeling)
within the meaning of Section 3:168 of the DCC.

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Section 6:16 of the DCC
and that Section 6:16 of the DCC shall not apply.

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any
amount in payment of the Parallel Debt U.S. Obligations, the Collateral Agent
shall distribute such

 

-130-



--------------------------------------------------------------------------------

amount among the Secured Parties in accordance with Section 2.18 and upon
irrevocable (onaantastbaar) receipt of such amount, the U.S. Obligations shall
be reduced by an amount equal to such amount in the manner as if such amount
were received as a payment of the U.S. Obligations on the date of receipt by the
Collateral Agent of such amount.

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the U.S. Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable (onaantastbaar) receipt of
such amount, the Parallel Debt U.S. Obligations shall be reduced by an amount
equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt U.S. Obligations on the date of receipt by the Secured
Party of such amount.

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and any security right granted to the Collateral
Agent to secure the Parallel Debt U.S. Obligations is granted to the Collateral
Agent in its capacity of sole creditor of the Parallel Debt U.S. Obligations.

(b) Parallel Debt Foreign Obligations.

(i) For the purpose of any Foreign Security Document governed by Dutch law, each
Foreign Subsidiary Borrower hereby irrevocably and unconditionally undertakes to
pay as a separate and independent obligation to the Collateral Agent amounts
equal to the aggregate amount payable (verschuldigd) to any of the Secured
Parties under or pursuant to its Foreign Obligations (these payment undertakings
to the Collateral Agent hereinafter collectively referred to as the “Parallel
Debt Foreign Obligations”). The Parallel Debt Foreign Obligations will be
payable in the currency or currencies of the relevant Foreign Obligations.

(ii) The Parallel Debt Foreign Obligations will become due and payable
(opeisbaar) immediately upon the Collateral Agent’s first demand, which may be
made at any time, as and when one or more of the Foreign Obligations becomes due
and payable.

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel Debt Foreign Obligations constitute undertakings, obligations and
liabilities of the Foreign Subsidiary Borrowers to the Collateral Agent which
are transferable, separate and independent from, and without prejudice to, the
corresponding Foreign Obligations and (B) the Parallel Debt Foreign Obligations
represent the Collateral Agent’s own separate claims to receive payment of the
Parallel Debt Foreign Obligations from the Foreign Subsidiary Borrowers, it
being understood that the amounts which may become due and payable by the
Foreign Subsidiary Borrowers under or pursuant to the Parallel Debt Foreign
Obligations from time to time shall never exceed the aggregate amount which is
payable under the Foreign Obligations from time to time.

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that the claims of the Collateral Agent against each of the Foreign Subsidiary
Borrowers in respect of the Parallel Debt Foreign Obligations and the claims of
any or more of the Secured Parties against the Foreign Subsidiary Borrowers
under or pursuant to the Foreign Obligations payable to such Secured Parties do
not constitute common property (een gemeenschap) within the meaning of
Section 3:166 of the DCC and that the provisions relating to such common
property shall not apply. If, however, it shall be held that such claims of the
Collateral Agent and such claims of any one or more of the Secured Parties do
constitute such common property and such provisions do apply, the parties to
this Agreement agree that this Agreement shall constitute the administration
agreement (beheersregeling) within the meaning of Section 3:168 of the DCC.

 

-131-



--------------------------------------------------------------------------------

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Section 6:16 of the DCC
and that Section 6:16 of the DCC shall not apply.

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any
amount in payment of the Parallel Debt Foreign Obligations, the Collateral Agent
shall distribute such amount among the Secured Parties in accordance with
Section 2.18 and upon irrevocable (onaantastbaar) receipt of such amount, the
Foreign Obligations shall be reduced by an amount equal to such amount in the
manner as if such amount were received as a payment of the Foreign Obligations
on the date of receipt by the Collateral Agent of such amount.

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably
(onaantastbaar) receives any amount in payment of the Foreign Obligations, the
Collateral Agent shall distribute such amount among the Secured Parties in
accordance with Section 2.18 and upon irrevocable (onaantastbaar) receipt of
such amount, the Parallel Debt Foreign Obligations shall be reduced by an amount
equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt Foreign Obligations on the date of receipt by the Secured
Party of such amount.

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and any security right granted to the Collateral
Agent to secure the Parallel Debt Foreign Obligations is granted to the
Collateral Agent in its capacity of sole creditor of the Parallel Debt Foreign
Obligations.

SECTION 10.19 No Novation. Nothing in this Agreement shall be deemed to be a
novation of any Obligations (under and as defined in the Existing Credit
Agreement) or under any other Loan Document (as defined in the Existing Credit
Agreement).

SECTION 10.20 Release of Cequent Group. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, each Lender and each Loan Party
agrees that upon the Restatement Date, (i) the liens and security interests
granted by the Cequent Group pursuant to the Loan Documents (as defined in the
Existing Credit Agreement) shall be automatically and irrevocably released and
terminated, (ii) all Guarantees of the Obligations (as defined in the Existing
Credit Agreement) by the Cequent Group under the Loan Documents (as defined in
the Existing Credit Agreement) shall be automatically and irrevocably released
and discharged, all without any further action being required to effectuate the
foregoing, (iii) the Administrative Agent will, at the Parent Borrower’s
expense, execute and deliver such releases, terminations, certificates,
instruments, notices, agreements and documents as the Parent Borrower may
reasonably request in order to evidence the termination of the liens and
security interests granted by the Cequent Group pursuant to the Loan Documents
(as defined in the Existing Credit Agreement), (iv) the Administrative Agent or
its designee will be authorized to file UCC termination statements, releases in
respect of the recordation of the security interests in intellectual property,
mortgage releases and fixture filing releases in real property records and any
other releases or instruments of release and discharge in respect of the
security interests granted by the Cequent Group pursuant to the Loan Documents
(as defined in the Existing Credit Agreement), in each case, in order to
terminate or evidence the termination of the liens and security interests
granted by the Cequent Group pursuant to the Loan Documents (as defined in the
Existing Credit Agreement), (v) the Administrative Agent will deliver to the
Parent Borrower or its designee all certificated securities (together with
related powers, if any) of the Cequent Group in the possession of the
Administrative Agent and (vi) the Cequent Group will be released from the Loan
Documents (as defined in the Existing Credit Agreement).

 

-132-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRIMAS CORPORATION, By:

 

Name: Title: TRIMAS COMPANY LLC, By:

 

Name: Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:

 

Name: Krys Szremski Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, By:

 

Name: Title: For any Lender requiring a second signature line: By:

 

Name: Title:

 

[Signature Page to Credit Agreement]